Execution Copy

BXG LEGACY 2010 LLC,
as Issuer

BLUEGREEN CORPORATION,
as Servicer

VACATION TRUST, INC.,
as Club Trustee

CONCORD SERVICING CORPORATION,
as Backup Servicer

and

U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee, Paying Agent, Custodian and Account Intermediary

--------------------------------------------------------------------------------

INDENTURE

Dated as of August 1, 2010

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE I.

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

3

 

 

 

 

SECTION 1.1.

General Definitions and Usage of Terms

 

3

 

 

 

 

SECTION 1.2.

Compliance Certificates and Opinions

 

3

 

 

 

 

SECTION 1.3.

Form of Documents Delivered to Indenture Trustee

 

3

 

 

 

 

SECTION 1.4.

Acts of Noteholders, etc

 

4

 

 

 

 

SECTION 1.5.

Notice to Noteholders; Waiver

 

5

 

 

 

 

SECTION 1.6.

Effect of Headings and Table of Contents

 

6

 

 

 

 

SECTION 1.7.

Successors and Assigns

 

6

 

 

 

 

SECTION 1.8.

GOVERNING LAW

 

6

 

 

 

 

SECTION 1.9.

Legal Holidays

 

6

 

 

 

 

SECTION 1.10.

Execution in Counterparts

 

6

 

 

 

 

SECTION 1.11.

Inspection

 

7

 

 

 

 

SECTION 1.12.

Survival of Representations and Warranties

 

7

 

 

 

 

ARTICLE II.

THE NOTES

 

7

 

 

 

 

SECTION 2.1.

General Provisions

 

7

 

 

 

 

SECTION 2.2.

Global Notes

 

8

 

 

 

 

SECTION 2.3.

Definitive Notes

 

9

 

 

 

 

SECTION 2.4.

Registration, Transfer and Exchange of Notes

 

9

 

 

 

 

SECTION 2.5.

Mutilated, Destroyed, Lost and Stolen Notes

 

11

 

 

 

 

SECTION 2.6.

Payment of Interest and Principal; Rights Preserved

 

12

 

 

 

 

SECTION 2.7.

Persons Deemed Owners

 

13

 

 

 

 

SECTION 2.8.

Cancellation

 

13

i

--------------------------------------------------------------------------------




 

 

 

 

SECTION 2.9.

Noteholder Lists

 

13

 

 

 

 

SECTION 2.10.

Treasury Notes

 

13

 

 

 

 

SECTION 2.11.

Notice to Depository

 

13

 

 

 

 

SECTION 2.12.

Confidentiality

 

14

 

 

 

 

ARTICLE III.

ACCOUNTS; COLLECTION AND APPLICATION OF MONEYS; REPORTS

 

14

 

 

 

 

SECTION 3.1.

Trust Accounts; Investments by Indenture Trustee

 

14

 

 

 

 

SECTION 3.2.

Establishment and Administration of the Trust Accounts

 

16

 

 

 

 

SECTION 3.3.

Reserved

 

18

 

 

 

 

SECTION 3.4.

Distributions

 

18

 

 

 

 

SECTION 3.5.

Reports to Noteholders

 

19

 

 

 

 

SECTION 3.6.

Withholding Taxes

 

20

 

 

 

 

ARTICLE IV.

THE TRUST ESTATE

 

20

 

 

 

 

SECTION 4.1.

Acceptance by Indenture Trustee

 

20

 

 

 

 

SECTION 4.2.

Grant of Security Interest; Tax Treatment

 

21

 

 

 

 

SECTION 4.3.

Further Action Evidencing Assignments

 

21

 

 

 

 

SECTION 4.4.

Substitution and Repurchase of Timeshare Loans

 

22

 

 

 

 

SECTION 4.5.

Release of Lien

 

23

 

 

 

 

SECTION 4.6.

Appointment of Custodian and Paying Agent

 

24

 

 

 

 

SECTION 4.7.

Sale of Timeshare Loans

 

24

 

 

 

 

ARTICLE V.

SERVICING OF TIMESHARE LOANS

 

24

 

 

 

 

SECTION 5.1.

Appointment of Servicer and Backup Servicer; Servicing Standard

 

24

 

 

 

 

SECTION 5.2.

Payments on the Timeshare Loans

 

25

 

 

 

 

SECTION 5.3.

Duties and Responsibilities of the Servicer

 

25

 

 

 

 

SECTION 5.4.

Servicer Events of Default

 

29

ii

--------------------------------------------------------------------------------




 

 

 

 

SECTION 5.5.

Accountings; Statements and Reports

 

32

 

 

 

 

SECTION 5.6.

Records

 

34

 

 

 

 

SECTION 5.7.

Fidelity Bond and Errors and Omissions Insurance

 

35

 

 

 

 

SECTION 5.8.

Merger or Consolidation of the Servicer

 

35

 

 

 

 

SECTION 5.9.

Sub-Servicing

 

36

 

 

 

 

SECTION 5.10.

Servicer Resignation

 

36

 

 

 

 

SECTION 5.11.

Fees and Expenses

 

36

 

 

 

 

SECTION 5.12.

Access to Certain Documentation

 

36

 

 

 

 

SECTION 5.13.

No Offset

 

37

 

 

 

 

SECTION 5.14.

Account Statements

 

37

 

 

 

 

SECTION 5.15.

Indemnification; Third Party Claim

 

37

 

 

 

 

SECTION 5.16.

Obligor Information

 

38

 

 

 

 

SECTION 5.17.

Backup Servicer

 

38

 

 

 

 

SECTION 5.18.

Aruba Notices

 

39

 

 

 

 

SECTION 5.19.

Recordation

 

39

 

 

 

 

ARTICLE VI.

EVENTS OF DEFAULT; REMEDIES

 

39

 

 

 

 

SECTION 6.1.

Events of Default

 

39

 

 

 

 

SECTION 6.2.

Acceleration of Maturity; Rescission and Annulment

 

41

 

 

 

 

SECTION 6.3.

Remedies

 

42

 

 

 

 

SECTION 6.4.

Indenture Trustee May File Proofs of Claim

 

43

 

 

 

 

SECTION 6.5.

Indenture Trustee May Enforce Claims Without Possession of Notes

 

44

 

 

 

 

SECTION 6.6.

Application of Money Collected

 

44

 

 

 

 

SECTION 6.7.

Limitation on Suits

 

45

 

 

 

 

SECTION 6.8.

Unconditional Right of Noteholders to Receive Principal and Interest

 

46

 

 

 

 

SECTION 6.9.

Restoration of Rights and Remedies

 

46

 

 

 

 

SECTION 6.10.

Rights and Remedies Cumulative

 

46

iii

--------------------------------------------------------------------------------




 

 

 

 

SECTION 6.11.

Delay or Omission Not Waiver

 

46

 

 

 

 

SECTION 6.12.

Control by Noteholders

 

46

 

 

 

 

SECTION 6.13.

Waiver of Events of Default

 

47

 

 

 

 

SECTION 6.14.

Undertaking for Costs

 

47

 

 

 

 

SECTION 6.15.

Waiver of Stay or Extension Laws

 

48

 

 

 

 

SECTION 6.16.

Sale of Trust Estate

 

48

 

 

 

 

SECTION 6.17.

Action on Notes

 

49

 

 

 

 

SECTION 6.18.

Performance and Enforcement of Certain Obligations

 

49

 

 

 

 

ARTICLE VII.

THE INDENTURE TRUSTEE

 

49

 

 

 

 

SECTION 7.1.

Certain Duties

 

49

 

 

 

 

SECTION 7.2.

Notice of Events of Default

 

51

 

 

 

 

SECTION 7.3.

Certain Matters Affecting the Indenture Trustee

 

51

 

 

 

 

SECTION 7.4.

Indenture Trustee Not Liable for Notes or Timeshare Loans

 

52

 

 

 

 

SECTION 7.5.

Indenture Trustee May Own Notes

 

52

 

 

 

 

SECTION 7.6.

Indenture Trustee’s Fees and Expenses

 

53

 

 

 

 

SECTION 7.7.

Eligibility Requirements for Indenture Trustee

 

53

 

 

 

 

SECTION 7.8.

Resignation or Removal of Indenture Trustee

 

53

 

 

 

 

SECTION 7.9.

Successor Indenture Trustee

 

54

 

 

 

 

SECTION 7.10.

Merger or Consolidation of Indenture Trustee

 

55

 

 

 

 

SECTION 7.11.

Appointment of Co-Indenture Trustee or Separate Indenture Trustee

 

55

 

 

 

 

SECTION 7.12.

Paying Agent and Note Registrar Rights

 

57

 

 

 

 

SECTION 7.13.

Authorization

 

57

 

 

 

 

SECTION 7.14.

Maintenance of Office or Agency

 

57

 

 

 

 

ARTICLE VIII.

COVENANTS OF THE ISSUER

 

58

 

 

 

 

SECTION 8.1.

Payment of Principal, Interest and Other Amounts

 

58

iv

--------------------------------------------------------------------------------




 

 

 

 

SECTION 8.2.

Eligible Timeshare Loans

 

58

 

 

 

 

SECTION 8.3.

Money for Payments to Noteholders to Be Held in Trust

 

58

 

 

 

 

SECTION 8.4.

Existence; Merger; Consolidation, etc

 

59

 

 

 

 

SECTION 8.5.

Protection of Trust Estate; Further Assurances

 

60

 

 

 

 

SECTION 8.6.

Additional Covenants

 

62

 

 

 

 

SECTION 8.7.

Taxes

 

63

 

 

 

 

SECTION 8.8.

Restricted Payments

 

63

 

 

 

 

SECTION 8.9.

Treatment of Notes as Debt for Tax Purposes

 

64

 

 

 

 

SECTION 8.10.

Further Instruments and Acts

 

64

 

 

 

 

ARTICLE IX.

SUPPLEMENTAL INDENTURES

 

64

 

 

 

 

SECTION 9.1.

Supplemental Indentures

 

64

 

 

 

 

SECTION 9.2.

Supplemental Indentures with Consent of Noteholders

 

65

 

 

 

 

SECTION 9.3.

Execution of Supplemental Indentures

 

66

 

 

 

 

SECTION 9.4.

Effect of Supplemental Indentures

 

66

 

 

 

 

SECTION 9.5.

Reference in Notes to Supplemental Indentures

 

66

 

 

 

 

ARTICLE X.

REDEMPTION OF NOTES

 

67

 

 

 

 

SECTION 10.1.

Optional Redemption; Election to Redeem

 

67

 

 

 

 

SECTION 10.2.

Notice to Indenture Trustee

 

67

 

 

 

 

SECTION 10.3.

Notice of Redemption by the Servicer

 

67

 

 

 

 

SECTION 10.4.

Deposit of Redemption Price

 

67

 

 

 

 

SECTION 10.5.

Notes Payable on Redemption Date

 

67

 

 

 

 

ARTICLE XI.

SATISFACTION AND DISCHARGE

 

68

 

 

 

 

SECTION 11.1.

Satisfaction and Discharge of Indenture

 

68

 

 

 

 

SECTION 11.2.

Application of Trust Money; Repayment of Money Held by Paying Agent

 

69

v

--------------------------------------------------------------------------------




 

 

 

 

SECTION 11.3.

Trust Termination Date

 

69

 

 

 

 

ARTICLE XII.

REPRESENTATIONS AND WARRANTIES AND COVENANTS

 

69

 

 

 

 

SECTION 12.1.

Representations and Warranties of the Issuer

 

69

 

 

 

 

SECTION 12.2.

Representations and Warranties of the Servicer

 

72

 

 

 

 

SECTION 12.3.

Representations and Warranties of the Indenture Trustee

 

75

 

 

 

 

SECTION 12.4.

Multiple Roles

 

76

 

 

 

 

SECTION 12.5.

[Reserved]

 

76

 

 

 

 

SECTION 12.6.

Covenants of the Club Trustee

 

76

 

 

 

 

SECTION 12.7.

Representations and Warranties of the Backup Servicer

 

79

 

 

 

 

ARTICLE XIII.

MISCELLANEOUS

 

82

 

 

 

 

SECTION 13.1.

Officer’s Certificate and Opinion of Counsel as to Conditions Precedent

 

82

 

 

 

 

SECTION 13.2.

Statements Required in Certificate or Opinion

 

82

 

 

 

 

SECTION 13.3.

Notices

 

82

 

 

 

 

SECTION 13.4.

No Proceedings

 

84


 

 

 

 

Exhibit A

Form of Notes

 

 

 

 

 

 

Exhibit B

Form of Investor Representation Letter

 

 

 

 

 

 

Exhibit C

Credit Policy

 

 

 

 

 

 

Exhibit D

Form of Monthly Servicer Report

 

 

 

 

 

 

Exhibit E

Servicing Officer’s Certificate

 

 

 

 

 

 

Exhibit F

Form of Investor Certification

 

 

 

 

 

 

Exhibit G

[Reserved]

 

 

 

 

 

 

Exhibit H

Form of Aruba Notice

 

 

 

 

 

 

Exhibit I

Resort Ratings

 

 

vi

--------------------------------------------------------------------------------




 

 

 

 

Exhibit J

[Reserved]

 

 

 

 

 

 

Exhibit K

Collection Policy

 

 

 

 

 

 

Annex A

Standard Definitions

 

 

 

 

 

 

Schedule I

Schedule of Timeshare Loans

 

 

 

 

 

 

Schedule II

Litigation Schedule

 

 

vii

--------------------------------------------------------------------------------



INDENTURE

                    This INDENTURE, dated as of August 1, 2010 (this
“Indenture”), is among BXG LEGACY 2010 LLC, a Delaware limited liability
company, as issuer (the “Issuer”), BLUEGREEN CORPORATION (“Bluegreen”), a
Massachusetts corporation, in its capacity as servicer (the “Servicer”),
VACATION TRUST, INC., a Florida corporation, as trustee under the Club Trust
Agreement (the “Club Trustee”), CONCORD SERVICING CORPORATION, an Arizona
corporation, as backup servicer (the “Backup Servicer”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as indenture trustee (the
“Indenture Trustee”), as paying agent (the “Paying Agent”), as custodian (the
“Custodian”) and as a securities intermediary with respect to the Trust Accounts
(in such capacity, the “Account Intermediary”).

RECITALS OF THE ISSUER

                    WHEREAS, the Issuer has duly authorized the execution and
delivery of this Indenture to provide for the issuance of its $23,500,000 12.00%
Timeshare Loan-Backed Notes, Series 2010, Class A-1 (the “Class A-1 Notes”) and
$3,538,000 12.00% Timeshare Loan-Backed Notes, Series 2010, Class A-2 (the
“Class A-2 Notes”, and together with the Class A-1 Notes, the “Notes”);

                    WHEREAS, all things necessary to make the Notes, when
executed by the Issuer and authenticated and delivered by the Indenture Trustee
hereunder, the valid recourse obligations of the Issuer, and to make this
Indenture a valid agreement of the Issuer, in accordance with its terms, have
been done;

                    WHEREAS, the Servicer has agreed to service and administer
the Timeshare Loans securing the Notes and the Backup Servicer and the Indenture
Trustee have agreed to, among other things, service and administer the Timeshare
Loans if the Servicer shall no longer be the Servicer hereunder and no successor
Servicer is appointed by the Noteholders pursuant to Section 5.4(b) hereof;

                    WHEREAS, the Club Trustee is a limited purpose entity which,
on behalf of Beneficiaries of the Club, holds title to the Timeshare Properties
related to the Club Loans.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

                    For and in consideration of the premises and the purchase of
the Notes by the holders thereof, it is mutually covenanted and agreed, for the
benefit of the Noteholders, as follows:

GRANTING CLAUSE

                    To secure the payment of the principal of and interest on
the Notes in accordance with their terms, the payment of all of the sums payable
under this Indenture and the performance of the covenants contained in this
Indenture, the Issuer hereby Grants to the Indenture Trustee, for the benefit of
the Noteholders, all of the Issuer’s right, title and interest in

1

--------------------------------------------------------------------------------



and to the following whether now owned or hereafter acquired and any and all
benefits accruing to the Issuer from, (i) the Initial Timeshare Loans, (ii) any
other Timeshare Loans sold or transferred to the Issuer pursuant to the Sale
Agreement, (iii) the Receivables due after the applicable Cut-Off Date in
respect of each Timeshare Loan sold or transferred to the Issuer pursuant to the
Sale Agreement, (iv) the related Timeshare Loan Documents (excluding any rights
as developer or declarant under the Timeshare Declaration, the Timeshare Program
Consumer Documents or the Timeshare Program Governing Documents), (v) all
Related Security in respect of each Timeshare Loan, (vi) all rights and remedies
under the Guaranty, the Sale Agreement, the Backup Servicing Agreement, the
Lockbox Agreement and the Custodial Agreement, (vii) the Lockbox Account, the
Collection Account, the Reserve Account and the Credit Card Account, and (viii)
all proceeds of the foregoing (including, without limitation, all cash proceeds,
accounts, accounts receivable, notes, drafts, acceptances, chattel paper,
checks, deposit accounts, insurance proceeds (as applicable), condemnation
awards, rights to payment of any and every kind, and other forms of obligations
and receivables which at any time constitute all or part or are included in the
proceeds of any of the foregoing) (collectively, the “Trust Estate”).
Notwithstanding the foregoing, the Trust Estate shall not include (i) any
Timeshare Loan released from the Lien of this Indenture in accordance with the
terms hereof and any Related Security, Timeshare Loan Documents, income or
proceeds related to such released Timeshare Loan, (ii) any amount distributed
pursuant to Section 3.4 or Section 6.6 hereof or (iii) any Misdirected Deposits.

                    Such Grant is made in trust to secure (i) the payment of all
amounts due on the Notes in accordance with their terms, equally and ratably
except as otherwise may be provided in this Indenture, without prejudice,
priority, or distinction between any Note of the same Class and any other Note
of the same Class by reason of differences in time of issuance or otherwise, and
(ii) the payment of all other sums payable under the Notes and this Indenture.

                    The Indenture Trustee acknowledges such Grant, accepts the
trusts hereunder in accordance with the provisions hereof, and agrees to perform
the duties herein required to the best of its ability and to the end that the
interests of the Noteholders may be adequately and effectively protected as
hereinafter provided.

                    The Custodian shall hold the Timeshare Loan Files in trust,
for the use and benefit of the Issuer and all present and future Noteholders,
and shall retain possession thereof. The Custodian further agrees and
acknowledges that each other item making up the Trust Estate that is physically
delivered to the Custodian will be held by the Custodian in the State of
Minnesota or in any other location acceptable to the Indenture Trustee and the
Servicer.

                    The Indenture Trustee further acknowledges that in the event
the conveyance of the Timeshare Loans by the Seller to the Issuer pursuant to
the Sale Agreement is determined to constitute a loan and not a sale as it is
intended by all the parties hereto, the Custodian will be holding each of the
Timeshare Loans as bailee of the Issuer; provided, however, that with respect to
the Timeshare Loans, the Custodian will not act at the direction of the Issuer
without the written consent of the Indenture Trustee.

2

--------------------------------------------------------------------------------



ARTICLE I.

DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION

          SECTION 1.1. General Definitions and Usage of Terms.

                    (a) In addition to the terms defined elsewhere in this
Indenture, capitalized terms shall have the meanings given them in the Standard
Definitions attached hereto as Annex A.

                    (b) With respect to all terms in this Indenture, the
singular includes the plural and the plural the singular; words importing any
gender include the other genders; references to “writing” include printing,
typing, lithography and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
amendments, modifications and supplements thereto or any changes therein entered
into in accordance with their respective terms and not prohibited by this
Indenture; references to Persons include their successors and assigns; and the
term “including” means “including without limitation”.

          SECTION 1.2. Compliance Certificates and Opinions.

                    Upon any written application or request (or oral application
with prompt written or confirmable electronic means) by the Issuer to the
Indenture Trustee to take any action under any provision of this Indenture,
other than any request that (a) the Indenture Trustee authenticate the Notes
specified in such request, (b) the Indenture Trustee invest moneys in any of the
Trust Accounts pursuant to the written directions specified in such request or
(c) the Indenture Trustee pay moneys due and payable to the Issuer hereunder to
the Issuer’s assignee specified in such request, the Indenture Trustee shall
require the Issuer to furnish to the Indenture Trustee an Officer’s Certificate
stating that all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with and that the request
otherwise is in accordance with the terms of this Indenture, and an Opinion of
Counsel stating that in the opinion of such counsel all such conditions
precedent, if any, have been complied with, except that, in the case of any such
requested action as to which other evidence of satisfaction of the conditions
precedent thereto is specifically required by any provision of this Indenture,
no additional certificate or opinion need be furnished.

          SECTION 1.3. Form of Documents Delivered to Indenture Trustee.

                    In any case where several matters are required to be
certified by, or covered by an opinion of, any specified Person, it is not
necessary that all such matters be certified by, or covered by the opinion of,
only one such Person, or that they be so certified or covered by only one
document, but one such Person may certify or give an opinion with respect to
some matters and one or more other such Persons as to other matters, and any
such Person may certify or give an opinion as to such matters in one or several
documents.

                    Any certificate or opinion of an officer of the Issuer
delivered to the Indenture Trustee may be based, insofar as it relates to legal
matters, upon an Opinion of Counsel, unless such officer knows that such Opinion
of Counsel with respect to the matters upon which his/her

3

--------------------------------------------------------------------------------



certificate or opinion is based is erroneous. Any such officer’s certificate or
opinion and any Opinion of Counsel may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
officer or officers of the Issuer as to such factual matters unless such officer
or counsel knows that the certificate or opinion or representations with respect
to such matters is erroneous. Any Opinion of Counsel may be based on the written
opinion of other counsel, in which event such Opinion of Counsel shall be
accompanied by a copy of such other counsel’s opinion and shall include a
statement to the effect that such other counsel believes that such counsel and
the Indenture Trustee may reasonably rely upon the opinion of such other
counsel.

                    Where any Person is required to make, give or execute two or
more applications, requests, consents, certificates, statements, opinions or
other instruments under this Indenture, they may, but need not, be consolidated
and form one instrument.

                    Wherever in this Indenture, in connection with any
application or certificate or report to the Indenture Trustee, it is provided
that the Issuer shall deliver any document as a condition of the granting of
such application, or as evidence of compliance with any term hereof, it is
intended that the truth and accuracy, at the time of the granting of such
application or at the effective date of such certificate or report (as the case
may be), of the facts and opinions stated in such document shall in such case be
conditions precedent to the right of the Issuer to have such application granted
or to the sufficiency of such certificate or report. The foregoing shall not,
however, be construed to affect the Indenture Trustee’s right to rely upon the
truth and accuracy of any statement or opinion contained in any such document as
provided in Section 7.1(b) hereof.

                    Whenever in this Indenture it is provided that the absence
of the occurrence and continuation of a Default, Event of Default or Servicer
Event of Default is a condition precedent to the taking of any action by the
Indenture Trustee at the request or direction of the Issuer, then,
notwithstanding that the satisfaction of such condition is a condition precedent
to the Issuer’s right to make such request or direction, the Indenture Trustee
shall be protected in acting in accordance with such request or direction if it
does not have Knowledge of the occurrence and continuation of such event. For
all purposes of this Indenture, the Indenture Trustee shall not be deemed to
have Knowledge of any Default, Event of Default or Servicer Event of Default nor
shall the Indenture Trustee have any duty to monitor or investigate to determine
whether a default has occurred (other than an Event of Default of the kind
described in Section 6.1(a) hereof) or Servicer Event of Default has occurred
unless a Responsible Officer of the Indenture Trustee shall have Knowledge
thereof or shall have been notified in writing thereof by the Issuer, the
Servicer or any secured party.

          SECTION 1.4. Acts of Noteholders, etc.

                    (a) Any request, demand, authorization, direction, notice,
consent, waiver or other action provided by this Indenture to be given or taken
by Noteholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Noteholders in person or by agents
duly appointed in writing; and, except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments are
delivered to the Indenture Trustee and, where it is hereby expressly required,
to the Issuer. Such

4

--------------------------------------------------------------------------------



instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 7.1 hereof) conclusive in
favor of the Indenture Trustee and the Issuer, if made in the manner provided in
this Section 1.4.

                    (b) The fact and date of the execution by any Person of any
such instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than his individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his authority. The fact and date of the execution of any such instrument or
writing, or the authority of the Person executing the same, may also be proved
in any other manner which the Indenture Trustee deems sufficient.

                    (c) Any request, demand, authorization, direction, notice,
consent, waiver or other Act of the holder of any Note shall bind every future
holder of the same Note and the holder of every Note issued upon the
registration of transfer thereof or in exchange therefore or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Indenture
Trustee or the Issuer in reliance thereon, whether or not notation of such
action is made upon such Note.

                    (d) By accepting the Notes issued pursuant to this
Indenture, each Noteholder irrevocably appoints the Indenture Trustee hereunder
as the special attorney-in-fact for such Noteholder vested with full power on
behalf of such Noteholder to effect and enforce the rights of such Noteholder
for the benefit of such Noteholder; provided, that nothing contained in this
Section 1.4(d) shall be deemed to confer upon the Indenture Trustee any duty or
power to vote on behalf of the Noteholders with respect to any matter on which
the Noteholders have a right to vote pursuant to the terms of this Indenture.

          SECTION 1.5. Notice to Noteholders; Waiver.

                    (a) Where this Indenture provides for notice to Noteholders
of any event, or the mailing of any report to Noteholders, such notice or report
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed, via first class mail, or sent by private courier or
confirmable electronic means to each Noteholder affected by such event or to
whom such report is required to be mailed, at its address as it appears in the
Note Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice or the mailing of such report. In
any case where a notice or report to Noteholders is mailed, neither the failure
to mail such notice or report, nor any defect in any notice or report so mailed,
to any particular Noteholder shall affect the sufficiency of such notice or
report with respect to other Noteholders. Where this Indenture provides for
notice in any manner, such notice may be waived in writing by the Person
entitled to receive such notice, either before or after the event, and such
waiver shall be the equivalent of such notice. Waivers of notice by Noteholders
shall be filed with the Indenture Trustee, but such filing shall not be a
condition precedent to the validity of any action taken in reliance upon such
waiver.

5

--------------------------------------------------------------------------------



                    (b) In case by reason of the suspension of regular mail
service or by reason of any other cause it shall be impracticable to mail or
send notice to Noteholders, in accordance with Section 1.5(a) hereof, of any
event or any report to Noteholders when such notice or report is required to be
delivered pursuant to any provision of this Indenture, then such notification or
delivery as shall be made with the approval of the Indenture Trustee shall
constitute a sufficient notification for every purpose hereunder.

          SECTION 1.6. Effect of Headings and Table of Contents.

                    The Article and Section headings herein and in the Table of
Contents are for convenience only and shall not affect the construction hereof.

          SECTION 1.7. Successors and Assigns.

                    All covenants and agreements in this Indenture by each of
the parties hereto shall bind its respective successors and permitted assigns,
whether so expressed or not.

          SECTION 1.8. GOVERNING LAW.

                    THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK. UNLESS MADE
APPLICABLE IN A SUPPLEMENT HERETO, THIS INDENTURE IS NOT SUBJECT TO THE TRUST
INDENTURE ACT OF 1939, AS AMENDED, AND SHALL NOT BE GOVERNED THEREBY AND
CONSTRUED IN ACCORDANCE THEREWITH.

          SECTION 1.9. Legal Holidays.

                    In any case where any Payment Date or the Stated Maturity or
any other date on which principal of or interest on any Note is proposed to be
paid shall not be a Business Day, then (notwithstanding any other provision of
this Indenture or of the Notes) such payment need not be made on such date, but
may be made on the next succeeding Business Day with the same force and effect
as if made on such Payment Date, Stated Maturity or other date on which
principal of or interest on any Note is proposed to be paid; provided, that no
penalty interest shall accrue for the period from and after such Payment Date,
Stated Maturity, or any other date on which principal of or interest on any Note
is proposed to be paid, as the case may be, until such next succeeding Business
Day.

          SECTION 1.10. Execution in Counterparts.

                    This Indenture may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.

6

--------------------------------------------------------------------------------



          SECTION 1.11. Inspection.

                    The Issuer agrees that, on ten Business Days’ prior notice
(or, one Business Day’s prior notice after the occurrence and during the
continuance of an Event of Default or a Servicer Event of Default), it will
permit the representatives of the Indenture Trustee or any Noteholder, during
the Issuer’s normal business hours, to examine all of the books of account,
records, reports and other papers of the Issuer, to make copies thereof and
extracts therefrom, and to discuss its affairs, finances and accounts with its
designated officers, employees and independent accountants in the presence of
such designated officers and employees (and by this provision the Issuer hereby
authorizes its independent accountants to discuss with such representatives such
affairs, finances and accounts), all at such reasonable times and as often as
may be reasonably requested for the purpose of reviewing or evaluating the
financial condition or affairs of the Issuer or the performance of and
compliance with the covenants and undertakings of the Issuer and the Servicer in
this Indenture or any of the other documents referred to herein or therein. Any
reasonable expense incident to the exercise by the Indenture Trustee at any time
or any Noteholder during the continuance of any Default or Event of Default, of
any right under this Section 1.11 shall be borne by the Issuer and distributed
in accordance with Section 3.4 or Section 6.6 hereof, as applicable. Nothing
contained herein shall be construed as a duty of the Indenture Trustee to
perform such inspection.

          SECTION 1.12. Survival of Representations and Warranties.

                    The representations, warranties and certifications of the
Issuer made in this Indenture or in any certificate or other writing delivered
by the Issuer pursuant hereto shall survive the authentication and delivery of
the Notes hereunder.

ARTICLE II.

THE NOTES

          SECTION 2.1. General Provisions.

                    (a) Form of Notes. The Notes shall be designated as the “BXG
Legacy 2010 LLC, Timeshare Loan-Backed Notes, Series 2010”. The Notes, together
with their certificates of authentication, shall be in substantially the form
set forth in Exhibit A attached hereto, with such appropriate insertions,
omissions, substitutions and other variations as are required or are permitted
by this Indenture, and may have such letters, numbers or other marks of
identification and such legends or endorsements placed thereon, as may
consistently herewith, be determined by the officer executing such Notes, as
evidenced by such officer’s execution of such Notes.

                    (b) Denominations. The Outstanding Note Balance of the Class
A-1 Notes and the Class A-2 Notes which may be authenticated and delivered under
this Indenture is limited to $23,500,000 and $3,538,000, respectively. The Notes
shall be issuable only as registered Notes, without interest coupons, in the
denominations of at least $50,000 and in integral multiples of $1,000; provided,
however, that the foregoing shall not restrict or prevent the transfer in
accordance with Section 2.4 hereof of any Note with a remaining Outstanding Note
Balance of less than $50,000.

7

--------------------------------------------------------------------------------



                    (c) Execution, Authentication, Delivery and Dating. The
Notes shall be manually executed by an Authorized Officer of the Issuer. Any
Note bearing the signature of an individual who was at the time of execution
thereof an Authorized Officer of the Issuer shall bind the Issuer,
notwithstanding that such individual ceases to hold such office prior to the
authentication and delivery of such Note or did not hold such office at the date
of such Note. No Note shall be entitled to any benefit under this Indenture or
be valid or obligatory for any purpose unless there appears on such Note a
certificate of authentication substantially in the form set forth in Exhibit A
hereto, executed by the Indenture Trustee by manual signature, and such
certificate upon any Note shall be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder. Each Note
shall be dated the date of its authentication. The Notes may from time to time
be executed by the Issuer and delivered to the Indenture Trustee for
authentication together with an Issuer Order to the Indenture Trustee directing
the authentication and delivery of such Notes and thereupon the same shall be
authenticated and delivered by the Indenture Trustee in accordance with such
Issuer Order.

          SECTION 2.2. Global Notes.

                    Each of the Class A-1 Notes, upon original issuance, shall
be issued in the form of one or more book-entry global certificates (the “Global
Notes” and each, a “Global Note”) to be deposited with the Indenture Trustee as
custodian for DTC, the initial Depository, by or on behalf of the Issuer. All
Global Notes shall be initially registered on the Note Register in the name of
Cede & Co., the nominee of DTC and no Note Owner will receive a definitive note
(a “Definitive Note”) representing such Note Owner’s interest in the related
Class A-1 Notes, except as provided in Section 2.3 hereof. Unless and until
Definitive Notes have been issued in respect of the Class A-1 Notes pursuant to
Section 2.3 hereof:

                    (a) the provisions of this Section 2.2 shall be in full
force and effect with respect to the Class A-1 Notes;

                    (b) the Issuer, the Servicer and the Indenture Trustee may
deal with the Depository and the Depository Participants for all purposes with
respect to such Notes (including the making of distributions on such Notes) as
the authorized representatives of the respective Note Owners;

                    (c) to the extent that the provisions of this Section 2.2
conflict with any other provisions of this Indenture, the provisions of this
Section 2.2 shall control;

                    (d) the rights of the respective Note Owners of the Class
A-1 Notes shall be exercised only through the Depository and the Depository
Participants and shall be limited to those established by law and agreements
between the respective Note Owners and the Depository and/or the Depository
Participants. Pursuant to the Depository Agreement, unless and until Definitive
Notes are issued in respect of the Class A-1 Notes pursuant to Section 2.3
hereof, the Depository will make book-entry transfers among the Depository
Participants and receive and transmit distributions of principal of, and
interest on, the Class A-1 Notes to the Depository Participants; and

8

--------------------------------------------------------------------------------



                    (e) whenever this Indenture requires or permits actions to
be taken based upon instructions or directions of Noteholders holding Notes
evidencing a specified percentage of the Outstanding Note Balance of the Class
A-1 Notes, the Depositary shall be deemed to represent such percentage only to
the extent that it has received instructions to such effect from the Note Owners
and/or Depository Participants owning or representing, respectively, such
required Outstanding Note Balance of the Class A-1 Notes and has delivered such
instructions to the Indenture Trustee. The Indenture Trustee shall have no
obligation to determine whether the Depository has in fact received any such
instructions.

          SECTION 2.3. Definitive Notes.

                    (a) If (i) the Issuer advises the Indenture Trustee in
writing that the Depository is no longer willing, qualified or able to properly
discharge its responsibilities as Depository with respect to the Global Notes
and the Indenture Trustee or the Issuer is unable to locate a qualified
successor, (ii) the Issuer, at its sole option, advises the Indenture Trustee in
writing that it elects to terminate the book-entry system with respect to the
Class A-1 Notes through the Depository, or (iii) after the occurrence of an
Event of Default, Note Owners evidencing not less than 66-2/3% of the
Outstanding Note Balance of the Class A-1 Notes, advise the Indenture Trustee
and the Depository through the Depository Participants in writing that the
continuation of a book-entry system with respect to the Class A-1 Notes through
the Depository is no longer in the best interest of such Note Owners, the
Indenture Trustee shall use its best efforts to notify all affected Note Owners
through the Depository of the occurrence of any such event and of the
availability of Definitive Notes to such Note Owners. None of the Issuer, the
Indenture Trustee or the Servicer shall be liable for any delay in delivery of
such instructions and may conclusively rely on, and shall be protected in
relying on, such instructions. Upon the issuance of Definitive Notes, the
Issuer, the Indenture Trustee, the Note Registrar and the Servicer shall
recognize holders of Definitive Notes as Noteholders hereunder. Upon the
issuance of Definitive Notes, all references herein to obligations imposed upon
or to be performed by the Depository shall be deemed to be imposed upon and
performed by the Indenture Trustee, to the extent applicable with respect to
such Definitive Notes.

                    (b) the Class A-2 Notes shall be issued in definitive form
only and shall be “Definitive Notes” hereunder.

          SECTION 2.4. Registration, Transfer and Exchange of Notes.

                    (a) The Issuer shall cause to be kept at the Corporate Trust
Office a register (the “Note Register”) for the registration, transfer and
exchange of Notes. The Indenture Trustee is hereby appointed “Note Registrar”
for purposes of registering Notes and transfers of Notes as herein provided. The
names and addresses of all Noteholders and the names and addresses of the
transferees of any Notes shall be registered in the Note Register; provided,
however, in no event shall the Note Registrar be required to maintain in the
Note Register the names of the individual participants holding Notes through the
Depository. The Person in whose name any Note is so registered shall be deemed
and treated as the sole owner and Noteholder thereof for all purposes of this
Indenture and the Note Registrar, the Issuer, the Indenture Trustee, the
Servicer and any agent of any of them shall not be affected by any notice or
knowledge to the contrary. A Definitive Note is transferable or exchangeable
only upon the

9

--------------------------------------------------------------------------------



surrender of such Note to the Note Registrar at the Corporate Trust Office
together with an assignment and transfer (executed by the Noteholder or his duly
authorized attorney), subject to the applicable requirements of this Section
2.4. Upon request of the Issuer, the Indenture Trustee or the Servicer, the Note
Registrar shall provide the Issuer, the Indenture Trustee or the Servicer, as
applicable, with the names and addresses of the Noteholders.

                    (b) Upon surrender for registration of transfer of any
Definitive Note, subject to the applicable requirements of this Section 2.4, the
Issuer shall execute and the Indenture Trustee shall duly authenticate in the
name of the designated transferee or transferees, one or more new Notes in
denominations of a like aggregate denomination as the Definitive Note being
surrendered. Each Note surrendered for registration of transfer shall be
canceled and consequently destroyed by the Note Registrar. Each new Note issued
pursuant to this Section 2.4 shall be registered in the name of any Person as
the transferring Noteholder may request, subject to the applicable provisions of
this Section 2.4. All Notes issued upon any registration of transfer or exchange
of Notes shall be entitled to the same benefits under this Indenture as the
Notes surrendered upon such registration of transfer or exchange.

The Notes will not be registered under the Securities Act, under applicable
state securities laws or under the laws of any other jurisdiction and may not be
offered or sold within the United States or to, or for the account of any U.S.
person (as defined in Regulation S under the Securities Act) except pursuant to
an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act. No resale or transfer of any Note may be
made unless such resale or transfer is made in accordance with this Indenture
and only if (i) in the case of a transfer of the Class A-1 Notes only, in the
United States to a person whom the seller reasonably believes is a qualified
institutional buyer and who is also a Qualified Purchaser in a transaction
meeting the requirements of Rule 144A, (ii) in the case of a transfer of Class
A-2 Notes only, in the United States to a person whom the seller reasonably
believes is an accredited investor and who is also a Qualified Purchaser, (iii)
pursuant to an exemption from registration under the Securities Act provided by
Rule 144 (if available) to a person who is a Qualified Purchaser, or (iv)
pursuant to an effective registration statement under the Securities Act to a
person who is a Qualified Purchaser, in each of cases (i) through (iv) in
accordance with any applicable securities laws of any State of the United
States. Each transferee and each subsequent transferee will be required to
notify any subsequent purchaser of such Notes from it of the resale restrictions
described herein. None of the Issuer, the Servicer or the Indenture Trustee is
obligated to register or qualify the Notes under the Securities Act or any other
securities law or to take any action not otherwise required under this Indenture
to permit the transfer of any Note without registration.

                    (c) No resale or other transfer of any Note may be made to
any transferee unless (i) such transferee is not, and will not acquire such Note
on behalf or with the assets of, any Benefit Plan or (ii) no “prohibited
transaction” under ERISA or section 4975 of the Code that is not subject to a
statutory, regulatory or administrative exemption, and no violation of any
Similar Law, will occur in connection with purchaser’s or such transferee’s
acquisition, holding or disposition of such Note. In addition, the Notes may not
be purchased by or transferred to any Benefit Plan or person acting on behalf of
or with assets of any Benefit Plan, unless it represents that it is not
sponsored (within the meaning of Section 3(16)(B) of ERISA) by the Issuer, the
Seller, the Originators, the Servicer, the Indenture Trustee, the Paying Agent,
the Custodian, the

10

--------------------------------------------------------------------------------



Backup Servicer, the Lockbox Bank or the Placement Agent, or by any Affiliate of
any such person. In addition to the applicable provisions of this Section 2.4
and the rules of the Depository, the exchange, transfer and registration of
transfer of Global Notes shall only be made in accordance with Section 2.4(c)
hereof and this Section 2.4(d).

                    (d) No fee or service charge shall be imposed by the Note
Registrar for its services in respect of any registration of transfer or
exchange referred to in this Section 2.4. The Note Registrar may require payment
by each transferor of a sum sufficient to cover any tax, expense or other
governmental charge payable in connection with any such transfer.

                    (e) None of the Issuer, the Indenture Trustee, the Servicer
or the Note Registrar is obligated to register or qualify the Notes under the
Securities Act or any other securities law or to take any action not otherwise
required under this Indenture to permit the transfer of such Notes without
registration or qualification. Any such Noteholder desiring to effect such
transfer shall, and does hereby agree to, indemnify the Issuer, the Indenture
Trustee, the Servicer and the Note Registrar against any loss, liability or
expense that may result if the transfer is not so exempt or is not made in
accordance with such federal and state laws.

                    (f) The Servicer agrees to cause the Issuer, and the Issuer
agrees to provide, upon the request of any holder of a Note or of any beneficial
owner therein, such information as is specified in paragraph (d)(4) of Rule 144A
under the Securities Act (i) to such holder or beneficial owner, (ii) to a
prospective purchaser of such Note or interest therein who is a qualified
institutional buyer (as defined under Rule 144A) designated by such holder or
beneficial owner or (iii) to the Indenture Trustee for delivery to such holder,
beneficial owner or prospective purchaser, in order to permit compliance with
Rule 144A by such holder or beneficial owner in connection with the resale of
such Note or beneficial interest therein by such holder or beneficial owner in
reliance on Rule 144A unless, at the time of such request, the Issuer is subject
to the reporting requirements of Section 13 or 15(d) of the United States
Securities Exchange Act of 1934, as amended.

                    (g) The Notes represent the sole obligation of the Issuer
payable from the Trust Estate and do not represent the obligations of the
Originators, the Servicer, the Seller, the Backup Servicer, the Indenture
Trustee or the Custodian.

                    (i) The Issuer may not, at any time, own any Class of Notes.

          SECTION 2.5. Mutilated, Destroyed, Lost and Stolen Notes.

                    (a) If any mutilated Note is surrendered to the Indenture
Trustee, the Issuer shall execute and the Indenture Trustee shall authenticate
and deliver in exchange therefor a replacement Note of like tenor and principal
amount and bearing a number not contemporaneously outstanding.

                    (b) If there shall be delivered to the Issuer and the
Indenture Trustee (i) evidence to their satisfaction of the destruction, loss or
theft of any Note and (ii) such security or indemnity as may be reasonably
required by them to save each of them and any agent of either of them harmless
then, in the absence of actual notice to the Issuer or the Indenture Trustee
that such Note has been acquired by a bona fide purchaser, the Issuer shall
execute and upon its

11

--------------------------------------------------------------------------------



request the Indenture Trustee shall authenticate and deliver, in lieu of any
such destroyed, lost or stolen Note, a replacement Note of like tenor and
principal amount and bearing a number not contemporaneously outstanding.

                    (c) In case the final installment of principal on any such
mutilated, destroyed, lost or stolen Note has become or will at the next Payment
Date become due and payable, the Issuer, in its discretion, may, instead of
issuing a replacement Note, pay such Note.

                    (d) Upon the issuance of any replacement Note under this
Section 2.5, the Issuer or the Indenture Trustee may require the payment by the
Noteholder of a sum sufficient to cover any Tax or other governmental charge
that may be imposed as a result of the issuance of such replacement Note.

                    (e) Every replacement Note issued pursuant to this Section
2.5 in lieu of any destroyed, lost or stolen Note shall constitute an original
additional contractual obligation of the Issuer, whether or not the destroyed,
lost or stolen Note shall be at any time enforceable by anyone, and shall be
entitled to all the benefits of this Indenture equally and proportionately with
any and all other Notes duly issued hereunder.

                    (f) The provisions of this Section 2.5 are exclusive and
shall preclude (to the extent lawful) all other rights and remedies with respect
to the replacement or payment of mutilated, destroyed, lost or stolen Notes.

          SECTION 2.6. Payment of Interest and Principal; Rights Preserved.

                    (a) Any installment of interest or principal, payable on any
Note that is punctually paid or duly provided for by or on behalf of the Issuer
on the applicable Payment Date shall be paid to the Person in whose name such
Note was registered at the close of business on the Record Date for such Payment
Date by check mailed to the address specified in the Note Register, or if a
Noteholder has provided wire transfer instructions to the Indenture Trustee at
least five Business Days prior to the applicable Payment Date, upon the request
of a Noteholder, by wire transfer of federal funds to the account and number
specified in the Note Register, in each case on such Record Date for such Person
(which shall be, as to each original purchaser of the Notes, the account and
number specified by such purchaser to the Indenture Trustee in writing, or, if
no such account or number is so specified, then by check mailed to such Person’s
address as it appears in the Note Register on such Record Date).

                    (b) All reductions in the principal amount of a Note
effected by payments of principal made on any Payment Date shall be binding upon
all Noteholders of such Note and of any Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof, whether or not such
payment is noted on such Note. All payments on the Notes shall be paid without
any requirement of presentment, but each Noteholder of any Note shall be deemed
to agree, by its acceptance of the same, to surrender such Note at the Corporate
Trust Office within 30 days after receipt of the final principal payment of such
Note.

12

--------------------------------------------------------------------------------



          SECTION 2.7. Persons Deemed Owners.

                    Prior to due presentment of a Note for registration of
transfer, the Issuer, the Indenture Trustee, and any agent of the Issuer or the
Indenture Trustee may treat the registered Noteholder as the owner of such Note
for the purpose of receiving payment of principal of and interest on such Note
and for all other purposes whatsoever, whether or not payment on such Note is
overdue, and neither the Issuer, the Indenture Trustee, nor any agent of the
Issuer or the Indenture Trustee shall be affected by notice to the contrary.

          SECTION 2.8. Cancellation.

                    All Notes surrendered for registration of transfer or
exchange or following final payment shall, if surrendered to any Person other
than the Indenture Trustee, be delivered to the Indenture Trustee and shall be
promptly canceled by it. The Issuer may at any time deliver to the Indenture
Trustee for cancellation any Notes previously authenticated and delivered
hereunder which the Issuer may have acquired in any manner whatsoever, and all
Notes so delivered shall be promptly canceled by the Indenture Trustee. No Notes
shall be authenticated in lieu of or in exchange for any Notes canceled as
provided in this Section 2.8, except as expressly permitted by this Indenture.
All canceled Notes held by the Indenture Trustee may be disposed of in the
normal course of its business or as directed by an Issuer Order.

          SECTION 2.9. Noteholder Lists.

                    The Indenture Trustee shall preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of the Noteholders. In the event the Indenture Trustee no longer
serves as the Note Registrar, the Issuer (or any other obligor upon the Notes)
shall furnish to the Indenture Trustee at least five Business Days before each
Payment Date (and in all events in intervals of not more than six months) and at
such other times as the Indenture Trustee may request in writing a list in such
form and as of such date as the Indenture Trustee may reasonably require of the
names and addresses of the Noteholders.

          SECTION 2.10. Treasury Notes.

                    In determining whether the Noteholders of the required
Outstanding Note Balance of the Notes have concurred in any direction, waiver or
consent, Notes held or redeemed by the Issuer or any other obligor in respect of
the Notes or held by an Affiliate of the Issuer or such other obligor shall be
considered as though not Outstanding, except that for the purposes of
determining whether the Indenture Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes which a Responsible Officer of the
Indenture Trustee knows are so owned shall be so disregarded.

          SECTION 2.11. Notice to Depository.

                    Whenever notice or other communication to the holders of
Global Notes is required under this Indenture, unless and until Definitive Notes
have been issued to the related Note Owners pursuant to Section 2.3 hereof, the
Indenture Trustee shall give all such notices and communications specified
herein to be given to such Note Owners to the Depository.

13

--------------------------------------------------------------------------------



          SECTION 2.12. Confidentiality.

                    Each Noteholder, by acceptance of a Note, agrees and
covenants that it shall hold in confidence all Confidential Information;
provided, however, that any Noteholder may deliver or disclose Confidential
Information to (i) its directors, officers, trustees, managers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the investment represented by the Notes), (ii) its financial advisors
and other professional advisors who agree to hold confidential such information
substantially in accordance with the terms of this Section 2.12, (iii) any other
Noteholder, (iv) any institutional investor to which such Noteholder sells or
offers to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such confidential
information to be bound by the provisions of this Section 2.12), (v) any federal
or state regulatory authority having jurisdiction over such Noteholder, (vi) the
National Association of Insurance Commissioners or any similar organization, or
any nationally recognized rating agencies that requires access to information
about such Noteholder’s investment portfolio, or (vii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such
Noteholder, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Noteholder is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Noteholder
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under the Notes and the Transaction Documents.

          SECTION 2.13. Conditions Precedent to Issuance of Notes.

                    In addition to the requirements specified herein, the Notes
shall not be deemed issued until the “additional conditions precedent” specified
in Section 10 of the Placement Agreement have been satisfied or waived pursuant
to the terms of the Placement Agreement.

ARTICLE III.

ACCOUNTS; COLLECTION AND
APPLICATION OF MONEYS; REPORTS

          SECTION 3.1. Trust Accounts; Investments by Indenture Trustee.

                    (a) On or before the Closing Date, the Indenture Trustee
shall establish in the name of the Indenture Trustee for the benefit of the
Noteholders or, in the case of the Lockbox Account and the Credit Card Account,
in the name of the Issuer, as provided in this Indenture, the Trust Accounts,
which accounts shall be Eligible Bank Accounts.

                    Subject to the further provisions of this Section 3.1(a),
the Indenture Trustee shall, upon receipt or upon transfer from another account,
as the case may be, deposit into such Trust Accounts all amounts and Eligible
Investments received by it which are required to be deposited therein in
accordance with the provisions of this Indenture. All such amounts and all
investments made with such amounts, including all income and other gain from
such investments, shall be held by the Indenture Trustee in such accounts as
part of the Trust Estate as

14

--------------------------------------------------------------------------------



herein provided, subject to withdrawal by the Indenture Trustee in accordance
with, and for the purposes specified in the provisions of, this Indenture.

                    (b) The Indenture Trustee shall assume that any amount
remitted to it in respect of the Trust Estate is to be deposited into the
Collection Account pursuant to Section 3.2(a) hereof unless a Responsible
Officer of the Indenture Trustee receives written instructions from the Servicer
to the contrary.

                    (c) None of the parties hereto shall have any right of
set-off with respect to any Trust Account or any investment therein.

                    (d) So long as no Event of Default shall have occurred and
be continuing, all or a portion of the amounts in any Trust Account (other than
the Lockbox Account and the Credit Card Account) shall be invested and
reinvested by the Indenture Trustee pursuant to an Issuer Order in one or more
Eligible Investments. Subject to the restrictions on the maturity of investments
set forth in Section 3.1(f) hereof, each such Issuer Order may authorize the
Indenture Trustee to make the specific Eligible Investments set forth therein,
and to make Eligible Investments from time to time consistent with the general
instructions set forth therein, in each case, in such amounts as such Issuer
Order may specify. Until an Issuer Order to the contrary is delivered, the
Indenture Trustee shall make the Eligible Investments set forth in the
Investment Authorization Letter delivered on the Closing Date.

                    (e) In the event that either (i) the Issuer shall have
failed to give investment directions to the Indenture Trustee by 9:30 A.M., New
York City time on any Business Day on which there may be uninvested cash in the
Collection Account or the Reserve Account or (ii) an Event of Default shall be
continuing, the Indenture Trustee shall promptly invest and reinvest the funds
then in the designated Trust Account to the fullest extent practicable in those
obligations or securities described in clause (e) of the definition of “Eligible
Investments”. All investments made by the Indenture Trustee shall mature no
later than the maturity date therefor permitted by Section 3.1(f) hereof.

                    (f) No investment of any amount held in any Trust Account
shall mature later than the Business Day immediately preceding the Payment Date
which is scheduled to occur immediately following the date of investment. All
income or other gains (net of losses) from the investment of moneys deposited in
any Trust Account shall be deposited by the Indenture Trustee in such account
immediately upon receipt.

                    (g) Subject to Section 3.1(d) hereof, any investment of any
funds in any Trust Account shall be made under the following terms and
conditions:

 

 

 

          (i) each such investment shall be made or transferred in the name of
the Indenture Trustee, in each case in such manner as shall be necessary to
maintain the identity of such investments as assets of the Trust Estate; and

 

 

 

          (ii) any certificate or other instrument evidencing such investment
shall be delivered directly to the Indenture Trustee, and the Indenture Trustee
shall have sole possession of such instrument, and all income on such
investment.

15

--------------------------------------------------------------------------------



                    (h) The Indenture Trustee shall not in any way be held
liable by reason of any insufficiency in any Trust Account resulting from losses
on investments made or transferred in accordance with the provisions of this
Section 3.1 including, but not limited to, losses resulting from the sale or
depreciation in the market value of such investments (but the institution
serving as Indenture Trustee shall at all times remain liable for its own
obligations, if any, constituting part of such investments). The Indenture
Trustee shall not be liable for any investment or liquidation of an investment
made by it in accordance with this Section 3.1 on the grounds that it could have
made a more favorable investment or a more favorable selection for sale of an
investment.

                    (i) The parties agree that each Trust Account (other than
the Lockbox Account and the Credit Card Account) is a “securities account”
within the meaning of Article 8 of the UCC and that all property (including
without limitation all uninvested funds, securities and other investment
property) at any time deposited or carried in or credited to the Trust Accounts
(other than the Lockbox Account and the Credit Card Account) shall be treated as
“financial assets” within the meaning of Article 8 of the UCC. The Account
Intermediary agrees that (A) it is a “securities intermediary” within the
meaning of Article 8 of the UCC and will at all times act in such capacity with
respect to the Trust Accounts and (B) the Indenture Trustee is the entitlement
holder of the Trust Accounts (other than the Lockbox Account and the Credit Card
Account). The parties agree that the Account Intermediary shall follow all
“entitlement orders” (as such term is defined in Article 8 of the UCC)
originated by the Indenture Trustee with respect to the Trust Accounts (other
than the Lockbox Account and the Credit Card Account) and all financial assets
deposited or carried in or credited to any Trust Account (other than the Lockbox
Account and the Credit Card Account). The parties agree that the “securities
intermediary’s jurisdiction”, within the meaning of Section 8-110 of the UCC,
with respect to security entitlements to financial assets credited to the Trust
Accounts (other than the Lockbox Account and the Credit Card Account) shall be
the State of New York.

          SECTION 3.2. Establishment and Administration of the Trust Accounts.

                    (a) Collection Account. The Issuer hereby directs and the
Indenture Trustee hereby agrees to cause to be established and maintained an
account (the “Collection Account”) for the benefit of the Noteholders. The
Collection Account shall be an Eligible Bank Account initially established at
the corporate trust department of the Indenture Trustee, bearing the following
designation “BXG Legacy 2010 LLC, Timeshare Loan-Backed Notes, Series 2010 —
Collection Account, U.S. Bank National Association, as Indenture Trustee for the
benefit of the Noteholders”. The Indenture Trustee on behalf of the Noteholders
shall possess all right, title and interest in all funds on deposit from time to
time in the Collection Account and in all proceeds thereof. The Collection
Account shall be under the sole dominion and control of the Indenture Trustee
for the benefit of the Noteholders as their interests appear in the Trust
Estate. If, at any time, the Collection Account ceases to be an Eligible Bank
Account, the Indenture Trustee shall within two Business Days establish a new
Collection Account (which, if not maintained by the Indenture Trustee, is
subject to an account control agreement satisfactory to the Indenture Trustee)
which shall be an Eligible Bank Account, transfer any cash and/or any
investments to such new Collection Account, and from the date such new
Collection Account is established, it shall be the “Collection Account”. The
Indenture Trustee agrees to immediately deposit any amounts received by it into
the Collection Account. Amounts on deposit in the

16

--------------------------------------------------------------------------------



Collection Account shall be invested in accordance with Section 3.1 hereof.
Withdrawals and payments from the Collection Account will be made on each
Payment Date as provided in Section 3.4 or Section 6.6 hereof, as applicable.
The Indenture Trustee, at the written direction of the Servicer, shall withdraw
(no more than once per calendar week) from the Collection Account and return to
the Servicer or as directed by the Servicer, any amounts which were mistakenly
deposited in the Collection Account, including, without limitation, amounts
representing Misdirected Deposits. On each Payment Date, the Indenture Trustee,
at the written direction of the Servicer, shall withdraw from the Collection
Account and return to the Servicer or as directed by the Servicer, any amounts
which represent Additional Servicing Compensation. The Indenture Trustee may
conclusively rely on such written directions.

                    (b) Reserve Account. The Issuer hereby directs and the
Indenture Trustee hereby agrees to cause to be established and maintained an
account (the “Reserve Account”) for the benefit of the Noteholders. On the
Closing Date, the Indenture Trustee shall deposit, from the proceeds from the
sale of the Notes, an amount equal to the Reserve Account Initial Deposit. The
Reserve Account shall be an Eligible Bank Account initially established at the
corporate trust department of the Indenture Trustee, bearing the following
designation “BXG Legacy 2010 LLC, Timeshare Loan-Backed Notes, Series 2010 —
Reserve Account, U.S. Bank National Association, as Indenture Trustee for the
benefit of the Noteholders”. The Indenture Trustee on behalf of the Noteholders
shall possess all right, title and interest in all funds on deposit from time to
time in the Reserve Account and in all proceeds thereof. The Reserve Account
shall be under the sole dominion and control of the Indenture Trustee for the
benefit of the Noteholders as their interests appear in the Trust Estate. If, at
any time, the Reserve Account ceases to be an Eligible Bank Account, the
Indenture Trustee shall within two Business Days establish a new Reserve Account
(which, if not maintained by the Indenture Trustee, is subject to an account
control agreement satisfactory to the Indenture Trustee) which shall be an
Eligible Bank Account, transfer any cash and/or any investments to such new
Reserve Account and from the date such new Reserve Account is established, it
shall be the “Reserve Account”. Amounts on deposit in the Reserve Account shall
be invested in accordance with Section 3.1 hereof. Deposits to the Reserve
Account shall be made in accordance with Section 3.4 hereof. Withdrawals and
payments from the Reserve Account shall be made in the following manner:

 

 

 

          (i) Withdrawals. (A) Subject to Sections 3.2(b)(ii) hereof, if on any
Payment Date prior to the Stated Maturity, Available Funds (without giving
effect to any deposit from the Reserve Account) would be insufficient to pay any
portion of the Required Payments on such Payment Date, the Indenture Trustee
shall on a Payment Date, based on the Monthly Servicer Report, withdraw from the
Reserve Account an amount equal to the lesser of such insufficiency and the
amount on deposit in the Reserve Account and deposit such amount in the
Collection Account.

 

 

 

               (B) If on any Determination Date, the amounts on deposit in the
Reserve Account are equal to or in excess of the Aggregate Outstanding Note
Balance, all accrued and unpaid interest on the Notes and any amounts due to the
Indenture Trustee, the Servicer, the Backup Servicer, the Custodian and the
Lockbox Bank, such amounts will be deposited to the Collection Account and
distributed on the related Payment Date to the holders of the Notes and such
parties.

17

--------------------------------------------------------------------------------




 

 

 

          (ii) Stated Maturity, Event of Default or Payment in Full. On the
earlier to occur of (A) the Stated Maturity, (B) the date on which the Notes
have been declared or have automatically become due and payable following an
Event of Default and (C) the Payment Date on which the Aggregate Outstanding
Note Balance has been or will be reduced to zero, the Indenture Trustee shall
withdraw all amounts on deposit in the Reserve Account and shall deposit such
amounts in the Collection Account for distribution in accordance with Section
3.4 or Section 6.6 hereof, as applicable.

          SECTION 3.3. Reserved.

          SECTION 3.4. Distributions.

                    (a) On each Payment Date, except as otherwise provided in
Section 6.6 herein, from Available Funds on deposit in the Collection Account
and based on the Monthly Servicer Report, the Indenture Trustee shall withdraw
funds from the Collection Account to make the following disbursements and
distributions to the following parties, in the following order of priority:

 

 

 

          (i) to the Indenture Trustee, the Indenture Trustee Fee, plus any
accrued and unpaid Indenture Trustee Fees with respect to prior Payment Dates,
and any extraordinary out-of-pocket expenses of the Indenture Trustee (up to
$10,000 per Payment Date and no more than a cumulative total of $100,000 for
Servicer Termination Costs) incurred and not reimbursed in connection with its
obligations and duties under this Indenture;

 

 

 

          (ii) to the Custodian, the Custodian Fee, plus any accrued and unpaid
Custodian Fees with respect to prior Payment Dates;

 

 

 

          (iii) to the Lockbox Bank, the Lockbox Fee, plus any accrued and
unpaid Lockbox Fees with respect to prior Payment Dates;

 

 

 

          (iv) to the Servicer, the Servicing Fee, plus any accrued and unpaid
Servicing Fees with respect to prior Payment Dates;

 

 

 

          (v) to the Backup Servicer, the Backup Servicing Fee, plus any accrued
and unpaid Backup Servicing Fees with respect to prior Payment Dates (less any
amounts received from the Indenture Trustee, as successor Servicer);

 

 

 

          (vi) to the Class A-1 Noteholders and the Class A-2 Noteholders, their
respective Interest Distribution Amounts, on a pari passu and pro rata basis;

 

 

 

          (vii) to the Reserve Account, all remaining Available Funds until the
amounts on deposit in the Reserve Account shall be equal to the Reserve Account
Required Balance;

18

--------------------------------------------------------------------------------




 

 

 

          (viii) to the Class A-1 Noteholders and the Class A-2 Noteholders, as
a distribution of principal, all remaining Available Funds, on a pari passu and
pro rata basis until the Outstanding Note Balance of the Notes has been reduced
to zero;

 

 

 

          (ix) to the Indenture Trustee, any extraordinary out-of-pocket
expenses of the Indenture Trustee not paid in accordance with (i) above; and

 

 

 

          (x) any remaining Available Funds, to or at the direction of the
Issuer.

                    (b) On and after the Assumption Date, the Indenture Trustee,
as successor Servicer, shall pay the Backup Servicing Fee from amounts received
in respect of the Servicing Fee.

          SECTION 3.5. Reports to Noteholders.

                    On each Payment Date, the Indenture Trustee shall account to
the Initial Purchaser, each Noteholder and each Note Owner the portion of
payments then being made which represents principal and the amount which
represents interest, and shall contemporaneously advise the Issuer of all such
payments. The Indenture Trustee shall satisfy its obligations under this Section
3.5 by making available electronically the Monthly Servicer Report to the
Placement Agent, the Noteholders and the Issuer; provided, however, the
Indenture Trustee shall have no obligation to provide such information described
in this Section 3.5 until it has received the requisite information from the
Issuer or the Servicer. On or before the fifth day prior to the final Payment
Date with respect to any Class, the Indenture Trustee shall send notice of such
Payment Date to the Placement Agent and the Noteholders of such Class. Such
notice shall include a statement that if such Notes are paid in full on the
final Payment Date, interest shall cease to accrue as of the day immediately
preceding such final Payment Date. In addition, the Indenture Trustee shall
deliver to the Note Owners, all notices, compliance reports and other
certificates delivered by the Indenture Trustee, the Servicer or the Issuer
pursuant to this Indenture. At a Note Owner’s request, the Indenture Trustee
agrees to provide such Note Owner an accounting of the balance in the Reserve
Account.

                    The Indenture Trustee shall make available to the
Noteholders and Note Owners via the Indenture Trustee’s internet website, the
Monthly Servicer Report available each month and, with the consent or at the
direction of the Issuer, such other information regarding the Notes and/or the
Timeshare Loans as the Indenture Trustee may have in its possession, but only
with the use of a password provided by the Indenture Trustee or its agent to
such Person upon receipt by the Indenture Trustee from such Person of a
certification in the form of Exhibit F; provided, however, that the Indenture
Trustee or its agent shall provide such password to the parties to this
Indenture without requiring such certification. The Indenture Trustee will make
no representation or warranties as to the accuracy or completeness of such
documents and will assume no responsibility therefor.

                    The Indenture Trustee’s internet website shall be specified
by the Indenture Trustee from time to time in writing to the Issuer, the
Servicer and the Noteholders. For assistance with this service, Noteholders may
call the customer service desk at (800) 934-6802. In connection with providing
access to the Indenture Trustee’s internet website, the Indenture

19

--------------------------------------------------------------------------------



Trustee may require registration and the acceptance of a disclaimer. The
Indenture Trustee shall not be liable for the dissemination of information in
accordance with this Indenture.

                    The Indenture Trustee shall have the right to change the way
Monthly Servicer Reports are distributed in order to make such distribution more
convenient and/or more accessible to the above parties and the Indenture Trustee
shall provide timely and adequate notification to all above parties regarding
any such changes.

                    Annually (and more often, if required by applicable law),
the Indenture Trustee shall distribute to the Noteholders any Form 1099 or
similar information returns required by applicable tax law to be distributed to
the Noteholders. The Paying Agent shall prepare or cause to be prepared all such
information for distribution by the Indenture Trustee to the Noteholders.

          SECTION 3.6. Withholding Taxes.

                    The Indenture Trustee, on behalf of the Issuer, shall comply
with all requirements of the Code and applicable Treasury Regulations and
applicable state and local law with respect to the withholding from any
distributions made by it to any Noteholder of any applicable withholding taxes
imposed thereon and with respect to any applicable reporting requirements in
connection therewith.

ARTICLE IV.

THE TRUST ESTATE

          SECTION 4.1. Acceptance by Indenture Trustee.

                    (a) Concurrently with the execution and delivery of this
Indenture, the Indenture Trustee does hereby acknowledge and accept the
conveyance by the Issuer of the assets constituting the Trust Estate. The
Indenture Trustee shall hold the Trust Estate in trust for the benefit of the
Noteholders, subject to the terms and provisions hereof. In connection with the
conveyance of the Trust Estate to the Indenture Trustee, the Issuer has
delivered or has caused the Seller to deliver (i) to the Custodian, the
Timeshare Loan Files and (ii) to the Servicer, the Timeshare Loan Servicing
Files, for each Initial Timeshare Loan conveyed on the Closing Date. With
respect to each Transfer Date and in accordance with the Custodial Agreement,
the Issuer will deliver or cause to be delivered (i) to the Custodian, the
Timeshare Loan Files, and (ii) to the Servicer, the Timeshare Loan Servicing
Files, for each Qualified Substitute Timeshare Loan to be conveyed on such
Transfer Date.

                    (b) The Indenture Trustee shall perform its duties under
this Section 4.1 and hereunder on behalf of the Trust Estate and for the benefit
of the Noteholders in accordance with the terms of this Indenture and applicable
law and, in each case, taking into account its other obligations hereunder, but
without regard to:

 

 

 

          (i) any relationship that the Indenture Trustee or any Affiliate of
the Indenture Trustee may have with an Obligor, the Servicer or the Backup
Servicer;

20

--------------------------------------------------------------------------------




 

 

 

          (ii) the ownership of any Note by the Indenture Trustee or any
Affiliate of the Indenture Trustee;

 

 

 

          (iii) the Indenture Trustee’s right to receive compensation for its
services hereunder or with respect to any particular transaction; or

 

 

 

          (iv) the ownership, or holding in trust for others, by the Indenture
Trustee of any other assets or property.

          SECTION 4.2. Grant of Security Interest; Tax Treatment.

                    (a) The conveyance by the Issuer of the Timeshare Loans to
the Indenture Trustee shall not constitute and is not intended to result in an
assumption by the Indenture Trustee or any Noteholder of any obligation of the
Issuer or the Servicer to the Obligors, the insurers under any insurance
policies, or any other Person in connection with the Timeshare Loans.

                    (b) It is the intention of the parties hereto that, with
respect to all taxes, the Notes will be treated as indebtedness of the Issuer to
the Noteholders secured by the Timeshare Loans (the “Intended Tax
Characterization”). The provisions of this Indenture shall be construed in
furtherance of the Intended Tax Characterization. Each of the Issuer, the
Servicer, the Indenture Trustee, the Club Trustee and the Backup Servicer by
entering into this Indenture, and each Noteholder by the purchase of a Note,
agree to report such transactions for purposes of all taxes in a manner
consistent with the Intended Tax Characterization, unless otherwise required by
applicable law.

                    (c) None of the Issuer, the Servicer, the Club Trustee or
the Backup Servicer shall take any action inconsistent with the Indenture
Trustee’s interest in the Timeshare Loans and shall indicate or shall cause to
be indicated in its books and records held on its behalf that each Timeshare
Loan and the other Timeshare Loans constituting the Trust Estate has been
assigned to the Indenture Trustee on behalf of the Noteholders.

          SECTION 4.3. Further Action Evidencing Assignments.

                    (a) The Issuer and the Indenture Trustee each agrees that,
from time to time, it will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or
appropriate, or that the Noteholders representing at least 66-2/3% of the
Aggregate Outstanding Note Balance may reasonably request, in order to perfect,
protect or more fully evidence the security interest in the Timeshare Loans or
to enable the Indenture Trustee to exercise or enforce any of its rights
hereunder. Without limiting the generality of the foregoing, the Issuer will,
without the necessity of a request and upon the request of the Indenture
Trustee, execute and file or record (or cause to be executed and filed or
recorded) such Assignments of Mortgage, financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to create and maintain in the
Indenture Trustee a first priority perfected security interest, at all times, in
the Trust Estate, including, without limitation, recording and filing UCC-1
financing statements, amendments or continuation statements prior to the
effective date of any change of the name, identity or structure or relocation of
its chief executive office or its

21

--------------------------------------------------------------------------------



jurisdiction of formation or any change that would or could affect the
perfection pursuant to any financing statement or continuation statement or
assignment previously filed or make any UCC-1 financing statement or
continuation statement previously filed pursuant to this Indenture seriously
misleading within the meaning of applicable provisions of the UCC (and the
Issuer shall give the Indenture Trustee at least 30 Business Days prior notice
of the expected occurrence of any such circumstance). The Issuer shall promptly
deliver to the Indenture Trustee file-stamped copies of any such filings.

                    (b) (i) The Issuer hereby grants to each of the Servicer and
the Indenture Trustee a power of attorney to execute, file and record all
documents including, but not limited to, Assignments of Mortgage, UCC-1
financing statements, amendments or continuation statements, on behalf of the
Issuer as may be necessary or desirable to effectuate the foregoing and (ii) the
Servicer hereby grants to the Indenture Trustee a power of attorney to execute,
file and record all documents on behalf of the Servicer as may be necessary or
desirable to effectuate the foregoing; provided, however, that such grant shall
not create a duty on the part of the Indenture Trustee or the Servicer to file,
prepare, record or monitor, or any responsibility for the contents or adequacy
of, any such documents.

          SECTION 4.4. Substitution and Repurchase of Timeshare Loans.

                    (a) Mandatory Substitution and Repurchase of Timeshare Loans
for Breach of Representation or Warranty. If at any time, any party hereto
obtains Knowledge that any of the representations and warranties of Bluegreen in
the Sale Agreement were incorrect at the time such representations and
warranties were made, then the party discovering such defect, omission, or
circumstance shall promptly notify the other parties to this Indenture, the
Seller and Bluegreen. In the event any such representation or warranty of
Bluegreen is incorrect and materially and adversely affects the value of a
Timeshare Loan or the interests of the Noteholders therein, then the Issuer and
the Indenture Trustee shall require, pursuant to its rights under the Sale
Agreement, Bluegreen, within 60 days after the date it is first notified of, or
otherwise obtains Knowledge of such breach, to eliminate or otherwise cure in
all material respects the circumstance or condition which has caused such
representation or warranty to be incorrect or if the breach relates to a
particular Timeshare Loan and is not cured in all material respects (such
Timeshare Loan, a “Defective Timeshare Loan”) either (a) repurchase such
Defective Timeshare Loan at its Repurchase Price, or (b) provide one or more
Qualified Substitute Timeshare Loans to the Issuer and pay the Substitution
Shortfall Amounts to the Issuer, if any. The Indenture Trustee is hereby
appointed attorney-in-fact, which appointment is coupled with an interest and is
therefore irrevocable, to act on behalf and in the name of the Issuer to enforce
Bluegreen’s repurchase or substitution obligations if Bluegreen has not complied
with its repurchase or substitution obligations under the Sale Agreement within
the aforementioned 60-day period.

                    (b) Payment of Repurchase Prices and Substitution Shortfall
Amounts. The Issuer and the Indenture Trustee shall direct that Bluegreen remit
or cause to be remitted all amounts in respect of Repurchase Prices and
Substitution Shortfall Amounts payable during the related Due Period in
immediately available funds to the Indenture Trustee on the Transfer Date for
deposit in the Collection Account.

22

--------------------------------------------------------------------------------



                    (c) Schedule of Timeshare Loans. The Issuer and Indenture
Trustee shall direct Bluegreen to provide or cause to be provided to the
Indenture Trustee on any date on which a Timeshare Loan is repurchased or
substituted with an electronic supplement to the Schedule of Timeshare Loans
reflecting the removal and/or substitution of Timeshare Loans and subjecting any
Qualified Substitute Timeshare Loans to the provisions of the Transaction
Documents.

                    (d) Officer’s Certificate. No substitution of a Timeshare
Loan shall be effective unless the Issuer and the Indenture Trustee shall have
received an Officer’s Certificate from Bluegreen indicating that (i) the new
Timeshare Loan meets all the criteria of the definition of “Qualified Substitute
Timeshare Loan”, (ii) the Timeshare Loan Files for such Qualified Substitute
Timeshare Loan have been delivered to the Custodian or shall be delivered to the
Custodian within five Business Days, and (iii) the Timeshare Loan Servicing
Files for such Qualified Substitute Timeshare Loan have been delivered to the
Servicer.

                    (e) Qualified Substitute Timeshare Loans. Within five
Business Days after a Transfer Date, the Issuer and the Indenture Trustee shall
direct Bluegreen to deliver or cause the delivery of the Timeshare Loan Files of
the related Qualified Substitute Timeshare Loans to the Custodian in accordance
with the provisions of this Indenture and the Custodial Agreement.

          SECTION 4.5. Release of Lien.

                    (a) The Issuer shall be entitled to obtain a release from
the Lien of the Indenture for any Timeshare Loan repurchased or substituted
under Section 4.4 hereof, (i) upon satisfaction of each of the applicable
provisions of Section 4.4 hereof, (ii) in the case of any repurchase, after a
payment by the Seller of the Repurchase Price of the related Timeshare Loan, and
(iii) in the case of any substitution, after payment by Bluegreen of the
applicable Substitution Shortfall Amounts, if any, pursuant to Section 4.4
hereof.

                    (b) The Issuer shall be entitled to obtain a release from
the Lien of the Indenture for any Timeshare Loan which has been paid in full.

                    (c) In addition, at the request of the Servicer, on any
Payment Date if (i) Available Funds are sufficient to pay the Required Payments,
(ii) the amount on deposit in the Reserve Account is at least equal to the
Reserve Account Required Balance, (iii) no Event of Default has occurred and is
continuing, and (iv) there is no default under the Guaranty, the Indenture
Trustee shall release to Bluegreen or shall consent to the release to Bluegreen
of Defaulted Timeshare Loans that have not been repurchased or substituted under
Section 4.4 hereof from the Lien of the Indenture, without additional payment
(including Defaulted Timeshare Loans with respect to which there has been the
payment of any Aggregate Defaulted Timeshare Loan Make-Whole Amount).

                    (d) In connection with (a), (b) and (c) above, the Issuer
and Indenture Trustee will execute and deliver such releases, endorsements and
assignments as are provided to it by Bluegreen, in each case, without recourse,
representation or warranty, as shall be necessary to vest in Bluegreen or its
designee, the legal and beneficial ownership of each Timeshare Loan being
released pursuant to this Section 4.5. The Servicer shall deliver a Request for
Release to

23

--------------------------------------------------------------------------------



the Custodian with respect to the related Timeshare Loan Files and Timeshare
Loan Servicing Files being released pursuant to this Section 4.5, and such files
shall be transferred to Bluegreen or its designee.

          SECTION 4.6. Appointment of Custodian and Paying Agent.

                    (a) The Indenture Trustee may appoint a custodian to hold
all or a portion of the Timeshare Loan Files as agent for the Indenture Trustee.
Each custodian shall be a depository institution supervised and regulated by a
federal or state banking authority, shall have combined capital and surplus of
at least $100,000,000, shall be qualified to do business in the jurisdiction in
which it holds any Timeshare Loan File and shall not be the Issuer or an
Affiliate of the Issuer. The initial Custodian shall be U.S. Bank National
Association. The Indenture Trustee shall not be responsible for paying the
Custodian Fee or any other amounts owed to the Custodian.

                    (b) The Issuer hereby appoints the Indenture Trustee as a
Paying Agent. The Issuer may appoint other Paying Agents from time to time. Any
such other Paying Agent shall be appointed by Issuer Order with written notice
thereof to the Indenture Trustee. Any Paying Agent appointed by the Issuer shall
be a Person who would be eligible to be Indenture Trustee hereunder as provided
in Section 7.7 hereof.

          SECTION 4.7. Sale of Timeshare Loans.

                    The parties hereto agree that none of the Timeshare Loans in
the Trust Estate may be sold or disposed of in any manner except as expressly
provided for herein.

ARTICLE V.

SERVICING OF TIMESHARE LOANS

          SECTION 5.1. Appointment of Servicer and Backup Servicer; Servicing
Standard.

                    (a) Subject to the terms and conditions herein, the Issuer
and the Indenture Trustee hereby appoint Bluegreen as the initial Servicer
hereunder. The Servicer, as an independent contractor, shall service, administer
and collect all payments made in respect of the Timeshare Loans, enforce the
rights and interests of the Issuer and the Indenture Trustee in the Trust Estate
and perform all of its duties hereunder in accordance with this Agreement and
the Servicing Standard. Each of the Issuer and the Indenture Trustee grants to
the Servicer a power of attorney to take any and all steps on behalf of the
Issuer or the Indenture Trustee, as applicable, necessary or desirable, to
service and administer the Timeshare Loans.

                    (b) Subject to the terms and conditions herein and in the
Backup Servicing Agreement, the Issuer hereby appoints Concord Servicing
Corporation to act as the initial Backup Servicer hereunder. The Backup
Servicer, as an independent contractor, shall service and administer the
Timeshare Loans and perform all of its duties hereunder and under the Backup
Servicing Agreement in accordance with the Servicing Standard.

24

--------------------------------------------------------------------------------



          SECTION 5.2. Payments on the Timeshare Loans.

                    (a) The Servicer shall, in a manner consistent with the
Servicing Standard, collect all payments made under each Timeshare Loan and
direct each applicable Obligor to timely make all payments in respect of his or
her Timeshare Loan to the Lockbox Account maintained at the Lockbox Bank and,
with respect to Credit Card Timeshare Loans, direct each applicable credit card
vendor to deposit all payments in respect of such Credit Card Timeshare Loans to
the Credit Card Account (net of any Servicer Credit Card Processing Costs).

                    (b) On the Closing Date, the Servicer shall cause to be
deposited to the Collection Account all amounts collected and received in
respect of the Initial Timeshare Loans after the Initial Cut-Off Date to the day
preceding the Closing Date (without deduction for any Liquidation Expenses).

                    (c) The Indenture Trustee shall direct the Lockbox Bank to
remit all collections in respect of the Timeshare Loans on deposit in the
Lockbox Account (other than an amount equal to $20,000 that will remain in the
Lockbox Account for administrative purposes) to the Collection Account on each
Business Day via automated repetitive wire.

                    (d) Liquidation Expenses shall be reimbursed as Additional
Servicing Compensation to the Servicer in accordance with Section 3.2(a) hereof.
To the extent that the Servicer has received any Liquidation Expenses as
Additional Servicing Compensation and shall subsequently recover any portion of
such Liquidation Expenses from the related Obligor, the Servicer shall deposit
such amounts into the Collection Account in accordance with Section 5.2(b)
hereof.

                    (e) The Servicer agrees that to the extent it receives any
amounts in respect of any insurance policies which are not payable to the
Obligor or otherwise necessary for the intended use, or any other collections
relating to the Trust Estate, it shall deposit such amounts to the Collection
Account within two Business Days of receipt thereof (unless otherwise expressly
provided herein).

                    (f) If the Servicer receives any payments from an Obligor
under a Timeshare Loan or any other amounts in respect of the Trust Estate, the
Servicer shall remit such amounts to the Collection Account within two (2)
Business Days of the Servicer’s receipt thereof.

          SECTION 5.3. Duties and Responsibilities of the Servicer.

                    (a) In addition to any other customary services which the
Servicer may perform or may be required to perform hereunder, the Servicer shall
perform or cause to be performed through sub-servicers, the following servicing
and collection activities in accordance with the Servicing Standard:

 

 

 

          (i) perform standard accounting services and general record keeping
services with respect to the Timeshare Loans;

 

 

 

          (ii) respond to telephone or written inquiries of Obligors concerning
the Timeshare Loans;

25

--------------------------------------------------------------------------------




 

 

 

          (iii) keep Obligors informed of the proper place and method for making
payment with respect to the Timeshare Loans;

 

 

 

          (iv) contact Obligors to effect collections and to discourage
delinquencies in the payment of amounts owed under the Timeshare Loans and doing
so by any lawful means;

 

 

 

          (v) report tax information to Obligors and taxing authorities to the
extent required by law;

 

 

 

          (vi) take such other action as may be necessary or appropriate in the
Servicer’s judgment (which shall be consistent with the Servicing Standard) for
the purpose of collecting and transferring to the Indenture Trustee for deposit
into the Collection Account all payments received by the Servicer or remitted to
the Lockbox Account or the Credit Card Account in respect of the Timeshare Loans
(except as otherwise expressly provided herein), and to carry out the duties and
obligations imposed upon the Servicer pursuant to the terms of this Indenture;

 

 

 

          (vii) arranging for Liquidations of Timeshare Properties related to
Defaulted Timeshare Loans and the remarketing of such Timeshare Properties as
provided in Section 5.3(a)(xiii) hereof;

 

 

 

          (viii) use reasonable best efforts to enforce the repurchase and
substitution obligations of Bluegreen under the Sale Agreement with respect to
breaches of representations and warranties related to the Timeshare Loans;

 

 

 

          (ix) refrain from modifying, waiving or amending the terms of any
Timeshare Loan; provided, however, the Servicer may modify, waive or amend a
Timeshare Loan for which a default on such Timeshare Loan has occurred or is
imminent and such modification, amendment or waiver will not (i) materially
alter the interest rate on or the principal balance of such Timeshare Loan, (ii)
shorten the final maturity of, lengthen the timing of payments of either
principal or interest, or any other terms of, such Timeshare Loan in any manner
which would have a material adverse affect on the Noteholders, (iii) adversely
affect the Timeshare Property underlying such Timeshare Loan or (iv) reduce
materially the likelihood that payments of interest and principal on such
Timeshare Loan shall be made when due; provided, further, the Servicer may grant
a single extension of the final maturity of a Timeshare Loan if the Servicer, in
its reasonable discretion determines that (A) such Timeshare Loan is in default
or a default on such Timeshare Loan is likely to occur in the foreseeable future
and (B) the value of such Timeshare Loan will be enhanced by such extension;
provided, further, the Servicer shall not be permitted to modify, waive or amend
the terms of any Timeshare Loan if the sum of the Cut-Off Date Loan Balance of
such Timeshare Loan and the Cut-Off Date Loan Balances of all other Timeshare
Loans for which the Servicer has modified, waived or amended the terms thereof
exceeds 2% of the Initial Cut-Off Date Aggregate Loan Balance;

26

--------------------------------------------------------------------------------




 

 

 

          (x) work with Obligors in connection with any transfer of ownership of
a Timeshare Property by an Obligor to another Person (to the extent permitted),
whereby the Servicer may, only if required by law, consent to the assumption by
such Person of the Timeshare Loan related to such Timeshare Property (to the
extent permitted); provided, however, in connection with any such assumption,
the rate of interest borne by, the maturity date of, the principal amount of,
the timing of payments of principal and interest in respect of, and all other
material terms of, the related Timeshare Loan shall not be changed other than as
permitted in (ix) above;

 

 

 

          (xi) to the extent that the Custodian Fees or the Lockbox Fees are, in
the Servicer’s reasonable business judgment, no longer commercially reasonable,
use commercially reasonable efforts to exercise its rights under the Custodial
Agreement or the Lockbox Agreement to replace the Custodian or Lockbox Bank, as
applicable. Any such successor shall be reasonably acceptable to the Indenture
Trustee;

 

 

 

          (xii) delivery of such information and data to the Backup Servicer as
is required under the Backup Servicing Agreement; and

 

 

 

          (xiii) in the event that a Defaulted Timeshare Loan is not or cannot
be released from the Lien of the Indenture pursuant to Section 4.5 hereof, the
Servicer shall, in accordance with the Servicing Standard and the Collection
Policy, promptly institute collection procedures, which may include, but is not
limited to, cancellation, termination or foreclosure proceedings or obtaining a
deed-in-lieu of foreclosure (each, a “Foreclosure Property”). Upon the Timeshare
Property becoming a Foreclosure Property, the Servicer shall promptly attempt to
remarket such Foreclosure Property. Any fees, including Remarketing Fees, in
connection therewith shall constitute Liquidation Expenses and will be
reimbursed to the Servicer in accordance with the terms of this Indenture.

                    (b) The Servicer may not sell any of the Foreclosure
Property that is an asset of the Trust Estate except as specifically permitted
by this Indenture.

                    (c) The Servicer shall, at least once each week, for each
applicable Credit Card Timeshare Loan, deposit to the Credit Card Account the
service charge imposed by the applicable credit card vendor for processing the
payment due from the Obligor (such amount, the “Servicer Credit Card Processing
Cost”) and shall immediately cause all amounts on deposit therein to be
transferred to the Lockbox Account. With the written consent of 66-2/3% of the
Aggregate Outstanding Note Balance, the Indenture Trustee shall cause the
Lockbox Bank to restrict the Servicer’s access and rights to the Credit Card
Account, and shall instruct the Indenture Trustee to instruct the Lockbox Bank
to sweep all amounts on deposit in the Credit Card Account to be transferred to
the Lockbox Account on a daily basis. The Servicer hereby agrees that if such
direction is given by the Noteholders, the Servicer shall not provide any
contrary instruction to the Lockbox Bank with respect to the Credit Card
Account.

                    (d) For so long as Bluegreen or any of its Affiliates
controls the Resorts, the Servicer shall use commercially reasonable best
efforts to cause the Club Managing Entity to

27

--------------------------------------------------------------------------------



maintain or cause to maintain the Resorts in good repair, working order and
condition (ordinary wear and tear excepted).

                    (e) For so long as Bluegreen or any of its Affiliates
controls the Resorts, the manager, the related management contract and any
master marketing and sale contract (if applicable) for each Resort at all times
shall be reasonably satisfactory to the Noteholders representing at least
66-2/3% of the Aggregate Outstanding Note Balance. For so long as Bluegreen or
any of its Affiliates controls the Association for a Resort, and Bluegreen or an
Affiliate thereof is the manager, the related management contract and master
marketing and sale contract, if applicable, may be amended or modified in a
manner that reasonably may be determined to have a material adverse effect on
the Noteholders only with the prior written consent of the Noteholders
representing at least 66-2/3% of the Aggregate Outstanding Note Balance, which
consent shall not be unreasonably withheld or delayed.

                    (f) In the event any Lien (other than a Permitted Lien)
attaches to any Timeshare Loan or related collateral from any Person claiming
from and through Bluegreen or one of its Affiliates which materially adversely
affects the Issuer’s interest in such Timeshare Loan, Bluegreen shall, within
the earlier to occur of ten Business Days after such attachment or the
respective lienholders’ action to foreclose on such lien, either (i) cause such
Lien to be released of record, (ii) provide the Indenture Trustee with a bond in
accordance with the applicable laws of the state in which the Timeshare Property
is located, issued by a corporate surety acceptable to the Indenture Trustee, in
an amount and in form reasonably acceptable to the Indenture Trustee or (iii)
provide the Indenture Trustee with such other security as the Indenture Trustee
may reasonably require.

                    (g) The Servicer shall: (i) promptly notify the Indenture
Trustee of (A) any claim, action or proceeding which may be reasonably expected
to have a material adverse effect on the Trust Estate, or any material part
thereof, and (B) any action, suit, proceeding, order or injunction of which
Servicer becomes aware after the date hereof pending or threatened against or
affecting Servicer or any Affiliate which may be reasonably expected to have a
material adverse effect on the Trust Estate or the Servicer’s ability to service
the same; (ii) at the request of Indenture Trustee with respect to a claim or
action or proceeding which arises from or through the Servicer or one of its
Affiliates, appear in and defend, at Servicer’s expense, any such claim, action
or proceeding which would have a material adverse effect on the Timeshare Loans
or the Servicer’s ability to service the same; and (iii) comply in all respects,
and shall cause all Affiliates to comply in all respects, with the terms of any
orders imposed on such Person by any governmental authority the failure to
comply with which would have a material adverse effect on the Timeshare Loans or
the Servicer’s ability to service the same.

                    (h) Except as contemplated by the Transaction Documents, the
Servicer shall not, and shall not permit the Club Managing Entity to, encumber,
pledge or otherwise grant a Lien or security interest in and to the Reservation
System (including, without limitation, all hardware, software and data in
respect thereof) and furthermore agrees, and shall cause the Club Managing
Entity, to use commercially reasonable efforts to keep the Reservation System
operational, not to dispose of the same and to allow the Club the use of, and
access to, the Reservation System in accordance with the terms of the Club
Management Agreement. Notwithstanding the foregoing, should the Club Managing
Entity determine that it is desirable to

28

--------------------------------------------------------------------------------



replace the existing hardware and software related to the Reservation System, it
will be allowed to enter into a lease or finance arrangement in connection with
the lease or purchase of such hardware and software.

                    (i) The Servicer shall comply in all material respects with
the Collection Policy in effect on the Closing Date (or, as amended from time to
time with the consent of the Noteholders representing at least 66-2/3% of the
Aggregate Outstanding Note Balance) and with the terms of the Timeshare Loans.

                    (j) The Servicer shall not commingle funds constituting
collections on the Timeshare Loans with any other funds of the Servicer or any
of its Affiliates (other than the Issuer).

                    (k) The Servicer shall maintain all licenses and permits
necessary to own its assets and to transact business in which it is engaged
under all applicable law to the extent necessary so as not to have a material
adverse effect on the Noteholders.

          SECTION 5.4. Servicer Events of Default.

                    (a) A “Servicer Event of Default” means, the occurrence and
continuance of any of the following events identified in clauses (i) through
(vii) below:

 

 

 

          (i) any failure by the Servicer to make any required payment, transfer
or deposit when due hereunder and the continuance of such default for a period
of two Business Days; provided, however, that the period within which the
Servicer shall make any required payment, transfer or deposit shall be extended
to such longer period as is appropriate in the event of a Force Majeure Delay,
provided, further, that such longer period shall not exceed seven Business Days;

 

 

 

          (ii) any failure by the Servicer to provide any required report,
certification, notification or documentation within five Business Days of when
such report is required to be delivered hereunder; provided, however, that the
period within which the Servicer shall provide any report shall be extended to
such longer period as is appropriate in the event of a Force Majeure Delay,
provided, further, that such longer period shall not exceed ten Business Days;

 

 

 

          (iii) any failure by the Servicer to observe or perform in any respect
any other covenant or agreement which has a material adverse effect on the
Noteholders and such failure is not remedied within 30 days (or, if the Servicer
shall have provided evidence satisfactory to the Indenture Trustee that such
covenant cannot be cured in the 30-day period and that it is diligently pursuing
a cure, 60 days), after the earlier of (x) the Servicer first acquiring
Knowledge thereof and (y) the Indenture Trustee’s giving written notice thereof
to the Servicer;

 

 

 

          (iv) any representation or warranty made by the Servicer in this
Indenture shall prove to be incorrect in any material respect as of the time
when the same shall have been made, and such breach is not remedied within 30
days (or, if the Servicer shall have provided evidence satisfactory to the
Indenture Trustee that such breach

29

--------------------------------------------------------------------------------




 

 

 

 

cannot be cured in the 30-day period and that it is diligently pursuing a cure,
60 days) after the earlier of (x) the Servicer first acquiring Knowledge thereof
and (y) the Indenture Trustee’s giving written notice thereof to the Servicer;

 

 

 

 

          (v) the entry by a court having competent jurisdiction in respect of
the Servicer of (i) a decree or order for relief in respect of the Servicer in
an involuntary case or proceeding under any applicable federal or state
bankruptcy, insolvency, reorganization, or other similar law or (ii) a decree or
order adjudging the Servicer a bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment, or composition
of or in respect of the Servicer under any applicable federal or state law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator,
or other similar official of the Servicer, or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of 60 consecutive days;

 

 

 

          (vi) the commencement by the Servicer of a voluntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by either to the entry of a
decree or order for relief in respect of the Servicer in an involuntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against it, or the filing by it of a petition or
answer or consent seeking reorganization or relief under any applicable federal
or state law, or the consent by it to the filing of such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator, or similar official of the Servicer or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors, or the Servicer’s failure to pay its debts generally as
they become due, or the taking of corporate action by the Servicer in
furtherance of any such action; or

 

 

                              (vii) any default by the Guarantor under the
Guaranty or any event of the kind specified in clauses (v) or (vi) of this
Section 5.4 occurs with respect to the Guarantor.

                    If any Servicer Event of Default shall have occurred and not
been waived hereunder or there shall have been a material default by the
Servicer of a material obligation of the Servicer for which (i) the Servicer has
received written notice of such default, (ii) such default has not been cured by
the Servicer or waived in writing and the period for cure has expired and (iii)
such default would result in a liability to the Servicer in excess of 5% of the
Servicer’s consolidated equity at such time as determined in accordance with
GAAP, the Indenture Trustee may, and upon notice from Noteholders representing
at least 66-2/3% of the Aggregate Outstanding Note Balance shall, terminate, on
behalf of the Noteholders, by notice in writing to the Servicer, all of the
rights and obligations of the Servicer (other than any obligations of the
Servicer that, pursuant to the Transaction Documents, are intended to survive
termination), as Servicer under this Indenture. The Indenture Trustee shall
immediately give written notice of such termination to the Backup Servicer.

30

--------------------------------------------------------------------------------



                    Unless consented to by the Noteholders representing at least
66-2/3% of the Aggregate Outstanding Note Balance, the Issuer may not waive any
Servicer Event of Default.

                    (b) Replacement of Servicer. From and after the receipt by
the Servicer of such written termination notice or the resignation of the
Servicer pursuant to Section 5.10 hereof, all authority and power of the
Servicer under this Indenture, whether with respect to the Timeshare Loans or
otherwise, shall, pass to and be vested in the successor Servicer appointed by
the Noteholders representing at least 66-2/3% of the Aggregate Outstanding Note
Balance, or if such Noteholders have not appointed a successor Servicer, the
Indenture Trustee and such Person shall be the successor Servicer hereunder and
the duties and obligations of the Servicer shall terminate. The Servicer shall
perform such actions as are reasonably necessary to assist the Indenture
Trustee, any successor Servicer and the Backup Servicer in such transfer. If the
Servicer fails to undertake such action as is reasonably necessary to effectuate
such a transfer, the Indenture Trustee is hereby authorized and empowered to
execute and deliver, on behalf of and at the expense of the Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things reasonably necessary to effect the
purposes of such notice of termination. The Servicer agrees that if it is
terminated pursuant to this Section 5.4, it shall promptly (and, in any event,
no later than five Business Days subsequent to its receipt of the notice of
termination from the Indenture Trustee) provide the Indenture Trustee, any
successor Servicer, the Backup Servicer or their respective designees (with all
reasonable costs and expenses being borne by the Servicer) with all documents
and records (including, without limitation, those in electronic form) reasonably
requested by it to enable the successor Servicer to assume the Servicer’s
functions hereunder and for the Backup Servicer to assume any additional
functions required by the Backup Servicing Agreement, and the Servicer shall
cooperate with the Indenture Trustee in effecting the termination of the
Servicer’s responsibilities and rights hereunder and the assumption by a
successor of the Servicer’s obligations hereunder, including, without
limitation, the transfer within one Business Day to the Indenture Trustee or its
designee for administration by it of all cash amounts which shall at the time or
thereafter received by it with respect to the Timeshare Loans (provided,
however, that the Servicer shall continue to be entitled to receive all amounts
accrued or owing to it under this Indenture on or prior to the date of such
termination). The Indenture Trustee shall be entitled to renegotiate the
Servicing Fee; provided, however, no change to the Servicing Fee may be made
unless the Indenture Trustee shall have received the written consent of
Noteholders representing at least 66-2/3% of the Aggregate Outstanding Note
Balance. Notwithstanding anything herein to the contrary, in no event shall the
Indenture Trustee or Bluegreen be liable for any Servicing Fee or for any
differential in the amount of the Servicing Fee paid hereunder and the amount
necessary to induce any successor Servicer to assume the obligations of Servicer
under this Indenture.

                    The Indenture Trustee shall be entitled to be reimbursed
directly by the Servicer (or by the Issuer to the extent set forth in Section
3.4(a)(i) or Section 6.6(a)(i) hereof) for all Servicer Termination Costs.

                    The successor Servicer shall have (i) no liability with
respect to any obligation which was required to be performed by the terminated
Servicer prior to the date that the successor Servicer becomes the Servicer or
any claim of a third party based on any alleged action or inaction of the
terminated Servicer, (ii) no obligation to perform any repurchase obligations,
if

31

--------------------------------------------------------------------------------



any, of the Servicer, (iii) no obligation to pay any taxes required to be paid
by the Servicer, (iv) no obligation to pay any of the fees and expenses of any
other party involved in this transaction that were incurred by the prior
Servicer and (v) no liability or obligation with respect to any Servicer
indemnification obligations of any prior Servicer including the original
Servicer.

                    Notwithstanding anything contained in this Indenture to the
contrary, any successor Servicer is authorized to accept and rely on all of the
accounting, records (including computer records) and work of the prior Servicer
relating to the Timeshare Loans (collectively, the “Predecessor Servicer Work
Product”), without any audit or other examination thereof, and such successor
Servicer shall have no duty, responsibility, obligation or liability for the
acts and omissions of the prior Servicer. If any error, inaccuracy, omission or
incorrect or non-standard practice or procedure (collectively, “Errors”) exist
in any Predecessor Servicer Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to the successor
Servicer making or continuing any Errors (collectively, “Continued Errors”), the
successor Servicer shall have no duty, responsibility, obligation or liability
for such Continued Errors; provided, however, that each successor Servicer shall
agree to use its best efforts to prevent further Continued Errors. In the event
that the successor Servicer becomes aware of Errors or Continued Errors, the
successor Servicer shall, with the prior consent of the Indenture Trustee, use
its best efforts to reconstruct and reconcile such data as is commercially
reasonable to correct such Errors and Continued Errors and to prevent future
Continued Errors and to recover its costs thereby.

                    If the Indenture Trustee is the successor Servicer, it may
appoint an Affiliate as the successor Servicer and the provisions of this
Section 5.4(b) related to the Indenture Trustee shall apply to such Affiliate.

                    (c) Any successor Servicer, including the Indenture Trustee,
shall not be deemed to be in default or to have breached its duties as successor
Servicer hereunder if the predecessor Servicer shall fail to deliver any
required deposit to the Collection Account or otherwise fail to cooperate with,
or take any actions required by such successor Servicer related to the transfer
of servicing hereunder.

                    (d) Any successor Servicer appointed pursuant to this
Indenture (i) as a condition to any such appointment (other than the Indenture
Trustee), shall be a nationally recognized and licensed servicer of timeshare
loan receivables that (a) is actively servicing a portfolio of timeshare loans
with an aggregate principal balance of not less than $200,000,000, (b) has
servicing and collection capabilities for all categories of delinquent and
defaulted timeshare loans (including through foreclosure) and (c) is not an
Affiliate of any Noteholder, and (ii) shall be subject to all of the terms and
conditions of the Servicer under this Indenture (other than such terms and
conditions as are unique to the initial Servicer), including, without
limitation, the requirement to adhere to the Servicing Standard in the
performance of the services to be furnished by it under this Indenture.

          SECTION 5.5. Accountings; Statements and Reports.

                    (a) Monthly Servicer Report. Not later than two Business
Days prior to the Payment Date, the Servicer shall deliver to the Issuer, the
Indenture Trustee and the Placement

32

--------------------------------------------------------------------------------



Agent, a report (the “Monthly Servicer Report”) substantially in the form of
Exhibit D hereto, detailing certain activity relating to the Timeshare Loans.
The Monthly Servicer Report shall be completed with the information specified
therein for the related Due Period and shall contain such other information as
may be reasonably requested by the Issuer, the Indenture Trustee or the
Placement Agent in writing at least five Business Days prior to such
Determination Date. Each such Monthly Servicer Report shall be accompanied by an
Officer’s Certificate of the Servicer in the form of Exhibit E hereto,
certifying the accuracy of the computations reflected in such Monthly Servicer
Report.

                    (b) Certification as to Compliance. The Servicer shall
deliver to the Issuer, the Indenture Trustee and the Placement Agent, an
Officer’s Certificate on or before June 30 of each year commencing in 2011: (x)
to the effect that a review of the activities of the Servicer during the
preceding calendar year, and of its performance under this Indenture during such
period has been made under the supervision of the officer executing such
Officer’s Certificate with a view to determining whether during such period, to
the best of such officer’s knowledge, the Servicer had performed and observed
all of its obligations under this Indenture, and (y) either (A) stating that
based on such review, no Servicer Event of Default is known to have occurred and
is continuing, or (B) if such a Servicer Event of Default is known to have
occurred and is continuing, specifying such Servicer Event of Default and the
nature and status thereof.

                    (c) Annual Accountants’ Reports. On or before each June 30
of each year commencing in 2011, the Servicer shall at its own expense cause a
firm of independent public accountants to furnish a certificate or statement
(and the Servicer shall provide a copy of such certificate or statement to the
Issuer, the Indenture Trustee and the Placement Agent), to the effect that (1)
such firm has examined and audited the Servicer’s servicing controls and
procedures for the previous calendar year and that such independent public
accountants have examined certain documents and records (including computer
records) and servicing procedures of the Servicer relating to the Timeshare
Loans, (2) they have examined the most recent Monthly Servicer Report prepared
by the Servicer and three other Monthly Servicer Reports chosen at random by
such firm and compared such Monthly Servicer Reports with the information
contained in such documents and records, (3) their examination included such
tests and procedures as they considered necessary in the circumstances, (4)
their examinations and comparisons described under clauses (1) and (2) above
disclosed no exceptions which, in their opinion, were material, relating to such
Timeshare Loans or such Monthly Servicer Reports, or, if any such exceptions
were disclosed thereby, setting forth such exceptions which, in their opinion,
were material and (5) on the basis of such examinations and comparisons, such
firm is of the opinion that the Servicer has, during the relevant period,
serviced the Timeshare Loans in compliance with this Indenture and the other
Transaction Documents in all material respects and that such documents and
records have been maintained in accordance with this Indenture and the other
Transaction Documents in all material respects, except in each case for (A) such
exceptions as such firm shall believe to be immaterial and (B) such other
exceptions as shall be set forth in such written report. The report will also
indicate that such firm is independent of the Servicer within the meaning of the
Code of Professional Ethics of the American Institute of Certified Public
Accountants. In the event such independent public accountants require the
Indenture Trustee to agree to the procedures to be performed by such firm in any
of the reports required to be prepared pursuant to this Section 5.5(c), the
Servicer shall direct the Indenture Trustee in writing to so agree; it being
understood and agreed that the Indenture Trustee will deliver such

33

--------------------------------------------------------------------------------



letter of agreement in conclusive reliance upon the direction of the Servicer,
and the Indenture Trustee has not made any independent inquiry or investigation
as to, and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures.

                    (d) Report on Proceedings and Servicer Event of Default. (i)
Promptly upon a Responsible Officer of the Servicer’s obtaining Knowledge of any
proposed or pending investigation of it by any Governmental Authority or any
court or administrative proceeding which involves or is reasonably likely to
have a material and adverse effect affecting the properties, business,
prospects, profits or conditions (financial or otherwise) of the Servicer and
its subsidiaries, as a whole, the Servicer shall send written notice to the
Indenture Trustee specifying the nature of such investigation or proceeding and
what action the Servicer is taking or proposes to take with respect thereto and
evaluating its merits (and such notice shall direct the Indenture Trustee to
notify the Noteholders of the same), or (ii) immediately upon obtaining
Knowledge of the existence of any condition or event which constitutes a
Servicer Event of Default, the Servicer shall send written notice to the Issuer,
the Indenture Trustee and the Placement Agent describing its nature and period
of existence and what action the Servicer is taking or proposes to take with
respect thereto (and such notice shall direct the Indenture Trustee to notify
the Noteholders of the same). The Issuer, the Indenture Trustee and the
Placement Agent acknowledge that if any condition or event referred to in
subparagraph (i) above has been disclosed in the Servicer’s periodic filings
with the Securities and Exchange Commission on a timely basis, that such
disclosure will satisfy the requirements of subparagraph (i) above.

                    (e) Consolidated Financial Statements. (i) Within 45 days
after the close of each of the first three (3) quarterly period of the
Servicer’s fiscal year, the Servicer shall deliver to the Issuer, the Indenture
Trustee and the Placement Agent, its unaudited consolidated financial statements
for such quarter (or, if later, that date by which Bluegreen is required to file
financial statements with the Securities and Exchange Commission) and (ii)
within 90 days after the close of the Servicer’s fiscal year (or, if later, that
date by which Bluegreen is required to file financial statements with the
Securities and Exchange Commission), the Servicer shall deliver to the Issuer,
the Indenture Trustee and the Placement Agent, its audited annual consolidated
financial statements for such fiscal year; provided, that the Servicer shall be
deemed to be in compliance with this Section 5.5(e) to the extent the documents
required to be filed pursuant to this Section 5.5(e) are filed publicly within
the time periods required by this Section 5.5(e).

          SECTION 5.6. Records.

                    The Servicer shall maintain all data for which it is
responsible (including, without limitation, computerized tapes or disks)
relating directly to or maintained in connection with the servicing of the
Timeshare Loans (which data and records shall be clearly marked to reflect that
the Timeshare Loans have been Granted to the Indenture Trustee on behalf of the
Noteholders and constitute part of the Trust Estate) at the address specified in
Section 13.3 hereof or, upon 15 days’ notice to the Issuer and the Indenture
Trustee, at such other place where any Servicing Officer of the Servicer is
located (or upon 24 hours’ written notice if an Event of Default or Servicer
Event of Default shall have occurred).

34

--------------------------------------------------------------------------------



          SECTION 5.7. Fidelity Bond and Errors and Omissions Insurance.

                    The Servicer shall maintain or cause to be maintained
fidelity bond and errors and omissions insurance with respect to the Servicer in
such form and in amounts as is customary for institutions acting as custodian of
funds in respect of timeshare loans or receivables on behalf of institutional
investors; provided that such insurance shall be in a minimum amount of
$1,000,000 per policy and shall name the Indenture Trustee as an additional
insured or certificate holder. No provision of this Section 5.7 requiring such
fidelity bond or errors and omissions insurance shall diminish or relieve the
Servicer from its duties and obligations as set forth in this Indenture. The
Servicer shall be deemed to have complied with this provision if one of its
respective Affiliates has such fidelity bond or errors and omissions insurance
coverage and, by the terms of such fidelity bond or errors and omissions
insurance policy, the coverage afforded thereunder extends to the Servicer. Upon
a request of the Indenture Trustee, the Servicer shall deliver to the Indenture
Trustee, a certification evidencing coverage under such fidelity bond and the
errors and omissions insurance. Any such fidelity bond or errors and omissions
insurance policy shall not be canceled or modified in a materially adverse
manner without ten Business Days’ prior written notice to the Indenture Trustee,
provided, that the Servicer agrees to use commercially reasonable efforts to
require the applicable insurer to provide ten days’ prior written notice of any
cancellation or modification initiated by such insurer.

          SECTION 5.8. Merger or Consolidation of the Servicer.

                    (a) The Servicer shall promptly provide written notice to
the Indenture Trustee of any merger or consolidation of the Servicer. The
Servicer shall keep in full effect its existence, rights and franchise as a
corporation under the laws of the state of its incorporation except as permitted
herein, and shall obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Indenture or any
of the Timeshare Loans and to perform its duties under this Indenture.

                    (b) Any Person into which the Servicer may be merged or
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Servicer shall be a party, or any Person succeeding
to the business of the Servicer, shall be the successor of the Servicer
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that the successor or surviving Person (i)
is a company whose business includes the servicing of assets similar to the
Timeshare Loans and shall be authorized to lawfully transact business in the
state or states in which the related Timeshare Properties it is to service are
situated; (ii) is a U.S. Person, and (iii) delivers to the Indenture Trustee (A)
an agreement, in form and substance reasonably satisfactory to the Indenture
Trustee, which contains an assumption by such successor entity of the due and
punctual performance and observance of each covenant and condition to be
performed or observed by the Servicer under this Indenture and the other
Transaction Documents to which the Servicer is a party and (B) an Opinion of
Counsel as to the enforceability of such agreement.

35

--------------------------------------------------------------------------------



          SECTION 5.9. Sub-Servicing.

                    (a) The Servicer may enter into one or more sub-servicing
agreements with a sub-servicer, provided that the Servicer shall be solely
responsible for any sub-servicing fees due and payable to such sub-servicer and
any sub-servicing agreement will be upon such terms and conditions as the
Servicer may reasonably agree and as are not inconsistent with this Indenture.
References herein to actions taken or to be taken by the Servicer in servicing
the Timeshare Loans include actions taken or to be taken by a sub-servicer on
behalf of the Servicer.

                    (b) Notwithstanding any sub-servicing agreement, the
Servicer shall remain obligated and liable for the servicing and administering
of the Timeshare Loans in accordance with this Indenture, without diminution of
such obligation or liability by virtue of such sub-servicing agreement, and to
the same extent and under the same terms and conditions as if the Servicer alone
were servicing and administering the Timeshare Loans.

          SECTION 5.10. Servicer Resignation.

                    The Servicer shall not resign from the duties and
obligations hereby imposed on it under this Indenture unless and until (i) the
Indenture Trustee or any other successor Servicer appointed by the Noteholders
representing at least 66-2/3% of the Aggregate Outstanding Note Balance, enters
into an agreement in form and substance satisfactory to the Indenture Trustee
and the Noteholders representing at least 66-2/3% of the Aggregate Outstanding
Note Balance, which contains an assumption by such successor Servicer of the due
and punctual performance and observance of each covenant and condition to be
performed or observed by the Servicer under this Indenture from and after the
date of assumption, and (ii) the Indenture Trustee and the Noteholders
representing at least 66-2/3% of the Aggregate Outstanding Note Balance consent
to the assumption of the duties, obligations and liabilities of this Indenture
by such successor Servicer. Upon such resignation, the Servicer shall comply
with Section 5.4(b) hereof.

                    Except as provided in the immediately preceding paragraph or
elsewhere in this Indenture, or as provided with respect to the survival of
indemnifications herein, the duties and obligations of a Servicer under this
Indenture shall continue until this Indenture shall have been terminated as
provided herein. The duties and obligations of a Servicer hereunder shall
survive the exercise by the Indenture Trustee of any right or remedy under this
Indenture or the enforcement by the Indenture Trustee of any provision of this
Indenture.

          SECTION 5.11. Fees and Expenses.

                    As compensation for the performance of its obligations under
this Indenture, the Servicer shall be entitled to receive on each Payment Date,
from amounts on deposit in the Collection Account and in the priorities
described in Sections 3.4 and 6.6 hereof, the Servicing Fee and any Additional
Servicing Compensation. Other than Liquidation Expenses, the Servicer shall pay
all expenses incurred by it in connection with its servicing activities
hereunder.

          SECTION 5.12. Access to Certain Documentation.

                    Upon ten Business Days’ prior written notice (or, one
Business Day’s prior written notice after the occurrence and during the
continuance of an Event of Default or a

36

--------------------------------------------------------------------------------



Servicer Event of Default), the Servicer will, from time to time during regular
business hours, as requested by the Issuer, the Indenture Trustee or any
Noteholder and, prior to the occurrence of a Servicer Event of Default, at the
expense of the Issuer or such Noteholder and upon the occurrence and continuance
of a Servicer Event of Default, at the expense of the Servicer, permit the
Issuer, the Indenture Trustee or any Noteholder or its agents or representatives
(i) to examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks) in the
possession or under the control of the Servicer relating to the servicing of the
Timeshare Loans serviced by it and (ii) to visit the offices and properties of
the Servicer for the purpose of examining such materials described in clause (i)
above, and to discuss matters relating to the Timeshare Loans with any of the
officers, employees or accountants of the Servicer having knowledge of such
matters. Nothing in this Section 5.12 shall affect the obligation of the
Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors, and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section 5.12. The Servicer may require the Issuer, the Indenture Trustee or any
Noteholder or its agents or representatives to execute certain agreements in
order to comply with applicable privacy laws.

          SECTION 5.13. No Offset.

                    The obligations of the Servicer under this Indenture shall
not be subject to any defense, counterclaim or right of offset which the
Servicer has or may have against the Issuer, the Indenture Trustee or any
Noteholder, whether in respect of this Indenture, any Timeshare Loan or
otherwise.

          SECTION 5.14. Account Statements.

                    In connection with the Servicer’s preparation of the Monthly
Servicer Reports, the Indenture Trustee agrees to deliver to the Servicer a
monthly statement providing account balances of each of the Trust Accounts.

          SECTION 5.15. Indemnification; Third Party Claim.

                    The Servicer agrees to indemnify the Issuer, the Indenture
Trustee and the Noteholders from and against any and all actual damages
(excluding economic losses related to the collectibility of any Timeshare Loan),
claims, reasonable attorneys’ fees and related costs, judgments, and any other
costs, fees and expenses that each may sustain because of the failure of the
Servicer to service the Timeshare Loans in accordance with the Servicing
Standard or otherwise perform its obligations and duties hereunder in compliance
with the terms of this Indenture, or because of any act or omission by the
Servicer due to its negligence or willful misconduct in connection with its
maintenance and custody of any funds, documents and records under this
Indenture, or its release thereof except as contemplated by this Indenture. The
Servicer shall immediately notify the Issuer and the Indenture Trustee if it has
Knowledge of a claim made by a third party with respect to the Timeshare Loans,
and, if such claim relates to the servicing of the Timeshare Loans by the
Servicer, the Servicer shall assume, with the consent of the Indenture Trustee,
the defense of any such claim and pay all expenses in connection therewith,
including reasonable counsel fees, and promptly pay, discharge and satisfy any

37

--------------------------------------------------------------------------------



judgment or decree which may be entered against it. This Section 5.15 shall
survive the termination of this Indenture or the resignation or removal of the
Servicer hereunder.

          SECTION 5.16. Obligor Information.

                    The Servicer agrees that it shall comply in all material
respects with all applicable laws and regulations regarding the privacy or
security of Obligor Information and shall maintain appropriate administrative,
technical and physical safeguards designed to protect the security,
confidentiality and integrity of Obligor Information. For purposes of this
Section 5.16, “Obligor Information” means any personal information concerning an
Obligor that is disclosed in connection with a Timeshare Loan.

          SECTION 5.17. Backup Servicer.

                    (a) Backup Servicing Agreement. The Issuer, the Indenture
Trustee, the Servicer and the Backup Servicer hereby agree to execute the Backup
Servicing Agreement. The Backup Servicer shall be responsible for each of the
duties and obligations imposed upon it by the provisions of the Backup Servicing
Agreement and shall have no duties or obligations under any Transaction Document
to which it is not a party.

                    (b) Termination of Servicer; Cooperation. In the event that
the Servicer is terminated or resigns in accordance with the terms of this
Indenture, the Backup Servicer agrees to continue to perform its duties and
obligations hereunder and in the Backup Servicing Agreement without
interruption. The Backup Servicer agrees to cooperate in good faith with any
successor Servicer to effect a transition of the servicing obligations by the
Servicer to any successor Servicer. The Indenture Trustee agrees to provide such
information regarding the Trust Accounts as the Backup Servicer shall require to
produce the Monthly Servicer Report on and after the Assumption Date.

                    (c) Backup Servicer Duties After Assumption Date. In the
event that the Servicer is terminated or resigns in accordance with this
Indenture and the Indenture Trustee becomes the successor Servicer, the Backup
Servicer agrees that it shall undertake those additional servicing duties and
obligations as set forth in the Backup Servicing Agreement. Notwithstanding
Section 5.9 or Section 7.3(f) hereof, so long as Concord Servicing Corporation
is the Backup Servicer and the Indenture Trustee is the successor Servicer, the
Indenture Trustee, as successor Servicer, will not be obligated or liable for
the servicing and administration activities to the extent that the Backup
Servicer is responsible for such activities under the Backup Servicing
Agreement.

                    (d) Backup Servicing Fee. Prior to the Assumption Date, the
Backup Servicer shall receive its Backup Servicing Fee in accordance with
Sections 3.4 or 6.6 hereof, as applicable. On and after the Assumption Date, if
the Indenture Trustee is the successor Servicer, the Indenture Trustee, as
successor Servicer, will be obligated to distribute the Backup Servicing Fee to
the Backup Servicer from amounts received by the Indenture Trustee in respect of
the Servicing Fee.

                    (e) Termination of Backup Servicer. Notwithstanding anything
to the contrary herein, the Noteholders representing at least 66-2/3% of the
Aggregate Outstanding

38

--------------------------------------------------------------------------------



Note Balance shall have the right to direct the Indenture Trustee to remove the
Backup Servicer with or without cause at any time and replace the Backup
Servicer pursuant to the provisions of the Backup Servicing Agreement. In the
event that the Noteholders representing at least 66-2/3% of the Aggregate
Outstanding Note Balance shall exercise their rights to direct the Indenture
Trustee to remove and replace Concord Servicing Corporation as Backup Servicer
or Concord Servicing Corporation shall have terminated the Backup Servicing
Agreement in accordance with the terms thereof, Concord Servicing Corporation
shall have no further obligation to perform the duties of the Backup Servicer
under this Indenture. In the event of a termination of the Backup Servicing
Agreement, the Noteholders representing at least 66-2/3% of the Aggregate
Outstanding Note Balance may appoint a successor Backup Servicer in their sole
discretion.

          SECTION 5.18. Aruba Notices. Within 30 days of the Closing Date (with
respect to the Initial Timeshare Loans that are Aruba Club Loans) and the
related Transfer Date (with respect to a Qualified Substitute Timeshare Loan
that is an Aruba Club Loan), the Servicer shall confirm that notices have been
mailed out to each related Obligor that such Timeshare Loan has ultimately been
transferred and assigned to the Issuer and pledged to the Indenture Trustee, in
trust, for the benefit of the Noteholders. Such notice may include any notice or
notices that the Aruba Originator’s predecessors in title to the Timeshare Loan
may give to the same Obligor with respect to any transfers and assignments of
the Timeshare Loan by such predecessors. Such notice shall be in the form
attached hereto as Exhibit H, as the same may be amended, revised or substituted
by the Indenture Trustee and the Servicer from time to time.

          SECTION 5.19. Recordation. As soon as practicable after the Closing
Date and each Transfer Date, as applicable, but in no event later than ten
Business Days after receipt by the Servicer of the original Mortgage, the
Servicer shall cause the Assignment of Mortgage in respect of each Timeshare
Loan transferred on such date to be sent for recording to the appropriate
offices. The Servicer agrees to cause all evidences of recordation to be
delivered to the Custodian to be held as part of the Timeshare Loan Files.

ARTICLE VI.

EVENTS OF DEFAULT; REMEDIES

          SECTION 6.1. Events of Default.

                    “Event of Default” wherever used herein with respect to
Notes, means any one of the following events:

                    (a) a default in the payment of Interest Distribution
Amounts to any Noteholder on any Payment Date, the Aggregate Outstanding Note
Balance to the Noteholders at the Stated Maturity or any other payments in
respect of any Note when such become due and payable, and continuance of such
default for three Business Days; or

                    (b) a non-monetary default in the performance, or breach, of
any covenant of the Issuer in this Indenture (other than a covenant dealing with
a default in the performance of which, or the breach of which, is specifically
dealt with elsewhere in this Section 6.1), the

39

--------------------------------------------------------------------------------



continuance of such default or breach for a period of 30 days (or, if the Issuer
shall have provided evidence satisfactory to the Indenture Trustee that such
covenant cannot be cured in the 30-day period and that it is diligently pursuing
a cure, 60 days) after the earlier of (x) the Issuer first acquiring Knowledge
thereof, and (y) the Indenture Trustee’s giving written notice thereof to the
Issuer; provided, however, that if such default or breach is in respect of the
negative covenants contained in Section 8.6(a)(i) or (ii) hereof, there shall be
no grace period whatsoever; or

                    (c) if any representation or warranty of the Issuer made in
this Indenture shall prove to be incorrect in any material respect as of the
time when the same shall have been made, and such breach is not remedied within
30 days (or, if the Issuer shall have provided evidence satisfactory to the
Indenture Trustee that such representation or warranty cannot be cured in the
30-day period and that it is diligently pursuing a cure, 60 days) after the
earlier of (x) the Issuer first acquiring Knowledge thereof, and (y) the
Indenture Trustee’s giving written notice thereof to the Issuer; or

                    (d) the entry by a court having jurisdiction over the Issuer
of (i) a decree or order for relief in respect of the Issuer in an involuntary
case or proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or (ii) a decree or order adjudging the
Issuer a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment, or composition of or in respect
of the Issuer under any applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator, or other
similar official of the Issuer, or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 60 consecutive days; or

                    (e) the commencement by the Issuer of a voluntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by either to the entry of a
decree or order for relief in respect of the Issuer in an involuntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against it, or the filing by it of a petition or
answer or consent seeking reorganization or relief under any applicable federal
or state law, or the consent by it to the filing of such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator, or similar official of the Issuer or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors, or the Issuer’s failure to pay its debts generally as they
become due, or the taking of corporate action by the Issuer in furtherance of
any such action; or

                    (f) the Issuer becoming subject to registration as an
“investment company” under the Investment Company Act of 1940, as amended; or

                    (g) the impairment of the validity of any security interest
of the Indenture Trustee in the Trust Estate in any material respect, except as
expressly permitted hereunder, or the creation of any material encumbrance on or
with respect to the Trust Estate or any portion

40

--------------------------------------------------------------------------------



thereof not otherwise permitted, which is not stayed or released within ten days
of the Issuer having Knowledge of its creation; or

                    (h) the failure by Bluegreen to repurchase any Defective
Timeshare Loan or provide a Qualified Substitute Timeshare Loan for a Defective
Timeshare Loan to the extent required under the terms of the Sale Agreement; or

                    (i) any default under the Guaranty or any event of the kind
specified in clauses (d) or (e) of this Section 6.1 occurs with respect to the
Guarantor; or

                    (j) the occurrence and continuance of a Servicer Event of
Default that is uncured for two consecutive Due Periods.

          SECTION 6.2. Acceleration of Maturity; Rescission and Annulment.

                    (a) Upon the occurrence and continuance of an Event of
Default, if such Event of Default of the kind specified in Section 6.1(d) or
Section 6.1(e) hereof occurs, then each Class of Notes shall automatically
become due and payable at its Outstanding Note Balance together with all accrued
and unpaid interest thereon.

                    (b) Upon the occurrence and continuance of an Event of
Default, if such Event of Default (other than an Event of Default of the kind
described in Sections 6.2(a) hereof) shall occur and is continuing, the
Indenture Trustee shall, upon notice from Noteholders representing at least
66-2/3% of the Aggregate Outstanding Note Balance, declare each Class of Notes
to be immediately due and payable at its Outstanding Note Balance plus all
accrued and unpaid interest thereon.

                    (c) Upon any such declaration or automatic acceleration, the
Outstanding Note Balance of each Class of Notes together with all accrued and
unpaid interest thereon shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Issuer.

                    (d) At any time after such a declaration of acceleration has
been made but before a judgment or decree for payment of the money due has been
obtained by the Indenture Trustee as hereinafter in this Article VI provided,
the Noteholders representing at least 66-2/3% of the Aggregate Outstanding Note
Balance may, by written notice to the Issuer and the Indenture Trustee, rescind
and annul such declaration and its consequences if:

                              (i) the Issuer has paid or deposited with the
Indenture Trustee a sum sufficient to pay:

 

 

 

 

(1)

all principal due on the Notes which has become due otherwise than by such
declaration of acceleration and interest thereon from the date when the same
first became due until the date of payment or deposit,

 

 

 

 

(2)

all interest due with respect to the Notes and, to the extent that payment of
such interest is lawful, interest upon overdue interest

41

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

from the date when the same first became due until the date of payment or
deposit at a rate per annum equal to the applicable Note Rate, and

 

 

 

 

 

 

(3)

all sums paid or advanced by the Indenture Trustee hereunder and the reasonable
compensation, expenses, disbursements, and advances of each of the Indenture
Trustee and the Servicer, its agents and counsel;

 

 

 

 

 

      and

 

 

 

          (ii) all Events of Default with respect to the Notes, other than the
non-payment of the Outstanding Note Balance of each Class of Notes which became
due solely by such declaration of acceleration, have been cured or waived as
provided in Section 6.13 hereof.

                    (e) An automatic acceleration under Section 6.2(a) hereof
may only be rescinded and annulled by Noteholders representing at least 66-2/3%
of the Aggregate Outstanding Note Balance.

                    (f) Notwithstanding Section 6.2(d) and (e) hereof, (i) if
the Indenture Trustee shall have commenced making payments as described in
Section 6.6 hereof, no acceleration may be rescinded or annulled and (ii) no
rescission shall affect any subsequent Events of Default or impair any rights
consequent thereon.

          SECTION 6.3. Remedies.

                    (a) If an Event of Default with respect to the Notes occurs
and is continuing of which a Responsible Officer of the Indenture Trustee has
Knowledge, the Indenture Trustee shall immediately give notice to each
Noteholder as set forth in Section 7.2 hereof and shall solicit such Noteholders
for advice. The Indenture Trustee shall then take such action as so directed by
the Noteholders representing at least 66-2/3% of the Aggregate Outstanding Note
Balance subject to the provisions of this Indenture.

                    (b) Following any acceleration of the Notes, the Indenture
Trustee shall have all of the rights, powers and remedies with respect to the
Trust Estate as are available to secured parties under the UCC or other
applicable law, subject to the limitations set forth in subsection (d) below and
provided such action is not inconsistent with any other provision of this
Indenture. Such rights, powers and remedies may be exercised by the Indenture
Trustee in its own name as trustee under this Indenture.

                    (c) If an Event of Default specified in Section 6.1(a)
hereof occurs and is continuing, the Indenture Trustee is authorized to recover
judgment in its own name and as trustee under this Indenture against the Issuer
for the Aggregate Outstanding Note Balance and interest remaining unpaid with
respect to the Notes.

                    (d) Subject to the provisions set forth herein, if an Event
of Default occurs and is continuing, the Indenture Trustee may, in its
discretion, and at the instruction of the

42

--------------------------------------------------------------------------------



Noteholders representing at least 66-2/3% of the Aggregate Outstanding Note
Balance shall, proceed to protect and enforce its rights and the rights of the
Noteholders by such appropriate judicial or other proceedings as the Indenture
Trustee shall deem most effectual to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy. The Indenture Trustee shall notify the Issuer, the
Servicer and the Noteholders of any such action.

                    (e) If the Indenture Trustee shall have received
instructions, within 45 days from the date notice pursuant to Section 6.3(a)
hereof is first given, from Noteholders representing at least 66-2/3% of the
Aggregate Outstanding Note Balance that such Persons approve of or request the
liquidation of all of the Trust Estate, the Indenture Trustee shall to the
extent lawful, promptly sell, dispose of or otherwise liquidate all of the Trust
Estate in a commercially reasonable manner and on commercially reasonable terms,
which shall include the solicitation of competitive bids from third parties
including any Noteholder, such bids to be approved by the Noteholders
representing at least 66-2/3% of the Aggregate Outstanding Note Balance. The
Indenture Trustee may obtain a prior determination from any conservator,
receiver or liquidator of the Issuer that the terms and manner of any proposed
sale, disposition or liquidation are commercially reasonable.

          SECTION 6.4. Indenture Trustee May File Proofs of Claim.

                    (a) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding related to the Issuer, or any other obligor in respect
of the Notes, or the property of the Issuer, or such other obligor or their
creditors, the Indenture Trustee (irrespective of whether the principal of the
Notes shall then be due and payable as therein expressed or by declaration or
otherwise and irrespective of whether the Indenture Trustee shall have made any
demand on the Issuer for the payment of overdue principal or interest) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

 

 

          (i) to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee and any predecessor Indenture Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Indenture Trustee and any predecessor Indenture Trustee, their agents and
counsel) and of the Noteholders allowed in such judicial proceeding;

 

 

 

          (ii) to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and

 

 

 

          (iii) to participate as a member, voting or otherwise, of any official
committee of creditors appointed in such matter;

and any custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Noteholder to make such payments to

43

--------------------------------------------------------------------------------



the Indenture Trustee and to pay to the Indenture Trustee any amount due it for
the reasonable compensation, expenses, disbursements and advances of the
Indenture Trustee and any predecessor Indenture Trustee, their agents and
counsel, and any other amounts due the Indenture Trustee and any predecessor
Indenture Trustee under Section 7.6 hereof.

                    (b) Nothing herein contained shall be deemed to authorize
the Indenture Trustee to authorize, consent to, accept or adopt on behalf of any
Noteholder any plan of reorganization, agreement, adjustment or composition
affecting the Notes or the rights of any Noteholder thereof or affecting the
Timeshare Loans or the other assets constituting the Trust Estate or to
authorize the Indenture Trustee to vote in respect of the claim of any
Noteholder in any such proceeding.

          SECTION 6.5. Indenture Trustee May Enforce Claims Without Possession
of Notes.

                    All rights of action and claims under this Indenture, the
Notes, the Timeshare Loans or the other assets constituting the Trust Estate may
be prosecuted and enforced by the Indenture Trustee without the possession of
any of the Notes or the production thereof in any proceeding relating thereto,
and any such proceeding instituted by the Indenture Trustee shall be brought in
its own name as trustee under this Indenture, and any recovery of judgment
shall, after provisions for the payment of reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and any predecessor
Indenture Trustee, their agents and counsel, be for the benefit of the
Noteholders in respect of which such judgment has been recovered, and
distributed pursuant to the priorities contemplated by Section 3.4 and Section
6.6 hereof, as applicable.

          SECTION 6.6. Application of Money Collected.

                    (a) If the Notes shall otherwise have been declared due and
payable following an Event of Default and the Indenture Trustee shall have
effected a sale of the Trust Estate under Section 6.3(d) and Section 6.16 hereof
(a “Trust Estate Liquidation Event”), any money collected by the Indenture
Trustee in respect of the Trust Estate and any other money that may be held
thereafter by the Indenture Trustee as security for the Notes, including without
limitation the amounts on deposit in the Reserve Account and payments from the
Guarantor, shall be applied in the following order on each Payment Date:

 

 

 

          (i) to the Indenture Trustee, any accrued and unpaid Indenture Trustee
Fees and certain expenses incurred and charged and unpaid as of such date;

 

 

 

          (ii) to the Custodian, any accrued and unpaid Custodian Fees;

 

 

 

          (iii) to the Lockbox Bank, any accrued and unpaid Lockbox Fees;

 

 

 

          (iv) to the Servicer, any accrued and unpaid Servicing Fees;

 

 

 

          (v) to the Backup Servicer, any accrued and unpaid Backup Servicing
Fees (less any amounts received from the Indenture Trustee, as successor
Servicer);

44

--------------------------------------------------------------------------------




 

 

 

          (vi) to the Class A-1 Noteholders and the Class A-2 Noteholders, their
respective Interest Distribution Amounts, on a pari passu and pro rata basis;

 

 

 

          (vii) to the Class A-1 Noteholders and the Class A-2 Noteholders, as a
distribution of principal, all remaining Available Funds, on a pari passu and
pro rata basis until the Outstanding Note Balance of the Notes is reduced to
zero; and

 

 

 

          (viii) any remaining Available Funds to or at the direction of the
Issuer.

                    (b) Notwithstanding the occurrence and continuation of an
Event of Default, prior to the occurrence of a Trust Liquidation Event,
Noteholders shall continue to be paid in the manner and priorities described in
Section 3.4 hereof.

          SECTION 6.7. Limitation on Suits.

                    No Noteholder shall have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture or for any
other remedy hereunder, unless:

                    (a) there is a continuing Event of Default and such
Noteholder has previously given written notice to the Indenture Trustee of a
continuing Event of Default;

                    (b) such Noteholder or Noteholders have offered to the
Indenture Trustee reasonable indemnity (which may be in the form of written
assurances) against the costs, expenses and liabilities to be incurred in
compliance with such request;

                    (c) the Indenture Trustee, for 30 days after its receipt of
such notice, request and offer of indemnity, has failed to institute any such
proceeding; and

                    (d) no direction inconsistent with such written request has
been given to the Indenture Trustee during such 30-day period by the Noteholders
representing at least 66-2/3% of the Aggregate Outstanding Note Balance;

it being understood and intended that no one or more of such Noteholders shall
have any right in any manner whatever by virtue of, or by availing of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Noteholders, or to obtain or to seek to obtain priority or preference over
any other Noteholders or to enforce any right under this Indenture, except in
the manner herein provided and for the ratable benefit of all such Noteholders.
It is further understood and intended that so long as any portion of the Notes
remains Outstanding, the Servicer shall not have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture (other than
for the enforcement of Section 3.4 hereof) or for the appointment of a receiver
or trustee (including without limitation a proceeding under the Bankruptcy
Code), or for any other remedy hereunder. Nothing in this Section 6.7 shall be
construed as limiting the rights of otherwise qualified Noteholders to petition
a court for the removal of a Indenture Trustee pursuant to Section 7.8 hereof.

45

--------------------------------------------------------------------------------



          SECTION 6.8. Unconditional Right of Noteholders to Receive Principal
and Interest.

                    Notwithstanding any other provision in this Indenture, other
than the provisions hereof limiting the right to recover amounts due on the
Notes to recoveries from the property comprising the Trust Estate, each
Noteholder shall have the absolute and unconditional right to receive payment of
the principal of, and interest on, such Note as such payments of principal and
interest become due, including on the Stated Maturity, and such right shall not
be impaired without the consent of such Noteholder.

          SECTION 6.9. Restoration of Rights and Remedies.

                    If the Indenture Trustee or any Noteholder has instituted
any proceeding to enforce any right or remedy under this Indenture and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Indenture Trustee or to such Noteholder, then and,
in every such case, subject to any determination in such proceeding, the Issuer,
the Indenture Trustee and the Noteholders shall be restored severally and
respectively to their former positions hereunder and thereafter all rights and
remedies of the Indenture Trustee and the Noteholders continue as though no such
proceeding had been instituted.

          SECTION 6.10. Rights and Remedies Cumulative.

                    Except as otherwise provided with respect to the replacement
or payment of mutilated, destroyed, lost, or stolen Notes in Section 2.5(f)
hereof, no right or remedy herein conferred upon or reserved to the Indenture
Trustee or to the Noteholders is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.

          SECTION 6.11. Delay or Omission Not Waiver.

                    No delay or omission of the Indenture Trustee or of any
Noteholder to exercise any right or remedy accruing upon any Event of Default
shall impair any such right or remedy or constitute a waiver of any such Event
of Default or an acquiescence therein. Every right and remedy given by this
Article VI or by law to the Indenture Trustee or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Indenture Trustee or by the Noteholders, as the case may be.

          SECTION 6.12. Control by Noteholders.

                    Except as may otherwise be provided in this Indenture, until
such time as the conditions specified in Sections 11.1(a)(i) and (ii) hereof
have been satisfied in full, the Noteholders representing at least 66-2/3% of
the Aggregate Outstanding Note Balance shall have the right to direct the time,
method and place of conducting any proceeding for any remedy available to the
Indenture Trustee, or exercising any trust or power conferred on the Indenture
Trustee, with respect to the Notes. Notwithstanding the foregoing:

46

--------------------------------------------------------------------------------




 

 

 

          (i) no such direction shall be in conflict with any rule of law or
with this Indenture;

 

 

 

          (ii) the Indenture Trustee shall not be required to follow any such
direction which the Indenture Trustee reasonably believes might result in any
personal liability on the part of the Indenture Trustee for which the Indenture
Trustee is not adequately indemnified; and

 

 

 

          (iii) the Indenture Trustee may take any other action deemed proper by
the Indenture Trustee which is not inconsistent with any such direction;
provided that the Indenture Trustee shall give notice of any such action to each
Noteholder.

          SECTION 6.13. Waiver of Events of Default.

                    (a) The Noteholders representing at least 66-2/3% of the
Aggregate Outstanding Note Balance may, by one or more instruments in writing,
waive any Event of Default hereunder and its consequences, except a continuing
Event of Default:

          (i) in respect of the payment of the principal of or interest on any
Note (which may only be waived by such Noteholder), or

          (ii) in respect of a covenant or provision hereof which under Article
IX hereof cannot be modified or amended without the consent of the Noteholder of
each Outstanding Note affected (which only may be waived by the Noteholders of
all Outstanding Notes affected).

                    (b) A copy of each waiver pursuant to Section 6.13(a) hereof
shall be furnished by the Issuer to the Indenture Trustee and each Noteholder.
Upon any such waiver, such Event of Default shall cease to exist and shall be
deemed to have been cured, for every purpose of this Indenture; but no such
waiver shall extend to any subsequent or other Event of Default or impair any
right consequent thereon.

          SECTION 6.14. Undertaking for Costs.

                    All parties to this Indenture agree (and each Noteholder by
its acceptance thereof shall be deemed to have agreed) that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Indenture Trustee for any action
taken, suffered or omitted by it as Indenture Trustee, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section 6.14 shall not apply to (i) any suit
instituted by the Indenture Trustee, (ii) to any suit instituted by any
Noteholder, or group of Noteholders representing at least 66-2/3% of the
Aggregate Outstanding Note Balance, or (iii) to any suit instituted by any
Noteholder for the enforcement of the payment of the principal of or interest on
any Note on or after the maturities for such payments, including the Stated
Maturity, as applicable.

47

--------------------------------------------------------------------------------



          SECTION 6.15. Waiver of Stay or Extension Laws.

                    The Issuer covenants (to the extent that it may lawfully do
so) that it will not at any time insist upon, or plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
wherever enacted, now or at any time hereafter in force, which may affect the
covenants or the performance of this Indenture; and the Issuer (to the extent
that it may lawfully do so) hereby expressly waives all benefit or advantage of
any such law and covenants that it will not hinder, delay or impede the
execution of any power herein granted to the Indenture Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

          SECTION 6.16. Sale of Trust Estate.

                    (a) The power to effect the sale of the Trust Estate
pursuant to Section 6.3 hereof shall continue unimpaired until the entire Trust
Estate shall have been sold or all amounts payable on the Notes shall have been
paid or losses allocated thereto and borne thereby. The Indenture Trustee may
from time to time, upon directions in accordance with Section 6.12 hereof,
postpone any public sale by public announcement made at the time and place of
such sale.

                    (b) Unless required by applicable law, the Indenture Trustee
shall not sell to a third party the Trust Estate, or any portion thereof except
as permitted under Section 6.3(d) hereof.

                    (c) In connection with a sale of the Trust Estate:

 

 

 

          (i) any one or more Noteholders may bid for and purchase the property
offered for sale, and upon compliance with the terms of sale may hold, retain,
and possess and dispose of such property, without further accountability, and
any Noteholder may, in paying the purchase money therefor, deliver in lieu of
cash any Outstanding Notes or claims for interest thereon for credit in the
amount that shall, upon distribution of the net proceeds of such sale, be
payable thereon, and the Notes, in case the amounts so payable thereon shall be
less than the amount due thereon, shall be returned to the Noteholders after
being appropriately stamped to show such partial payment;

 

 

 

          (ii) the Indenture Trustee shall execute and deliver an appropriate
instrument of conveyance prepared by the Servicer transferring the Issuer’s
interest in the Trust Estate without recourse, representation or warranty in any
portion of the Trust Estate in connection with a sale thereof;

 

 

 

          (iii) the Indenture Trustee is hereby irrevocably appointed the agent
and attorney-in-fact of the Issuer to transfer and convey the Issuer’s interest
in any portion of the Trust Estate in connection with a sale thereof, and to
take all action necessary to effect such sale;

48

--------------------------------------------------------------------------------




 

 

 

          (iv) no purchaser or transferee at such a sale shall be bound to
ascertain the Indenture Trustee’s authority, inquire into the satisfaction of
any conditions precedent or see to the application of any moneys; and

 

 

 

          (v) the method, manner, time, place and terms of any sale of the Trust
Estate shall be commercially reasonable.

          SECTION 6.17. Action on Notes.

                    The Indenture Trustee’s right to seek and recover judgment
on the Notes or under this Indenture or any other Transaction Document shall not
be affected by the seeking, obtaining or application of any other relief under
or with respect to this Indenture or any other Transaction Document. Neither the
Lien of this Indenture nor any rights or remedies of the Indenture Trustee or
the Noteholders shall be impaired by the recovery of any judgment by the
Indenture Trustee against the Issuer or by the levy of any execution under such
judgment upon any portion of the Trust Estate or upon any of the assets of the
Issuer. Any money or property collected by the Indenture Trustee shall be
applied in accordance with the provisions of this Indenture.

          SECTION 6.18. Performance and Enforcement of Certain Obligations.

                    Promptly following a request from the Indenture Trustee, the
Issuer shall take all such lawful action as the Indenture Trustee may request to
compel or secure the performance and observance by the Seller, Bluegreen, the
Guarantor and the Servicer, as applicable, of each of their respective
obligations to the Issuer under or in connection with the Sale Agreement, the
Guaranty and any other Transaction Document and to exercise any and all rights,
remedies, powers and privileges lawfully available to the Issuer under or in
connection with the Sale Agreement, the Guaranty or any other Transaction
Document to the extent and in the manner directed by the Indenture Trustee,
including the transmission of notices of default on the part of the Seller,
Bluegreen, the Guarantor or the Servicer thereunder and the institution of legal
or administrative actions or proceedings to compel or secure performance by the
Seller, Bluegreen, the Guarantor or the Servicer of each of their obligations
under the Sale Agreement, the Guaranty and the other Transaction Documents.

ARTICLE VII.

THE INDENTURE TRUSTEE

          SECTION 7.1. Certain Duties.

                    (a) The Indenture Trustee undertakes to perform such duties
and only such duties as are specifically set forth in this Indenture, and no
implied covenants or obligations shall be read into this Indenture against the
Indenture Trustee; except as expressly set forth herein, the Indenture Trustee
shall have no obligation to monitor the performance of the Servicer under the
Transaction Documents.

                    (b) In the absence of bad faith on its part, the Indenture
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Indenture Trustee and conforming to the

49

--------------------------------------------------------------------------------



requirements of this Indenture; but in the case of any such certificates or
opinions which by any provision hereof are specifically required to be furnished
to the Indenture Trustee, the Indenture Trustee shall be under a duty to examine
the same to determine whether or not they conform to the requirements of this
Indenture; provided, however, the Indenture Trustee shall not be required to
verify or recalculate the contents thereof.

                    (c) In case an Event of Default or a Servicer Event of
Default (resulting in the appointment of the Indenture Trustee as successor
Servicer) has occurred and is continuing, the Indenture Trustee shall exercise
such of the rights and powers vested in it by this Indenture, and use the same
degree of care and skill in their exercise, as a prudent Person would exercise
or use under the circumstances in the conduct of such Person’s own affairs;
provided, however, that no provision in this Indenture shall be construed to
limit the obligations of the Indenture Trustee to provide notices under Section
7.2 hereof.

                    (d) The Indenture Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Indenture at the
request or direction of any of the Noteholders pursuant to this Indenture,
unless such Noteholders shall have offered to the Indenture Trustee reasonable
security or indemnity acceptable to the Indenture Trustee (which may be in the
form of written assurances) against the costs, expenses and liabilities which
might be incurred by it in compliance with such request or direction.

                    (e) No provision of this Indenture shall be construed to
relieve the Indenture Trustee from liability for its own negligent action, its
own negligent failure to act, or its own willful misconduct, except that:

 

 

 

          (i) this Section 7.1(e) shall not be construed to limit the effect of
Section 7.1(a) and (b) hereof;

 

 

 

          (ii) the Indenture Trustee shall not be liable for any error of
judgment made in good faith by a Responsible Officer unless it shall be proved
that the Indenture Trustee shall have been negligent in ascertaining the
pertinent facts; and

 

 

 

          (iii) the Indenture Trustee shall not be liable with respect to any
action taken or omitted to be taken by it in good faith in accordance with the
written direction of the holders of the requisite principal amount of the
outstanding Notes, or in accordance with any written direction delivered to it
under Sections 6.2(a), (b) or (c) hereof relating to the time, method and place
of conducting any proceeding for any remedy available to the Indenture Trustee,
or exercising any trust or power conferred upon the Indenture Trustee, under
this Indenture.

                    (f) Whether or not therein expressly so provided, every
provision of this Indenture relating to the conduct or affecting the liability
of or affording protection to the Indenture Trustee shall be subject to the
provisions of this Section 7.1.

                    (g) The Indenture Trustee makes no representations or
warranties with respect to the Timeshare Loans or the Notes or the validity or
sufficiency of any assignment of the Timeshare Loans to the Issuer or to the
Trust Estate.

50

--------------------------------------------------------------------------------



                    (h) Notwithstanding anything to the contrary herein, the
Indenture Trustee is not required to expend or risk its own funds or otherwise
incur financial liability in the performance of any of its duties hereunder or
in the exercise of any of its rights or powers, if it shall have reasonable
grounds to believe that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it.

          SECTION 7.2. Notice of Events of Default.

                    The Indenture Trustee shall promptly (but, in any event,
within three Business Days) notify the Issuer, the Servicer and the Noteholders
upon a Responsible Officer obtaining actual knowledge of any event which
constitutes an Event of Default or a Servicer Event of Default or would
constitute an Event of Default or a Servicer Event of Default but for the
requirement that notice be given or time elapse or both.

          SECTION 7.3. Certain Matters Affecting the Indenture Trustee.

                    Subject to the provisions of Section 7.1 hereof:

                    (a) The Indenture Trustee may rely and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties;

                    (b) Any request or direction of any Noteholders, the Issuer,
or the Servicer mentioned herein shall be in writing;

                    (c) Whenever in the performance of its duties hereunder the
Indenture Trustee shall deem it desirable that a matter be proved or established
prior to taking, suffering or omitting any action hereunder, the Indenture
Trustee (unless other evidence be herein specifically prescribed) may, in the
absence of bad faith on its part, rely upon an Officer’s Certificate or an
Opinion of Counsel;

                    (d) The Indenture Trustee may consult with counsel, and the
advice of such counsel or any Opinion of Counsel shall be deemed authorization
in respect of any action taken, suffered, or omitted by it hereunder in good
faith and in reliance thereon;

                    (e) Prior to the occurrence of an Event of Default or after
the curing of all Events of Default which may have occurred, the Indenture
Trustee shall not be bound to make any investigation into the facts or matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, approval, bond or other paper document, unless
requested in writing so to do by Noteholders representing at least 66-2/3% of
the Aggregate Outstanding Note Balance; provided, however, that if the payment
within a reasonable time to the Indenture Trustee of the costs, expenses or
liabilities likely to be incurred by it in the making of such investigation is,
in the reasonable opinion of the Indenture Trustee, not reasonably assured to
the Indenture Trustee by the security afforded to it by the terms of this
Indenture, the Indenture Trustee may require reasonable indemnity against such
cost, expense or liability as a condition to so proceeding. The reasonable
expense of every such examination

51

--------------------------------------------------------------------------------



shall be paid by the Servicer or, if paid by the Indenture Trustee, shall be
reimbursed by the Servicer upon demand;

                    (f) The Indenture Trustee may execute any of the trusts or
powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys or a custodian (which may be an Affiliate of the
Indenture Trustee), and the Indenture Trustee shall not be liable for any acts
or omissions of such agents, attorneys or custodians appointed with due care by
it hereunder; and

                    (g) Delivery of any reports, information and documents to
the Indenture Trustee provided for herein or any other Transaction Document is
for informational purposes only (unless otherwise expressly stated), and the
Indenture Trustee’s receipt of such shall not constitute constructive knowledge
of any information contained therein or determinable from information contained
therein, including the Servicer’s or the Issuer’s compliance with any of its
representations, warranties or covenants hereunder (as to which the Indenture
Trustee is entitled to rely exclusively on Officer’s Certificates).

          SECTION 7.4. Indenture Trustee Not Liable for Notes or Timeshare
Loans.

                    (a) The Indenture Trustee makes no representations as to the
validity or sufficiency of this Indenture or any Transaction Document, the Notes
(other than the authentication thereof) or of any Timeshare Loan. The Indenture
Trustee shall not be accountable for the use or application by the Issuer of
funds paid to the Issuer in consideration of conveyance of the Timeshare Loans
and related assets to the Trust Estate.

                    (b) The Indenture Trustee (in its capacity as Indenture
Trustee) shall have no responsibility or liability for or with respect to the
validity of any security interest in any property securing a Timeshare Loan; the
existence or validity of any Timeshare Loan, the validity of the assignment of
any Timeshare Loan to the Trust Estate or of any intervening assignment; the
review of any Timeshare Loan, any Timeshare Loan File, the completeness of any
Timeshare Loan File, the receipt by the Custodian of any Timeshare Loan,
Timeshare Loan File, (it being understood that the Indenture Trustee has not
reviewed and does not intend to review such matters); the performance or
enforcement of any Timeshare Loan; the compliance by the Servicer or the Issuer
with any covenant or the breach by the Servicer or the Issuer of any warranty or
representation made hereunder or in any Transaction Document or the accuracy of
any such warranty or representation; the acts or omissions of the Servicer, the
Issuer or any Obligor; or any action of the Servicer or the Issuer taken in the
name of the Indenture Trustee.

          SECTION 7.5. Indenture Trustee May Own Notes.

                    The Indenture Trustee in its individual or any other
capacity may become the owner or pledgee of Notes with the same rights as it
would have if it were not the Indenture Trustee. Any Paying Agent, Note
Registrar, co-registrar or co-paying agent may become the owner or pledgee of
Notes with the same rights as it would have if it were not the Paying Agent,
Note Registrar, co-registrar or co-paying agent.

52

--------------------------------------------------------------------------------



          SECTION 7.6. Indenture Trustee’s Fees and Expenses.

                    On each Payment Date, the Indenture Trustee shall be
entitled to the Indenture Trustee Fee and reimbursement of out-of-pocket
expenses incurred by it in connection with its responsibilities hereunder in the
priorities provided in Sections 3.4 or 6.6 hereof, as applicable.

          SECTION 7.7. Eligibility Requirements for Indenture Trustee.

                    Other than the initial Indenture Trustee, the Indenture
Trustee hereunder shall at all times (a) be a corporation, national banking
association, depository institution, or trust company organized and doing
business under the laws of the United States of America or any state thereof
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of at least $100,000,000, (b) be subject to supervision or
examination by federal or state authority, (c) be capable of maintaining an
Eligible Bank Account, (d) have a long-term unsecured debt rating of not less
than “Baa2” from Moody’s and “BBB” from S&P, and (e) shall be acceptable to
Noteholders representing at least 66-2/3% of the Aggregate Outstanding Note
Balance. If such Person publishes reports of condition at least annually,
pursuant to or to the requirements of the aforesaid supervising or examining
authority, then for the purpose of this Section 7.7, the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. In case at any
time the Indenture Trustee shall cease to be eligible in accordance with the
provisions of this Section 7.7, the Indenture Trustee shall resign in the manner
and with the effect specified in Section 7.8 hereof.

          SECTION 7.8. Resignation or Removal of Indenture Trustee.

                    (a) The Indenture Trustee may at any time resign and be
discharged with respect to the Notes by giving 60 days’ written notice thereof
to the Servicer, the Issuer and the Noteholders. Upon receiving such notice of
resignation, the Issuer shall promptly appoint a successor Indenture Trustee not
objected to by Noteholders representing at least 66-2/3% of the Aggregate
Outstanding Note Balance within 30 days after prior written notice, by written
instrument, in quintuplicate, one counterpart of which instrument shall be
delivered to each of the Issuer, the Servicer, the Noteholders, the successor
Indenture Trustee and the predecessor Indenture Trustee. If no successor
Indenture Trustee shall have been so appointed and have accepted appointment
within 60 days after the giving of such notice of resignation, the resigning
Indenture Trustee may petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee.

                    (b) If at any time the Indenture Trustee shall cease to be
eligible in accordance with the provisions of Section 7.7 hereof and shall fail
to resign after written request therefor by the Issuer, or if at any time the
Indenture Trustee shall be legally unable to act, fails to perform in any
material respect its obligations under this Indenture, or shall be adjudged as
bankrupt or insolvent, or a receiver of the Indenture Trustee or of its property
shall be appointed, or any public officer shall take charge or control of the
Indenture Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then the Issuer or Noteholders
representing at least 66-2/3% of the Aggregate Outstanding Note Balance may
direct the Issuer to remove the Indenture Trustee. If it removes the Indenture
Trustee under the authority of the

53

--------------------------------------------------------------------------------



immediately preceding sentence, the Issuer shall promptly appoint a successor
Indenture Trustee not objected to by Noteholders representing at least 66-2/3%
of the Aggregate Outstanding Note Balance, within 30 days after prior written
notice, by written instrument, in sextuplicate, one counterpart of which
instrument shall be delivered to each of the Issuer, the Servicer, the
Noteholders, the successor Indenture Trustee and the predecessor Indenture
Trustee.

                    (c) Any resignation or removal of the Indenture Trustee and
appointment of a successor Indenture Trustee pursuant to any of the provisions
of this Section 7.8 shall not become effective until acceptance of appointment
by the successor Indenture Trustee as provided in Section 7.9 hereof.

          SECTION 7.9. Successor Indenture Trustee.

                    (a) Any successor Indenture Trustee appointed as provided in
Section 7.8 hereof shall execute, acknowledge and deliver to each of the
Servicer, the Issuer, the Noteholders and to its predecessor Indenture Trustee
an instrument accepting such appointment hereunder, and thereupon the
resignation or removal of the predecessor Indenture Trustee shall become
effective and such successor Indenture Trustee, without any further act, deed or
conveyance, shall become fully vested with all the rights, powers, duties and
obligations of its predecessor Indenture Trustee hereunder with like effect as
if originally named a Indenture Trustee. The predecessor Indenture Trustee shall
deliver or cause to be delivered to the successor Indenture Trustee or its
custodian any Transaction Documents and statements held by it or its custodian
hereunder; and the Servicer and the Issuer and the predecessor Indenture Trustee
shall execute and deliver such instruments and do such other things as may
reasonably be required for the full and certain vesting and confirmation in the
successor Indenture Trustee of all such rights, powers, duties and obligations.

                    (b) In case of the appointment hereunder of a successor
Indenture Trustee with respect to the Notes, the Issuer, the retiring Indenture
Trustee and each successor Indenture Trustee with respect to the Notes shall
execute and deliver an indenture supplemental hereto wherein each successor
Indenture Trustee shall accept such appointment and which (i) shall contain such
provisions as shall be necessary or desirable to transfer and confirm to, and to
vest in, each successor Indenture Trustee all the rights, powers, trusts and
duties of the retiring Indenture Trustee with respect to the Notes to which the
appointment of such successor Indenture Trustee relates, (ii) if the retiring
Indenture Trustee is not retiring with respect to all Notes, shall contain such
provisions as shall be deemed necessary or desirable to confirm that all the
rights, powers, trusts and duties of the retiring Indenture Trustee with respect
to the Notes as to which the retiring Indenture Trustee is not retiring shall
continue to be vested in the retiring Indenture Trustee, and (iii) shall add to
or change any of the provisions of this Indenture as shall be necessary to
provide for or facilitate the administration of the Trust Estate hereunder by
more than one Indenture Trustee, it being understood that nothing herein or in
such supplemental indenture shall constitute such Indenture Trustees co-trustees
of the same allocated trust and that each such Indenture Trustee shall be
trustee of a trust or trusts hereunder separate and apart from any trust or
trusts hereunder administered by any other such Indenture Trustee; and upon the
execution and delivery of such supplemental indenture the resignation or removal
of the retiring Indenture Trustee shall become effective to the extent provided
therein and each such successor Indenture Trustee, without any further act, deed
or conveyance, shall become vested with all the

54

--------------------------------------------------------------------------------



rights, powers, trusts and duties of the retiring Indenture Trustee with respect
to the Notes to which the appointment of such successor Indenture Trustee
relates; but, on request of the Issuer or any successor Indenture Trustee, such
retiring Indenture Trustee shall duly assign, transfer and deliver to such
successor Indenture Trustee all property and money held by such retiring
Indenture Trustee hereunder with respect to the Notes of that or those to which
the appointment of such successor Indenture Trustee relates.

                    Upon request of any such successor Indenture Trustee, the
Issuer shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor indenture trustee all such rights,
powers and trusts referred to in the preceding paragraph.

                    (c) No successor Indenture Trustee shall accept appointment
as provided in this Section 7.9 unless at the time of such acceptance such
successor Indenture Trustee shall be eligible under the provisions of Section
7.7 hereof.

                    (d) Upon acceptance of appointment by a successor Indenture
Trustee as provided in this Section 7.9, the Servicer shall mail notice of the
succession of such Indenture Trustee hereunder to each Noteholder at its address
as shown in the Note Register. If the Servicer fails to mail such notice within
ten days after acceptance of appointment by the successor Indenture Trustee, the
successor Indenture Trustee shall cause such notice to be mailed at the expense
of the Issuer and the Servicer.

          SECTION 7.10. Merger or Consolidation of Indenture Trustee.

                    Any Person into which the Indenture Trustee may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which the Indenture Trustee shall be a
party, or any Person succeeding to the corporate trust business of the Indenture
Trustee, shall be the successor of the Indenture Trustee hereunder, provided
such Person shall be eligible under the provisions of Section 7.7 hereof,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding.

          SECTION 7.11. Appointment of Co-Indenture Trustee or Separate
Indenture Trustee.

                    (a) At any time or times for the purpose of meeting any
legal requirement of any jurisdiction in which any part of the Trust Estate may
at the time be located or in which any action of the Indenture Trustee may be
required to be performed or taken, the Indenture Trustee, the Servicer or the
Noteholders representing at least 66-2/3% of the Aggregate Outstanding Note
Balance, by an instrument in writing signed by it or them, may appoint, at the
reasonable expense of the Issuer and the Servicer, one or more Persons to act as
separate trustee or separate trustees or co-trustee, acting jointly with the
Indenture Trustee, of all or any part of the Trust Estate, to the full extent
that local law makes it necessary for such separate trustee or separate trustees
or co-trustee acting jointly with the Indenture Trustee to act. Notwithstanding
the appointment of any separate or co-trustee, the Indenture Trustee shall
remain obligated and liable for the obligations of the Indenture Trustee under
this Indenture.

                    (b) The Indenture Trustee and, at the request of the
Indenture Trustee, the Issuer shall execute, acknowledge and deliver all such
instruments as may be required by the

55

--------------------------------------------------------------------------------



legal requirements of any jurisdiction or by any such separate trustee or
separate trustees or co-trustee for the purpose of more fully confirming such
title, rights, or duties to such separate trustee or separate trustees or
co-trustee. Upon the acceptance in writing of such appointment by any such
separate trustee or separate trustees or co-trustee, it, he, she or they shall
be vested with such title to the Trust Estate or any part thereof, and with such
rights, powers, duties and obligations as shall be specified in the instrument
of appointment, and such rights, powers, duties and obligations shall be
conferred or imposed upon and exercised or performed by the Indenture Trustee,
or the Indenture Trustee and such separate trustee or separate trustees or
co-trustees jointly with the Indenture Trustee subject to all the terms of this
Indenture, except to the extent that under any law of any jurisdiction in which
any particular act or acts are to be performed the Indenture Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations shall be exercised and performed by such
separate trustee or separate trustees or co-trustee, as the case may be. Any
separate trustee or separate trustees or co-trustee may, at any time by an
instrument in writing, constitute the Indenture Trustee its attorney-in-fact and
agent with full power and authority to do all acts and things and to exercise
all discretion on its behalf and in its name. In any case, if any such separate
trustee or co-trustee shall die, become incapable of acting, resign or be
removed, the title to the Trust Estate and all assets, property, rights, power
duties and obligations and duties of such separate trustee or co-trustee shall,
so far as permitted by law, vest in and be exercised by the Indenture Trustee,
without the appointment of a successor to such separate trustee or co-trustee
unless and until a successor is appointed.

                    (c) All provisions of this Indenture which are for the
benefit of the Indenture Trustee shall extend to and apply to each separate
trustee or co-trustee appointed pursuant to the foregoing provisions of this
Section 7.11.

                    (d) Every additional trustee and separate trustee hereunder
shall, to the extent permitted by law, be appointed and act and the Indenture
Trustee shall act, subject to the following provisions and conditions: (i) all
powers, duties and obligations and rights conferred upon the Indenture Trustee
in respect of the receipt, custody, investment and payment of monies shall be
exercised solely by the Indenture Trustee; (ii) all other rights, powers, duties
and obligations conferred or imposed upon the Indenture Trustee shall be
conferred or imposed and exercised or performed by the Indenture Trustee and
such additional trustee or trustees and separate trustee or trustees jointly
except to the extent that under any law of any jurisdiction in which any
particular act or acts are to be performed, the Indenture Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations (including the holding of title to the
Timeshare Properties in any such jurisdiction) shall be exercised and performed
by such additional trustee or trustees or separate trustee or trustees; (iii) no
power hereby given to, or exercisable by, any such additional trustee or
separate trustee shall be exercised hereunder by such trustee except jointly
with, or with the consent of, the Indenture Trustee; and (iv) no trustee
hereunder shall be personally liable by reason of any act or omission of any
other trustee hereunder.

                    If at any time, the Indenture Trustee shall deem it no
longer necessary or prudent in order to conform to such law, the Indenture
Trustee shall execute and deliver all instruments and agreements necessary or
proper to remove any additional trustee or separate trustee.

56

--------------------------------------------------------------------------------



                    (e) Any request, approval or consent in writing by the
Indenture Trustee to any additional trustee or separate trustee shall be
sufficient warrant to such additional trustee or separate trustee, as the case
may be, to take such action as may be so requested, approved or consented to.

                    (f) Notwithstanding any other provision of this Section
7.11, the powers of any additional trustee or separate trustee shall not exceed
those of the Indenture Trustee hereunder.

          SECTION 7.12. Paying Agent and Note Registrar Rights.

                    So long as the Indenture Trustee is the Paying Agent and
Note Registrar, the Paying Agent and Note Registrar shall be entitled to the
rights, benefits and immunities of the Indenture Trustee as set forth in this
Article VII to the same extent and as fully as though named in place of the
Indenture Trustee herein. The Paying Agent shall be compensated out of the
Indenture Trustee Fee.

          SECTION 7.13. Authorization.

                    (a) The Issuer hereby authorizes and directs the Indenture
Trustee to enter into the Lockbox Agreement. Pursuant to the Lockbox Agreement,
the Indenture Trustee agrees to cause to be established and maintained an
account (the “Lockbox Account”) for the benefit of the Noteholders. The Lockbox
Account will be titled as required by the Lockbox Bank. The Indenture Trustee is
authorized and directed to act as titleholder of the Lockbox Account in
accordance with the terms of the Lockbox Agreement for the benefit of the
Noteholders with interests in the funds on deposit in such account. The Lockbox
Bank will be required to transfer and will be permitted to withdraw funds from
the Lockbox Account in accordance with the Lockbox Agreement.

                    (b) The Indenture Trustee is authorized and directed to act
as titleholder of the Credit Card Account for the benefit of the Noteholders
with interests in the funds on deposit in such account.

          SECTION 7.14. Maintenance of Office or Agency.

                    The Indenture Trustee will maintain in the Borough of
Manhattan, the City of New York, an office or agency where Notes may be
surrendered for registration of transfer or exchange, and where notices and
demands to or upon the Indenture Trustee in respect of the Notes and this
Indenture may be served. The Indenture Trustee will give prompt written notice
to the Issuer, the Servicer and the Noteholders of the location, and of any
change in the location, of any such office or agency or shall fail to furnish
the Issuer or the Servicer with the address thereof, such surrenders, notices
and demands may be made or served at the Corporate Trust Office, and the Issuer
hereby appoints the Indenture Trustee as its agent to receive all such
surrenders, notices and demands.

57

--------------------------------------------------------------------------------



ARTICLE VIII.

COVENANTS OF THE ISSUER

          SECTION 8.1. Payment of Principal, Interest and Other Amounts.

                    The Issuer will cause the due and punctual payment of the
principal of, and interest on, the Notes in accordance with the terms of the
Notes and this Indenture.

          SECTION 8.2. Eligible Timeshare Loans.

                    On each Transfer Date, each Qualified Substitute Timeshare
Loan, as the case may be, shall be an Eligible Timeshare Loan.

          SECTION 8.3. Money for Payments to Noteholders to Be Held in Trust.

                    (a) All payments of amounts due and payable with respect to
any Notes that are to be made from amounts withdrawn from the Trust Accounts
pursuant to Sections 3.4 or 6.6 hereof shall be made on behalf of the Issuer by
the Indenture Trustee, and no amounts so withdrawn from the Collection Account
for payments of the Notes shall be paid over to the Issuer under any
circumstances, except as provided in this Section 8.3, in Section 3.4 or Section
6.6 hereof, as the case may be.

                    (b) In making payments hereunder, the Indenture Trustee will
hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
pay such sums to such Persons as herein provided.

                    (c) Except as required by applicable law, any money held by
the Indenture Trustee or the Paying Agent in trust for the payment of any amount
due with respect to any Note shall not bear interest and if remaining unclaimed
for two years after such amount has become due and payable to the Noteholder
shall be discharged from such trust and, subject to applicable escheat laws, and
so long as no Event of Default has occurred and is continuing, paid to the
Issuer upon request; otherwise, such amounts shall be redeposited in the
Collection Account as Available Funds, and such Noteholder shall thereafter, as
an unsecured general creditor, look only to the Issuer for payment thereof (but
only to the extent of the amounts so paid to the Issuer), and all liability of
the Indenture Trustee or the Paying Agent with respect to such trust money shall
thereupon cease; provided, however, that the Indenture Trustee or the Paying
Agent, before being required to make any such repayment, shall cause to be
published once, at the expense and direction of the Issuer, in a newspaper
published in the English language, customarily published on each Business Day
and of general circulation in the City of New York, notice that such money
remains unclaimed and that, after a date specified therein, which shall not be
less than 30 days from the date of such publication, any unclaimed balance of
such money then remaining will be repaid to the Issuer. The Indenture Trustee or
the Paying Agent shall also adopt and employ, at the expense and direction of
the Issuer, any other reasonable means of notification of such repayment
(including, but not limited to, mailing notice of such repayment to Noteholders
whose Notes have been called but have not been surrendered for redemption or
whose right to or interest in moneys due and payable but not claimed is
determinable) from the

58

--------------------------------------------------------------------------------



records of the Indenture Trustee or of any Paying Agent, at the last address of
record for each such Noteholder.

                    (d) The Issuer will cause each Paying Agent to execute and
deliver to the Indenture Trustee an instrument in which such Paying Agent shall
agree with the Indenture Trustee (and if the Indenture Trustee is the Paying
Agent, it hereby so agrees), subject to the provisions of this Section 8.3, that
such Paying Agent will:

 

 

 

          (i) give the Indenture Trustee notice of any occurrence that is, or
with notice or with the lapse of time or both would become, an Event of Default
by the Issuer of which it has actual knowledge in the making of any payment
required to be made with respect to the Notes;

 

 

 

          (ii) at any time during the continuance of any such occurrence
described in clause (i) above, upon the written request of the Indenture
Trustee, pay to the Indenture Trustee all sums so held in trust by such Paying
Agent;

 

 

 

          (iii) immediately resign as a Paying Agent and forthwith pay to the
Indenture Trustee all sums held by it in trust for the payment of Notes if at
any time it ceases to meet the standards required to be met by a Paying Agent at
the time of its appointment; and

 

 

 

          (iv) comply with all requirements of the Code or any applicable state
law with respect to the withholding from any payments made by it on any Notes of
any applicable withholding taxes imposed thereon and with respect to any
applicable reporting requirements in connection therewith.

          The Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, by Issuer
Order direct any Paying Agent to pay to the Indenture Trustee all sums held in
trust by such Paying Agent, such sums to be held by the Indenture Trustee upon
the same trusts as those upon which the sums were held by such Paying Agent; and
upon such payment by any Paying Agent to the Indenture Trustee, such Paying
Agent shall be released from all further liability with respect to such monies.

          SECTION 8.4. Existence; Merger; Consolidation, etc.

                    (a) The Issuer will keep in full effect its existence,
rights and franchises as a limited liability company under the laws of the State
of Delaware, and will obtain and preserve its qualification to do business as a
foreign entity in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Indenture, the
Notes or any of the Timeshare Loans.

                    (b) The Issuer shall at all times observe and comply in all
material respects with (i) all laws applicable to it, (ii) all requirements of
law in the declaration and payment of distributions, and (iii) all requisite and
appropriate formalities in the management of its business and affairs and the
conduct of the transactions contemplated hereby.

59

--------------------------------------------------------------------------------



                    (c) The Issuer shall not (i) consolidate or merge with or
into any other Person or convey or transfer its properties and assets
substantially as an entirety to any other Person or (ii) commingle its assets
with those of any other Person.

                    (d) The Issuer shall not become an “investment company” or
under the “control” of an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended (or any successor or amendatory
statute), and the rules and regulations thereunder (taking into account not only
the general definition of the term “investment company” but also any available
exceptions to such general definition); provided, however, that the Issuer shall
be in compliance with this Section 8.4 if it shall have obtained an order
exempting it from regulation as an “investment company” so long as it is in
compliance with the conditions imposed in such order.

          SECTION 8.5. Protection of Trust Estate; Further Assurances.

                    (a) The Issuer will from time to time execute and deliver
all such supplements and amendments hereto and all such financing statements,
continuation statements, instruments of further assurance, and other
instruments, and will take such other action as may be necessary or advisable
to:

 

 

 

          (i) Grant more effectively the assets comprising all or any portion of
the Trust Estate;

 

 

 

          (ii) maintain or preserve the Lien of this Indenture or carry out more
effectively the purposes hereof;

 

 

 

          (iii) publish notice of, or protect the validity of, any Grant made or
to be made by this Indenture and perfect the security interest contemplated
hereby in favor of the Indenture Trustee in each of the Timeshare Loans and all
other property included in the Trust Estate; provided, that the Issuer shall not
be required to cause the recordation of the Indenture Trustee’s name as Lien
holder on the related title documents for the Timeshare Properties so long as no
Event of Default has occurred and is continuing;

 

 

 

          (iv) enforce or cause the Servicer to enforce any of the Timeshare
Loans in accordance with the Servicing Standard, provided, however, the Issuer
will not cause the Servicer to obtain on behalf of the Indenture Trustee or the
Noteholders, any Timeshare Property or to take any actions with respect to any
property the result of which would adversely affect the interests of the
Indenture Trustee or the Noteholders (including, but not limited to, actions
which would cause the Indenture Trustee or the related Noteholders to be
considered a holder of title, mortgagee-in-possession, or otherwise, or an
“owner” or “operator” of Property not in compliance with applicable
environmental statutes); and

 

 

 

          (v) preserve and defend title to the Timeshare Loans (including the
right to receive all payments due or to become due thereunder), the interests in
the Timeshare Properties, or other property included in the Trust Estate and
preserve and defend the rights of the Indenture Trustee in the Trust Estate
(including the right

60

--------------------------------------------------------------------------------




 

 

 

to receive all payments due or to become due thereunder) against the claims of
all Persons and parties other than as permitted hereunder.

                    (b) The Issuer will not take any action and will use its
commercially reasonable efforts not to permit any action to be taken by others
that would release any Person from any of such Person’s material covenants or
obligations under any instrument or agreement included in the Trust Estate or
that would result in the amendment, hypothecation, subordination, termination or
discharge of, or impair the validity or effectiveness of, any such instrument or
agreement, except as expressly provided in this Indenture or the Custodial
Agreement or such other instrument or agreement.

                    (c) The Issuer may contract with or otherwise obtain the
assistance of other Persons to assist it in performing its duties under this
Indenture, and any performance of such duties by a Person identified to the
Indenture Trustee in an Officer’s Certificate of the Issuer shall be deemed to
be action taken by the Issuer, provided, however, that no appointment of such
Person shall relieve the Issuer of its duties and obligations hereunder.
Initially, the Issuer has contracted with the Servicer, the Indenture Trustee
and the Custodian pursuant to this Indenture to assist the Issuer in performing
its duties under this Indenture and the other Transaction Documents.

                    (d) The Issuer will punctually perform and observe all of
its obligations and agreements contained in this Indenture, the Transaction
Documents and in the instruments and agreements included in the Trust Estate.

                    (e) Without derogating from the absolute nature of the
assignment granted to the Indenture Trustee under this Indenture or the rights
of the Indenture Trustee hereunder, the Issuer agrees (i) that it will not,
without the prior written consent of the Indenture Trustee and the Noteholders
representing at least 66-2/3% of the Aggregate Outstanding Note Balance, amend,
modify, waive, supplement, terminate or surrender, or agree to any amendment,
modification, supplement, termination, waiver or surrender of, the terms of any
Timeshare Loan (except to the extent otherwise provided in this Indenture) or
the Transaction Documents, or waive timely performance or observance by the
Servicer, the Indenture Trustee, the Custodian or the Paying Agent under this
Indenture; and (ii) that any such amendment shall not (A) reduce in any manner
the amount of, or accelerate or delay the timing of, distributions that are
required to be made for the benefit of the Noteholders or (B) reduce the
aforesaid percentage of the Notes that is required to consent to any such
amendment, without the consent of the Noteholders of all the Outstanding Notes.
If any such amendment, modification, supplement or waiver shall be so consented
to by the Indenture Trustee and the Noteholders, the Issuer agrees, promptly
following a request by the Indenture Trustee, to execute and deliver, at its own
expense, such agreements, instruments, consents and other documents as the
Indenture Trustee may deem necessary or appropriate in the circumstances.

                   The Issuer, upon the Issuer’s failure to do so, hereby
irrevocably designates the Indenture Trustee and the Servicer, severally, its
agents and attorneys-in-fact to execute any financing statement or continuation
statement or Assignment of Mortgage required pursuant to this Section 8.5;
provided, however, that such designation shall not be deemed to create a duty of
the Indenture Trustee to monitor the compliance of the Issuer with the foregoing
covenants,

61

--------------------------------------------------------------------------------



and provided, further, that the duty of the Indenture Trustee or the Servicer to
execute any instrument required pursuant to this Section 8.5 shall arise only if
a Responsible Officer of the Indenture Trustee or the Servicer, as applicable,
has Knowledge of any failure of the Issuer to comply with the provisions of this
Section 8.5.

          SECTION 8.6. Additional Covenants.

                    (a) The Issuer will not:

 

 

 

          (i) sell, transfer, exchange or otherwise dispose of any portion of
the Trust Estate except as expressly permitted by this Indenture;

 

 

 

          (ii) claim any credit on, or make any deduction from, the principal
of, or interest on, any of the Notes (other than amounts properly withheld from
such payments under the Code) or any applicable state law or assert any claim
against any present or former Noteholder by reason of the payment of any taxes
levied or assessed upon any portion of the Trust Estate;

 

 

 

          (iii) engage in any business or activity other than as permitted by
this Indenture, the Issuer LLC Agreement and the other Transaction Documents and
any activities incidental thereto, or amend the Issuer LLC Agreement as in
effect on the Closing Date other than in accordance with Article XI thereof;

 

 

 

          (iv) issue debt of obligations under any agreement other than this
Indenture;

 

 

 

          (v) incur or assume, directly or indirectly, any indebtedness, except
for such indebtedness as may be incurred by the Issuer pursuant to this
Indenture, or guaranty any indebtedness or other obligations of any Person
(other than the Timeshare Loans), or own, purchase, repurchase or acquire (or
agree contingently to do so) any stock, obligations, assets or securities of, or
any other interest in, or make any capital contribution to, any other Person
(other than the Timeshare Loans);

 

 

 

          (vi) dissolve or liquidate in whole or in part or merge or consolidate
with any other Person;

 

 

 

          (vii) (A) permit the validity or effectiveness of this Indenture or
any Grant hereby to be impaired, or permit the Lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations under this Indenture,
except as may be expressly permitted hereby, (B) permit any lien, charge,
security interest, mortgage or other encumbrance to be created on or to extend
to or otherwise arise upon or burden the Trust Estate or any part thereof or any
interest therein or the proceeds thereof (other than tax liens, mechanics; liens
and other liens that arise by operation of law, in each case on any of the
Resort Interests and arising solely as a result of an act or omission of the
related Obligor) other than the Lien of this Indenture or (C) except as
otherwise contemplated in this Indenture, permit the Lien of this Indenture

62

--------------------------------------------------------------------------------




 

 

 

(other than with respect to any Permitted Liens or such tax, mechanic’s or other
lien) not to constitute a valid first priority security interest in the Trust
Estate;

 

 

 

          (viii) take any other action or fail to take any actions which may
cause the Issuer to be (A) taxable as an association pursuant to Section 7701 of
the Code and the corresponding regulations, (B) a publicly traded partnership
taxable as a corporation pursuant to Section 7704 of the Code and the
corresponding regulations or (C) a taxable mortgage pool pursuant to Section
7701(i) of the Code and the corresponding regulations; or

 

 

 

          (ix) change the location of its principal place of business or
jurisdiction of organization without the prior notice to the Indenture Trustee
and the Noteholders.

                    (b) Notice of Events of Default. Immediately upon the Issuer
having Knowledge of the existence of any condition or event which constitutes a
Default or an Event of Default or a Servicer Event of Default, the Issuer shall
deliver to the Indenture Trustee a written notice describing its nature and
period of existence and what action the Issuer is taking or proposes to take
with respect thereto.

                    (c) Report on Proceedings. Promptly upon the Issuer’s
becoming aware of (i) any proposed or pending investigation of it by any
governmental authority or agency; or (ii) any pending or proposed court or
administrative proceeding which involves or is reasonably likely to involve the
possibility of materially and adversely affecting the properties, business,
prospects, profits or condition (financial or otherwise) of the Issuer, the
Issuer shall deliver to the Indenture Trustee a written notice specifying the
nature of such investigation or proceeding and what action the Issuer is taking
or proposes to take with respect thereto and evaluating its merits.

          SECTION 8.7. Taxes.

                    The Issuer shall pay all taxes when due and payable or
levied against its assets, properties or income, including any property that is
part of the Trust Estate, except to the extent the Issuer is contesting the same
in good faith and has set aside adequate reserves in accordance with GAAP for
the payment thereof.

          SECTION 8.8. Restricted Payments.

                    The Issuer shall not, directly or indirectly, (i) pay any
dividend or make any distribution (by reduction of capital or otherwise),
whether in cash, property, securities or a combination thereof, to the Member or
any owner of a beneficial interest in the Issuer or otherwise with respect to
any ownership or equity interest to security in or of the Issuer, Bluegreen, the
Seller, the Guarantor or to the Servicer, (ii) redeem, purchase, retire or
otherwise acquire for value any such ownership or equity interest or security or
(iii) set aside or otherwise segregate any amounts for any such purpose;
provided, however, that the Issuer may make, or cause to be made, payments and
distributions to or on behalf of the Servicer, the Backup Servicer, the Lockbox
Bank, the Member, Bluegreen, the Seller, the Indenture Trustee, the Custodian
and the Noteholders as contemplated by, and to the extent funds are available
for such purpose under, this Indenture, the Sale Agreement, the Issuer LLC
Agreement or the other Transaction Documents. The Issuer will not, directly or
indirectly, make or cause to be made

63

--------------------------------------------------------------------------------



payments to or distributions from the Collection Account except in accordance
with this Indenture and the other Transaction Documents.

          SECTION 8.9. Treatment of Notes as Debt for Tax Purposes.

                    The Issuer shall treat the Notes as indebtedness for all
federal, state and local income and franchise tax purposes.

          SECTION 8.10. Further Instruments and Acts.

                    Upon request of the Indenture Trustee, the Issuer will
execute and deliver such further instruments and do such further acts as may be
reasonably necessary or proper to carry out more effectively the purpose of this
Indenture.

          SECTION 8.11. Deposit to Collection Account.

                    If the Issuer receives any payments from an Obligor under a
Timeshare Loan or any other amounts in respect of the Trust Estate, the Issuer
will remit such amounts to the Collection Account within two (2) Business Days
of the Servicer’s receipt thereof.

          SECTION 8.12. Amendments; Modifications; Assignment; Termination.

                    The Issuer shall not amend or modify, or consent to or
direct any assignment of or terminate any Transaction Document other than in
accordance with the terms thereof and with the prior written consent of the
Indenture Trustee.

          SECTION 8.13. Licenses.

                    The Issuer shall maintain all material licenses and permits
necessary to own its assets and to transact business in which it is engaged
under all applicable law to the extent necessary so as not to have a material
adverse effect on the Noteholders..

ARTICLE IX.

SUPPLEMENTAL INDENTURES

          SECTION 9.1. Supplemental Indentures.

                    (a) The Issuer and the Indenture Trustee, when authorized by
an Issuer Order, at any time and from time to time, may enter into one or more
indentures supplemental hereto, in form satisfactory to the Indenture Trustee,
without the consent of any Noteholder, for any of the following purposes:

 

 

 

          (i) to correct or amplify the description of any property at any time
subject to the Lien of this Indenture, or to better assure, convey and confirm
unto the Indenture Trustee any property subject or required to be subjected to
the Lien of this Indenture; or

64

--------------------------------------------------------------------------------




 

 

 

          (ii) to evidence and provide for the acceptance of appointment
hereunder by a successor Indenture Trustee with respect to the Notes and to add
to or change any of the provisions of this Indenture as shall be necessary to
provide for or facilitate the administration of the trusts hereunder by more
than one Indenture Trustee, pursuant to the requirements of Section 7.9 hereof;
or

 

 

 

          (iii) to cure any ambiguity, to correct or supplement any provision
herein which may be defective or inconsistent with any other provision herein or
to conform the provisions herein to the descriptions set forth in the Private
Placement Memorandum, or to make any other provisions with respect to matters or
questions arising under this Indenture;

provided, that any action pursuant to clauses (i), (ii) or (iii) shall not
adversely affect the interests of any Noteholder.

                    (b) The Indenture Trustee shall promptly deliver, at least
five Business Days prior to the effectiveness thereof, to each Noteholder, a
copy of any supplemental indenture entered into pursuant to this Section 9.1(a).

          SECTION 9.2. Supplemental Indentures with Consent of Noteholders.

                    (a) With the consent of Noteholders representing at least
66-2/3% of the Aggregate Outstanding Note Balance and by Act of said Noteholders
delivered to the Issuer and the Indenture Trustee, the Issuer and the Indenture
Trustee may, pursuant to an Issuer Order, enter into an indenture or indentures
supplemental hereto for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Indenture or of
modifying in any manner the rights of the Noteholders under this Indenture;
provided, that no supplemental indenture shall, without the consent of the
Noteholder of each Outstanding Note affected thereby,

 

 

 

          (i) change the Stated Maturity or Payment Date of any Note or the
amount of principal payments or interest payments due or to become due on any
Payment Date with respect to any Note, or change the priority of payment thereof
as set forth herein, or reduce the principal amount thereof or the Note Rate
thereon, or change the place of payment where, or the coin or currency in which,
any Note or the interest thereon is payable, or impair the right to institute
suit for the enforcement of any such payment on or after the Stated Maturity;

 

 

 

          (ii) reduce the percentage of the Outstanding Note Balance, the
consent of the Noteholders of which is required for any supplemental indenture,
for any waiver of compliance with provisions of this Indenture or Events of
Default and their consequences;

 

 

 

          (iii) modify any of the provisions of this Section 9.2 or Section 6.13
hereof except to increase any percentage of Noteholders required for any
modification or waiver or to provide that certain other provisions of this
Indenture cannot be modified or waived without the consent of the Noteholder of
each Outstanding Note affected thereby;

65

--------------------------------------------------------------------------------




 

 

 

          (iv) modify or alter the provisions of the proviso to the definition
of the term “Outstanding”; or

 

 

 

          (v) permit the creation of any lien ranking prior to or on a parity
with the Lien of this Indenture with respect to any part of the Trust Estate or
terminate the Lien of this Indenture on any property at any time subject hereto
or deprive any Noteholder of the security afforded by the Lien of this
Indenture;

provided, no such supplemental indenture may modify or change any terms
whatsoever of this Indenture that could be construed as increasing the Issuer’s
or the Servicer’s discretion hereunder.

                    (b) The Indenture Trustee shall promptly deliver, at least
five Business Days prior to the effectiveness thereof to each Noteholder, a copy
of any supplemental indenture entered into pursuant to Section 9.2(a) hereof.

          SECTION 9.3. Execution of Supplemental Indentures.

                    In executing, or accepting the additional trusts created by,
any supplemental indenture (a) pursuant to Section 9.1 hereof or (b) pursuant to
Section 9.2 hereof without the consent of each Noteholder to the execution of
the same, or the modifications thereby of the trusts created by this Indenture,
the Indenture Trustee shall be entitled to receive, and (subject to Section 7.1
hereof) shall be, fully protected in relying upon, an Opinion of Counsel stating
that the execution of such supplemental indenture is authorized or permitted by
this Indenture. The Indenture Trustee may, but shall not be obligated to, enter
into any supplemental indenture which affects the Indenture Trustee’s own
rights, duties, obligations, or immunities under this Indenture or otherwise.

          SECTION 9.4. Effect of Supplemental Indentures.

                    Upon the execution of any supplemental indenture under this
Article IX, this Indenture shall be modified in accordance therewith, and such
supplemental indenture shall form a part of this Indenture for all purposes; and
every Noteholder theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.

          SECTION 9.5. Reference in Notes to Supplemental Indentures.

                    Notes authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article may, and shall if required by
the Indenture Trustee, bear a notation in form approved by the Indenture Trustee
as to any matter provided for in such supplemental indenture. New Notes so
modified as to conform, in the opinion of the Indenture Trustee and the Issuer,
to any such supplemental indenture may be prepared and executed by the Issuer
and authenticated and delivered by the Indenture Trustee in exchange for
Outstanding Notes.

66

--------------------------------------------------------------------------------



ARTICLE X.

REDEMPTION OF NOTES

          SECTION 10.1. Optional Redemption; Election to Redeem.

                    The Servicer shall have the option to redeem not less than
all of the Notes and thereby cause the early repayment of the Notes on any date
after the Optional Redemption Date by payment of an amount equal to the
Redemption Price and any amounts, fees and expenses that are required to be paid
pursuant to Section 6.6(b) hereof (unless amounts in the Trust Accounts are
sufficient to make such payments).

          SECTION 10.2. Notice to Indenture Trustee.

                    The Servicer shall give written notice of its intention to
redeem the Notes to the Indenture Trustee at least 15 days prior to the
Redemption Date (unless a shorter period shall be satisfactory to the Indenture
Trustee).

          SECTION 10.3. Notice of Redemption by the Servicer.

                    Notices of redemption shall be given by the Servicer by
first class mail, postage prepaid, mailed not less than for 15 days prior to the
Redemption Date to each Noteholder, at the address listed in the Note Register.
All notices of redemption shall state (a) the Redemption Date, (b) the
Redemption Price, (c) that on the Redemption Date, the Redemption Price will
become due and payable in respect of each Note, and that interest thereon shall
cease to accrue if payment is made on the Redemption Date and (d) the office of
the Indenture Trustee where the Notes are to be surrendered for payment of the
Redemption Price. Failure to give notice of redemption, or any defect therein,
to any Noteholder shall not impair or affect the validity of the redemption of
any other Note.

          SECTION 10.4. Deposit of Redemption Price.

                    On or before the Business Day immediately preceding the
Redemption Date, the Servicer shall deposit with the Indenture Trustee an amount
equal to the Redemption Price and any amounts, fees and expenses that are
required to be paid hereunder (less any portion of such payment to be made from
funds held in any of the Trust Accounts).

          SECTION 10.5. Notes Payable on Redemption Date.

                    Notice of redemption having been given as provided in
Section 10.3 hereof and deposit of the Redemption Price with the Indenture
Trustee having been made as provided in Section 10.4 hereof, the Notes shall on
the Redemption Date, become due and payable at the Redemption Price, and, on
such Redemption Date, such Notes shall cease to accrue interest. The Indenture
Trustee shall apply all available funds in accordance with Section 6.6(b) hereof
and the Noteholders shall be paid the Redemption Price by the Indenture Trustee
on behalf of the Servicer upon presentment and surrender of their Notes at the
office of the Indenture Trustee. If the Servicer shall have failed to deposit
the Redemption Price with the Indenture Trustee, the principal and interest with
respect to each Class of Notes shall, until paid, continue to accrue

67

--------------------------------------------------------------------------------



interest at their respective Note Rates. The Servicer’s failure to deposit the
Redemption Price shall not constitute an Event of Default hereunder.

ARTICLE XI.

SATISFACTION AND DISCHARGE

          SECTION 11.1. Satisfaction and Discharge of Indenture.

                    (a) This Indenture shall cease to be of further effect
(except as to any surviving rights of registration of transfer or exchange of
Notes herein expressly provided for), and the Indenture Trustee, on demand of,
and at the expense of, the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture, when:

 

 

 

 

 

 

(i)

either:

 

 

 

 

 

 

(A)

all Notes theretofore authenticated and delivered (other than (1) Notes which
have been destroyed, lost or stolen and which have been replaced or paid as
provided in Section 2.5 hereof and (2) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 8.3(c) hereof) have been delivered to the Indenture Trustee
for cancellation; or

 

 

 

 

 

 

(B)

the final installments of principal on all such Notes not theretofore delivered
to the Indenture Trustee for cancellation (1) have become due and payable, or
(2) will become due and payable at their Stated Maturity, as applicable within
one year, and the Issuer has irrevocably deposited or caused to be deposited
(out of Available Funds or amounts received pursuant to Article X hereof) with
the Indenture Trustee in trust an amount sufficient to pay and discharge the
entire indebtedness on such Notes not theretofore delivered to the Indenture
Trustee for cancellation, for principal and interest to the date of such deposit
(in the case of Notes which have become due and payable) or to the Stated
Maturity thereof;

 

 

 

 

 

          (ii) the Issuer and the Servicer have paid or caused to be paid (out
of Available Funds or amounts received pursuant to Article X hereof) all sums
payable hereunder by the Issuer and the Servicer for the benefit of the
Noteholders and the Indenture Trustee; and

 

 

 

          (iii) the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with.

68

--------------------------------------------------------------------------------



At such time, the Indenture Trustee shall deliver to the Issuer or at the
Issuer’s direction all cash, securities and other property held by it as part of
the Trust Estate other than funds deposited with the Indenture Trustee pursuant
to Section 11.1(a)(i) hereof, for the payment and discharge of the Notes.

                    (b) Notwithstanding the satisfaction and discharge of this
Indenture, the obligations of the Issuer to the Indenture Trustee under Section
7.6 hereof and, if money shall have been deposited with the Indenture Trustee
pursuant to Section 11.1(a)(i) hereof, the obligations of the Indenture Trustee
under Sections 11.2 and 8.3(c) hereof shall survive.

          SECTION 11.2. Application of Trust Money; Repayment of Money Held by
Paying Agent.

                    Subject to the provisions of Section 8.3(c) hereof, all
money deposited with the Indenture Trustee pursuant to Sections 11.1 and 8.3
hereof shall be held in trust and applied by the Indenture Trustee in accordance
with the provisions of the Notes, this Indenture and the Issuer LLC Agreement,
to the payment, either directly or through a Paying Agent, as the Indenture
Trustee may determine, to the Persons entitled thereto, of the principal and
interest for whose payment such money has been deposited with the Indenture
Trustee.

                    In connection with the satisfaction and discharge of this
Indenture, all moneys then held by any Paying Agent other than the Indenture
Trustee under the provisions of this Indenture with respect to the Notes shall,
upon demand of the Issuer, be paid to the Indenture Trustee to be held and
applied according to Section 3.4 hereof and thereupon such Paying Agent shall be
released from all further liability with respect to such moneys.

          SECTION 11.3. Trust Termination Date.

                    Upon the full application of (a) moneys deposited pursuant
to this Article XI or (b) proceeds of the Timeshare Loans pursuant to Sections
3.4 or 6.6 hereof, the Trust Estate created by this Indenture shall be deemed to
have terminated and all Liens granted hereunder shall be released.

ARTICLE XII.

REPRESENTATIONS AND WARRANTIES AND COVENANTS

          SECTION 12.1. Representations and Warranties of the Issuer.

                    The Issuer represents and warrants to the Indenture Trustee,
the Servicer, the Backup Servicer and the Noteholders as of the Closing Date, as
follows:

                    (a) Organization; Valid Existence; Good Standing. The Issuer
has been duly formed and is validly existing and in good standing under the laws
of the State of Delaware, with power and authority to own its properties and to
conduct its business as presently conducted and has the power and authority to
own and convey all of its properties and to execute and deliver this Indenture
and the other Transaction Documents and to perform the transactions contemplated
hereby and thereby. The Issuer is duly qualified to do business as a foreign

69

--------------------------------------------------------------------------------



corporation and in good standing under the laws of each jurisdiction where the
character of its property, the nature of its business or the performance of its
obligations under the Indenture Agreement makes such qualification necessary,
except where the failure to be so qualified will not have a material adverse
effect on its business or its ability to perform its obligations under the
Indenture or any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity or
enforceability of any Timeshare Loans.

                    (b) Binding Obligation. This Indenture and the other
Transaction Documents to which it is a party have each been duly executed and
delivered on behalf of the Issuer and this Indenture and each other Transaction
Document to which it is a party constitutes a legal, valid and binding
obligation of the Issuer enforceable in accordance with its terms except as may
be limited by bankruptcy, insolvency, moratorium or other similar laws affecting
creditors’ rights and by general principles of equity.

                    (c) Possession of Licenses, Certificates, Franchises and
Permits. The Issuer holds all material licenses, certificates, franchises and
permits from all governmental authorities which are required under the laws of
each jurisdiction in which the properties owned (or held under lease) by it or
the nature of its activities makes such filings, franchises, licenses, permits
or registrations necessary, except where the failure to do so will not have a
material adverse effect on the Issuer’s activities or its ability to perform its
obligations under the Transaction Documents.

                    (d) No Consents Required. No consent of, or other action by,
and no notice to or filing with, any Governmental Authority or any other party,
is required for the due execution, delivery and performance by the Issuer of
this Indenture or any of the other Transaction Documents or for the perfection
of or the exercise by the Indenture Trustee or the Noteholders of any of their
rights or remedies thereunder which have not been duly obtained.

                    (e) No Violation. The consummation of the transaction
contemplated by this Indenture and the fulfillment of the terms hereof shall not
conflict with, result in any material breach of any of the terms and provisions
of, nor constitute (with or without notice or lapse of time) a default under,
the organizational documents of the Issuer, or any indenture, agreement or other
instrument to which the Issuer is a party or by which it is bound; nor result in
the creation or imposition of any Lien on the Trust Estate (other than this
Indenture); nor violate any provision of existing law or regulation or any order
or decree of any court, regulatory body or administrative agency.

                    (f) No Proceedings. There is no pending or, to the Issuer’s
Knowledge, threatened action, suit or proceeding, nor any injunction, writ,
restraining order or other order of any nature against or affecting the Issuer,
its officers or directors, or the property of the Issuer, in any court or
tribunal, or before any arbitrator of any kind or before or by any Governmental
Authority (i) asserting the invalidity of this Indenture or any of the other
Transaction Documents, (ii) seeking to prevent the sale and assignment of any
Timeshare Loan or the consummation of any of the transactions contemplated
thereby, (iii) seeking any determination or ruling that might materially and
adversely affect (A) the performance by the Issuer of this Indenture or any of
the other Transaction Documents or the interests of the Noteholders, (B) the
validity or enforceability of this Indenture or any of the other Transaction
Documents, (C) any Timeshare

70

--------------------------------------------------------------------------------



Loan, or (D) the Intended Tax Characterization, or (iv) asserting a claim for
payment of money adverse to the Issuer or the conduct of its business or which
is inconsistent with the due consummation of the transactions contemplated by
this Indenture or any of the other Transaction Documents.

                    (g) Issuer Not Insolvent. The Issuer is solvent and will not
become insolvent after giving effect to the transactions contemplated by this
Indenture and each of the other Transaction Documents.

                    (h) Name. The legal name of the Issuer is as set forth in
the signature page of this Indenture and the Issuer does not have any trade
names, fictitious names, assumed names or “doing business as” names.

                    (i) Eligible Timeshare Loans. Each Timeshare Loan subject to
the Lien of this Indenture is an Eligible Timeshare Loan.

                    (j) Adverse Selection. In selecting the Timeshare Loans to
be pledged to the Indenture Trustee pursuant to this Indenture, no selection
procedures were intentionally utilized by the Issuer in selecting such Timeshare
Loan (other than selecting the timeshare loans based on the Obligor’s FICO score
within ranges 600-650, below 600 or lack of FICO score), which the Issuer knew
were materially adverse to the Indenture Trustee or the Noteholders.

                    (k) Subsidiaries. The Issuer has no subsidiaries.

                    (l) Debt. The Issuer has no debt or other indebtedness other
than debt incurred under, or as permitted pursuant to, the terms of the
Transaction Documents.

                    (m) Limited Purposes. The Issuer has been formed solely for
the purpose of engaging in the transactions contemplated by this Indenture and
the other Transaction Documents.

                    (n) Security Interest. The grant of the security interest in
the Trust Estate by the Issuer to the Indenture Trustee, for the benefit of the
Noteholders, is in the ordinary course of business for the Issuer and is not
subject to the bulk transfer or any similar statutory provisions in effect in
any applicable jurisdiction. The Trust Estate has not been sold, transferred or
assigned or pledged by the Issuer to any other Person, other than to the
Indenture Trustee, for the benefit of the Noteholders.

                    (o) Taxes. The Issuer has filed all tax returns (federal,
state and local) which are required to be filed and has paid all taxes related
thereto, other than those which are being contested in good faith or where the
failure to file or pay would not have a material adverse effect on the Issuer’s
activities or its ability to perform its obligations under the Transaction
Documents.

                    (p) Fair Value. The Issuer has given fair consideration and
reasonably equivalent value in exchange for the sale of the Timeshare Loans
under the Sale Agreement.

71

--------------------------------------------------------------------------------



                    (q) Securities Laws. The Servicer is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

                    (r) Information. No document, certificate or report
furnished by the Issuer, in writing, pursuant to this Indenture or in connection
with the transactions contemplated hereby, contains or will contain when
furnished any untrue statement of a material fact or fails or will fail to state
a material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.

                    (s) Default. No Default or Event of Default has occurred and
is continuing.

          SECTION 12.2. Representations and Warranties of the Servicer.

                    The initial Servicer hereby represents and warrants to the
Indenture Trustee, the Issuer, the Backup Servicer and the Noteholders, as of
the Closing Date, the following:

                    (a) Organization; Authority; Good Standing. The Servicer:

 

 

 

          (i) is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Massachusetts;

 

 

 

          (ii) has all requisite power and authority to own and operate its
properties and to conduct its business as currently conducted and as proposed to
be conducted as contemplated by the Transaction Documents to which it is a
party, to enter into the Transaction Documents to which it is a party and to
perform its obligations under the Transaction Documents to which it is a party;

 

 

 

          (iii) has made all filings and holds all material franchises,
licenses, permits and registrations which are required under the laws of each
jurisdiction in which the properties owned (or held under lease) by it or the
nature of its activities makes such filings, franchises, licenses, permits or
registrations necessary, except where the failure to make such filing will not
have a material adverse effect on the Servicer’s activities or its ability to
perform its obligations under the Transaction Documents; and

 

 

 

          (iv) is duly qualified to do business as a foreign corporation and in
good standing under the laws of each jurisdiction where the character of its
property, the nature of its business or the performance of its obligations under
the Indenture makes such qualification necessary, except where the failure to be
so qualified will not have a material adverse effect on its business or its
ability to perform its obligations under the Indenture or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of any Timeshare Loans.

                    (b) Place of Business.  The address of the principal place
of business and chief executive office of the Servicer is 4960 Conference Way
North, Suite 100, Boca Raton, Florida

72

--------------------------------------------------------------------------------



33431 and there have been no other such locations during the immediately
preceding four months.

                    (c) No Consents. No consent, approval, order or
authorization of, and no filing with or notice to, any court or other
Governmental Authority in respect of the Servicer is required which has not been
obtained in connection with the authorization, execution, delivery or
performance by the Servicer of this Agreement or any of the other Transaction
Documents to which the Servicer is a party or under the transactions
contemplated hereunder or thereunder.

                    (d) Compliance with Other Instruments, etc.  The Servicer is
not in violation of any term of its certificate of incorporation or by-laws. The
execution, delivery and performance by the Servicer of the Transaction Documents
to which it is a party do not and will not (i) conflict with or violate the
organizational documents of the Servicer, (ii) conflict with or result in a
breach of any of the terms, conditions or provisions of, or constitute a default
under, or result in the creation of any Lien on any of the properties or assets
of the Servicer pursuant to the terms of any instrument or agreement to which
the Servicer is a party or by which it is bound where such conflict would have a
material adverse effect on the Servicer’s activities or its ability to perform
its obligations under the Transaction Documents or (iii) require any consent of
or other action by any trustee or any creditor of, any lessor to or any investor
in the Servicer.

                    (e) Compliance with Law.  The Servicer is in material
compliance with all statutes, laws and ordinances and all governmental rules and
regulations to which it is subject, the violation of which, either individually
or in the aggregate, could materially adversely affect its business, earnings,
properties or condition (financial or other). The internal policies and
procedures employed by the Servicer are in material compliance with all
applicable statutes, laws and ordinances and all governmental rules and
regulations. The execution, delivery and performance of the Transaction
Documents to which it is a party do not and will not cause the Servicer to be in
violation of any law or ordinance, or any order, rule or regulation, of any
federal, state, municipal or other governmental or public authority or agency
where such violation would, either individually or in the aggregate, materially
adversely affect its business, earnings, properties or condition (financial or
other).

                    (f) Pending Litigation or Other Proceedings. Except as
specified in “RISK FACTORS” in the Private Placement Memorandum and on Schedule
II hereto, there is no pending or, to the best of the Servicer’s Knowledge,
threatened action, suit, proceeding or investigation before any court,
administrative agency, arbitrator or governmental body against or affecting the
Servicer which, if decided adversely, would materially and adversely affect (i)
the condition (financial or otherwise), business or operations of the Servicer,
(ii) the ability of the Servicer to perform its obligations under, or the
validity or enforceability of this Indenture or any other documents or
transactions contemplated under this Indenture, (iii) any Timeshare Loan or
title of any Obligor to any Timeshare Property pursuant to the applicable Owner
Beneficiary Agreement or (iv) the Indenture Trustee’s ability to foreclose or
otherwise enforce the Liens of the Timeshare Loans.

                    (g) Taxes. Except as described in “RISK FACTORS” in the
Private Placement Memorandum and on Schedule II hereto, the Servicer has filed
all tax returns (federal, state and local) which are required to be filed and
has paid all taxes related thereto, other than

73

--------------------------------------------------------------------------------



those which are being contested in good faith or where the failure to file or
pay would not have a material adverse effect on the Servicer’s activities or its
ability to perform its obligations under the Transaction Documents.

                    (h) Transactions in Ordinary Course. The transactions
contemplated by this Indenture are in the ordinary course of business of the
Servicer.

                    (i) Securities Laws. The Servicer is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

                    (j) Proceedings.  The Servicer has taken all action
necessary to authorize the execution and delivery by it of the Transaction
Documents to which it is a party and the performance of all obligations to be
performed by it under the Transaction Documents.

                    (k) Defaults. The Servicer is not in default under any
material agreement, contract, instrument or indenture to which it is a party or
by which it or its properties is or are bound, or with respect to any order of
any court, administrative agency, arbitrator or governmental body, which default
would have a material adverse effect on the transactions contemplated hereunder;
and to the Servicer’s Knowledge, no event has occurred which with notice or
lapse of time or both would constitute such a default with respect to any such
agreement, contract, instrument or indenture, or with respect to any such order
of any court, administrative agency, arbitrator or governmental body.

                    (l) Insolvency. The Servicer is solvent. Prior to the date
hereof, the Servicer did not, and is not about to, engage in any business or
transaction for which any property remaining with the Servicer would constitute
an unreasonably small amount of capital. In addition, the Servicer has not
incurred debts that would be beyond the Servicer’s ability to pay as such debts
matured.

                    (m) No Consents.  No prior consent, approval or
authorization of, registration, qualification, designation, declaration or
filing with, or notice to any federal, state or local governmental or public
authority or agency, is, was or will be required for the valid execution,
delivery and performance by the Servicer of the Transaction Documents to which
it is a party. The Servicer has obtained all consents, approvals or
authorizations of, made all declarations or filings with, or given all notices
to, all federal, state or local governmental or public authorities or agencies
which are necessary for the continued conduct by the Servicer of its respective
businesses as now conducted, other than such consents, approvals,
authorizations, declarations, filings and notices which, neither individually
nor in the aggregate, materially and adversely affect, or in the future will
materially and adversely affect, the business, earnings, prospects, properties
or condition (financial or other) of the Servicer.

                    (n) Name. The legal name of the Servicer is as set forth in
the signature page of this Indenture and the Servicer does not have any trade
names, fictitious names, assumed names or “doing business as” names other than
“Bluegreen Patten Corporation” in North Carolina, “Bluegreen Corporation of
Massachusetts” in Louisiana and “BXG California, Inc.” in California.

74

--------------------------------------------------------------------------------



                    (o) Information. No document, certificate or report
furnished by the Servicer, in writing, pursuant to this Indenture or in
connection with the transactions contemplated hereby, contains or will contain
when furnished any untrue statement of a material fact or fails or will fail to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading. There are no facts relating to the Servicer as of the Closing Date
which when taken as a whole, materially adversely affect the financial condition
or assets or business of the Servicer, or which may impair the ability of the
Servicer to perform its obligations under this Indenture, which have not been
disclosed herein or in the certificates, the Private Placement Memorandum and
other documents furnished by or on behalf of the Servicer pursuant hereto or
thereto specifically for use in connection with the transactions contemplated
hereby or thereby.

                    (p) Ratings. Each of the Resorts specified in Exhibit I
hereto have, as of the Closing Date, ratings at least equal to the ratings
specified therein.

                    (q) ACH Form. The Servicer has delivered a form of the ACH
Form attached to the Sale Agreement to the Backup Servicer for its review.

          SECTION 12.3. Representations and Warranties of the Indenture Trustee.

                    The Indenture Trustee hereby represents and warrants to the
Servicer, the Issuer, the Backup Servicer and the Noteholders as of the Closing
Date, the following:

                    (a) The Indenture Trustee is a national banking association
duly organized, validly existing and in good standing under the laws of the
United States.

                    (b) The execution and delivery of this Indenture and the
other Transaction Documents to which the Indenture Trustee is a party, and the
performance and compliance with the terms of this Indenture and the other
Transaction Documents to which the Indenture Trustee is a party by the Indenture
Trustee, will not violate the Indenture Trustee’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in a breach of, any material
agreement or other material instrument to which it is a party or by which it is
bound.

                    (c) Except to the extent that the laws of certain
jurisdictions in which any part of the Trust Estate may be located require that
a co-trustee or separate trustee be appointed to act with respect to such
property as contemplated herein, the Indenture Trustee has the full power and
authority to carry on its business as now being conducted and to enter into and
consummate all transactions contemplated by this Indenture and the other
Transaction Documents, has duly authorized the execution, delivery and
performance of this Indenture and the other Transaction Documents to which it is
a party, and has duly executed and delivered this Indenture and the other
Transaction Documents to which it is a party.

                    (d) This Indenture, assuming due authorization, execution
and delivery by the other parties hereto, constitutes a valid and binding
obligation of the Indenture Trustee, enforceable against the Indenture Trustee
in accordance with the terms hereof, subject to (i) applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights generally and the rights of creditors of banks and (ii)
general

75

--------------------------------------------------------------------------------



principles of equity, regardless of whether such enforcement is considered in a
proceeding in equity or at law.

                    (e) The Indenture Trustee is not in violation of, and its
execution and delivery of this Indenture and the other Transaction Documents to
which it is a party and its performance and compliance with the terms of this
Indenture and the other Transaction Documents to which it is a party will not
constitute a violation of, any law, any order or decree of any court or arbiter,
or any order, regulation or demand of any federal, state or local governmental
or regulatory authority, which violation, in the Indenture Trustee’s good faith
and reasonable judgment, is likely to affect materially and adversely the
ability of the Indenture Trustee to perform its obligations under any
Transaction Document to which it is a party.

                    (f) No litigation is pending or, to the best of the
Indenture Trustee’s knowledge, threatened against the Indenture Trustee that, if
determined adversely to the Indenture Trustee, would prohibit the Indenture
Trustee from entering into any Transaction Document to which it is a party or,
in the Indenture Trustee’s good faith and reasonable judgment, is likely to
materially and adversely affect the ability of the Indenture Trustee to perform
its obligations under any Transaction Document to which it is a party.

                    (g) Any consent, approval, authorization or order of any
court or governmental agency or body required for the execution, delivery and
performance by the Indenture Trustee of or compliance by the Indenture Trustee
with the Transaction Documents to which it is a party or the consummation of the
transactions contemplated by the Transaction Documents has been obtained and is
effective.

          SECTION 12.4. Multiple Roles.

                    The parties expressly acknowledge and consent to U.S. Bank
National Association, acting in the multiple roles of Indenture Trustee, the
Paying Agent, the Note Registrar, the successor Servicer (in the event the
Backup Servicer shall not serve as the successor Servicer and no successor
Servicer is appointed by the Noteholders in accordance with Section 5.4(b)
hereof), the Custodian and the Account Intermediary. U.S. Bank National
Association may, in such capacities, discharge its separate functions fully,
without hindrance or regard to conflict of interest principles, duty of loyalty
principles or other breach of fiduciary duties to the extent that any such
conflict or breach arises from the performance by U.S. Bank National Association
of express duties set forth in this Indenture in any of such capacities, all of
which defenses, claims or assertions are hereby expressly waived by the other
parties hereto, except in the case of negligence (other than errors in judgment)
and willful misconduct by U.S. Bank National Association.

          SECTION 12.5. [Reserved].

          SECTION 12.6. Covenants of the Club Trustee.

                    Until the date on which each Class of Notes has been paid in
full, the Club Trustee hereby covenants that:

76

--------------------------------------------------------------------------------



                    (a) No Conveyance. The Club Trustee agrees not to convey any
Resort Interest (as defined in the Club Trust Agreement) in the Club relating to
a Timeshare Loan unless the Indenture Trustee shall have issued an instruction
to the Club Trustee pursuant to Section 8.07(c) of the Club Trust Agreement in
connection with its exercise of its rights as an Interest Holder Beneficiary (as
defined in the Club Trust Agreement) under Section 7.02 of the Club Trust
Agreement.

                    (b) Separate Corporate Existence. The Club Trustee shall:

 

 

 

          (i) maintain its own deposit account or accounts, separate from those
of any Affiliate, with commercial banking institutions. The funds of the Club
Trustee will not be diverted to any other Person or for other than trust or
corporate uses of the Club Trustee, as applicable.

 

 

 

          (ii) ensure that, to the extent that it shares the same officers or
other employees as any of its stockholders, beneficiaries or Affiliates, the
salaries of and the expenses related to providing benefits to such officers and
other employees shall be fairly allocated among such entities, and each such
entity shall bear its fair share of the salary and benefit costs associated with
all such common officers and employees.

 

 

 

          (iii) ensure that, to the extent that the Club Trustee and the
Servicer (together with their respective stockholders or Affiliates) jointly do
business with vendors or service providers or share overhead expenses, the costs
incurred in so doing shall be allocated fairly among such entities, and each
such entity shall bear its fair share of such costs. To the extent that the Club
Trustee and the Servicer (together with their respective shareholders or
Affiliates) do business with vendors or service providers when the goods and
services provided are partially for the benefit of any other Person, the costs
incurred in so doing shall be fairly allocated to or among such entities for
whose benefit the goods and services are provided, and each such entity shall
bear its fair share of such costs. All material transactions between Club
Trustee and any of its Affiliates shall be only on an arms’ length basis.

 

 

 

          (iv) to the extent that the Club Trustee and any of its stockholders,
beneficiaries or Affiliates have offices in the same location, there shall be a
fair and appropriate allocation of overhead costs among them, and each such
entity shall bear its fair share of such expenses.

 

 

 

          (v) conduct its affairs strictly in accordance with the Club Trust
Agreement or its amended and restated articles of incorporation, as applicable,
and observe all necessary, appropriate and customary corporate formalities,
including, but not limited to, holding all regular and special shareholders’,
trustees’ and directors’ meetings appropriate to authorize all trust and
corporate action, keeping separate and accurate minutes of its meetings, passing
all resolutions or consents necessary to authorize actions taken or to be taken,
and maintaining accurate and separate books, records

77

--------------------------------------------------------------------------------




 

 

 

and accounts, including, but not limited to, payroll and intercompany
transaction accounts.

                    (c) Merger or Consolidation. The Club Trustee shall not
consolidate with or merge into any other Person or convey, transfer or lease
substantially all of its assets as an entirety to any Person unless the Person
formed by such consolidation or into which the Club Trustee, as the case may be,
has merged or the Person which acquires by conveyance, transfer or lease
substantially all the assets of the Club Trustee, as the case may be, as an
entirety, can lawfully perform the obligations of the Club Trustee hereunder and
executes and delivers to the Indenture Trustee an agreement in form and
substance reasonably satisfactory to the Indenture Trustee which contains an
assumption by such successor entity of the due and punctual performance and
observance of each covenant and condition to be performed or observed by the
Club Trustee under this Indenture.

                    (d) Corporate Matters. Notwithstanding any other provision
of this Section 12.6 and any provision of law, the Club Trustee shall not do any
of the following:

 

 

 

          (i) engage in any business or activity other than as set forth herein
or in or as contemplated by the Club Trust Agreement or its amended and restated
articles of incorporation, as applicable;

 

 

 

          (ii) without the affirmative vote of a majority of the members of the
board of directors (or Persons performing similar functions) of the Club Trustee
(which must include the affirmative vote of at least one duly appointed
Independent Director (as defined in the Club Trust Agreement)), (A) dissolve or
liquidate, in whole or in part, or institute proceedings to be adjudicated
bankrupt or insolvent, (B) consent to the institution of bankruptcy or
insolvency proceedings against it, (C) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy, (D) consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the corporation or a
substantial part of its property, (E) make a general assignment for the benefit
of creditors, (F) admit in writing its inability to pay its debts generally as
they become due, (G) terminate the Club Managing Entity as manager under the
Club Management Agreement or (H) take any corporate action in furtherance of the
actions set forth in clauses (A) through (G) above; provided, however, that no
director may be required by any shareholder or beneficiary of the Club Trustee
to consent to the institution of bankruptcy or insolvency proceedings against
the Club Trustee so long as it is solvent;

 

 

 

          (iii) merge or consolidate with any other corporation, company or
entity or sell all or substantially all of its assets or acquire all or
substantially all of the assets or capital stock or other ownership interest of
any other corporation, company or entity; or

78

--------------------------------------------------------------------------------




 

 

 

          (iv) with respect to the Club Trustee, amend or otherwise modify its
amended and restated articles of incorporation or any definitions contained
therein in a manner adverse to the Indenture Trustee or any Noteholder without
the prior written consent of the Indenture Trustee.

                    (e) The Club Trustee shall not incur any indebtedness other
than (i) trade payables and operating expenses (including taxes) incurred in the
ordinary course of business or (ii) in connection with servicing Resort
Interests included in the Club’s trust estate in the ordinary course of business
consistent with past practices; provided, that in no event shall the Club
Trustee incur indebtedness for borrowed money.

          SECTION 12.7. Representations and Warranties of the Backup Servicer.

                    The Backup Servicer hereby represents and warrants to the
Indenture Trustee, the Issuer, the Servicer and the Noteholders, as of the
Closing Date, the following:

                    (a) Corporate Representations.

 

 

 

          (i) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Arizona;

 

 

 

          (ii) has all requisite power and authority to own and operate its
properties and to conduct its business as currently conducted and as proposed to
be conducted as contemplated by the Transaction Documents to which it is a
party, to enter into the Transaction Documents to which it is a party and to
perform its obligations under the Transaction Documents to which it is a party;
and

 

 

 

          (iii) has made all filings and holds all material franchises,
licenses, permits and registrations which are required under the laws of each
jurisdiction in which the properties owned (or held under lease) by it or the
nature of its activities makes such filings, franchises, licenses, permits or
registrations necessary, except where the failure to make such filing will not
have a material adverse effect on the Backup Servicer activities or its ability
to perform its obligations under the Transaction Documents.

                    (b) Place of Business.  The address of the principal place
of business and chief executive office of the Backup Servicer is as set forth in
Section 13.3 hereof and there have been no other such locations during the
immediately preceding four months.

                    (c) Compliance with Other Instruments, etc.  The Backup
Servicer is not in violation of any term of its certificate of incorporation and
by-laws. The execution, delivery and performance by the Backup Servicer of the
Transaction Documents to which it is a party do not and will not (i) conflict
with or violate the organizational documents of the Backup Servicer, (ii)
conflict with or result in a breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation of any
Lien on any of the properties or assets of the Backup Servicer pursuant to the
terms of any instrument or agreement to which the Backup Servicer is a party or
by which it is bound where such conflict would have a material adverse effect on
the Backup Servicer’s activities or its ability to perform its obligations under
the

79

--------------------------------------------------------------------------------



Transaction Documents or (iii) require any consent of or other action by any
trustee or any creditor of, any lessor to or any investor in the Backup
Servicer.

                    (d) Compliance with Law.  The Backup Servicer is in material
compliance with all statutes, laws and ordinances and all governmental rules and
regulations to which it is subject, the violation of which, either individually
or in the aggregate, could materially adversely affect its business, earnings,
properties or condition (financial or other). The internal policies and
procedures employed by the Backup Servicer are in material compliance with all
applicable statutes, laws and ordinances and all governmental rules and
regulations. The execution, delivery and performance of the Transaction
Documents to which it is a party do not and will not cause the Backup Servicer
to be in violation of any law or ordinance, or any order, rule or regulation, of
any federal, state, municipal or other governmental or public authority or
agency where such violation would, either individually or in the aggregate,
materially adversely affect its business, earnings, properties or condition
(financial or other).

                    (e) Pending Litigation or Other Proceedings. There is no
pending or, to the best of the Backup Servicer’s Knowledge, threatened action,
suit, proceeding or investigation before any court, administrative agency,
arbitrator or governmental body against or affecting the Backup Servicer which,
if decided adversely, would materially and adversely affect (i) the condition
(financial or otherwise), business or operations of the Backup Servicer, (ii)
the ability of the Backup Servicer to perform its obligations under, or the
validity or enforceability of this Indenture or any other documents or
transactions contemplated under this Indenture, (iii) any property or title of
any Obligor to any property or (iv) the Indenture Trustee’s ability to foreclose
or otherwise enforce the Liens of the Timeshare Loans.

                    (f) Taxes. The Backup Servicer has filed all tax returns
(federal, state and local) which are required to be filed and has paid all taxes
related thereto, other than those which are being contested in good faith or
where the failure to file or pay would not have a material adverse effect on the
Backup Servicer’s activities or its ability to perform its obligations under the
Transaction Documents.

                    (g) Transactions in Ordinary Course. The transactions
contemplated by this Indenture are in the ordinary course of business of the
Backup Servicer.

                    (h) Securities Laws. The Backup Servicer is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

                    (i) Proceedings.  The Backup Servicer has taken all action
necessary to authorize the execution and delivery by it of the Transaction
Documents to which it is a party and the performance of all obligations to be
performed by it under the Transaction Documents.

                    (j) Defaults. The Backup Servicer is not in default under
any material agreement, contract, instrument or indenture to which it is a party
or by which it or its properties is or are bound, or with respect to any order
of any court, administrative agency, arbitrator or governmental body, which
default would have a material adverse effect on the transactions contemplated
hereunder; and to the Backup Servicer’s Knowledge, no event has occurred which

80

--------------------------------------------------------------------------------



with notice or lapse of time or both would constitute such a default with
respect to any such agreement, contract, instrument or indenture, or with
respect to any such order of any court, administrative agency, arbitrator or
governmental body.

                    (k) Insolvency. The Backup Servicer is solvent. Prior to the
date hereof, the Backup Servicer did not, and is not about to, engage in any
business or transaction for which any property remaining with the Backup
Servicer would constitute an unreasonably small amount of capital. In addition,
the Backup Servicer has not incurred debts that would be beyond the Backup
Servicer’s ability to pay as such debts matured.

                    (l) No Consents.  No prior consent, approval or
authorization of, registration, qualification, designation, declaration or
filing with, or notice to any federal, state or local governmental or public
authority or agency, is, was or will be required for the valid execution,
delivery and performance by the Backup Servicer of the Transaction Documents to
which it is a party. The Backup Servicer has obtained all consents, approvals or
authorizations of, made all declarations or filings with, or given all notices
to, all federal, state or local governmental or public authorities or agencies
which are necessary for the continued conduct by the Backup Servicer of its
respective businesses as now conducted, other than such consents, approvals,
authorizations, declarations, filings and notices which, neither individually
nor in the aggregate, materially and adversely affect, or in the future will
materially and adversely affect, the business, earnings, prospects, properties
or condition (financial or other) of the Backup Servicer.

                    (m) Name. The legal name of the Backup Servicer is as set
forth in the signature page of this Indenture, and the Backup Servicer does not
have any trade names, fictitious names, assumed names or “doing business as”
names.

                    (n) Information. No document, certificate or report
furnished by the Backup Servicer, in writing, pursuant to this Indenture or in
connection with the transactions contemplated hereby, contains or will contain
when furnished any untrue statement of a material fact or fails or will fail to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading. There are no facts relating to the Backup Servicer as of the Closing
Date which when taken as a whole, materially adversely affect the financial
condition or assets or business of the Backup Servicer, or which may impair the
ability of the Backup Servicer to perform its obligations under this Indenture
or any other Transaction Document to which it is a party, which have not been
disclosed herein or in the certificates and other documents furnished by or on
behalf of the Backup Servicer pursuant hereto or thereto specifically for use in
connection with the transactions contemplated hereby or thereby.

81

--------------------------------------------------------------------------------



ARTICLE XIII.

MISCELLANEOUS

          SECTION 13.1. Officer’s Certificate and Opinion of Counsel as to
Conditions Precedent.

                    Upon any request or application by the Issuer (or any other
obligor in respect of the Notes) to the Indenture Trustee to take any action
under this Indenture, the Issuer (or such other obligor) shall furnish to the
Indenture Trustee (and shall direct the Indenture Trustee to furnish the same to
the Noteholders):

                    (a) an Officer’s Certificate (which shall include the
statements set forth in Section 13.2 hereof) stating that all conditions
precedent and covenants, if any, provided for in this Indenture relating to the
proposed action have been complied with; and

                    (b) at the request of the Indenture Trustee, an Opinion of
Counsel (which shall include the statements set forth in Section 13.2 hereof)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been complied with.

          SECTION 13.2. Statements Required in Certificate or Opinion.

                    Each certificate or opinion with respect to compliance with
a condition or covenant provided for in this Indenture shall include:

                    (a) a statement that the Person making such certificate or
opinion has read such covenant or condition;

                    (b) a brief statement as to the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate or opinion are based;

                    (c) a statement that, in the opinion of such Person, he or
she has made such examination or investigation as is necessary to enable him/her
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

                    (d) a statement as to whether or not, in the opinion of such
Person, such condition or covenant has been complied with.

          SECTION 13.3. Notices.

                    (a) All communications, instructions, directions and notices
to the parties thereto shall be (i) in writing (which may be by facsimile
transmission or other electronic confirmable means), followed by delivery of
original documentation within one Business Day), (ii) effective when received
and (iii) delivered or mailed first class mail, postage prepaid to it at the
following address:

82

--------------------------------------------------------------------------------




 

 

 

If to the Issuer:

 

 

 

BXG Legacy 2010 LLC

 

4950 Communication Avenue, Suite 900

 

Boca Raton, Florida 33431

 

Attention: Allan J. Herz, President and Assistant Treasurer

 

Fax: 561-443-8743

 

 

 

with a copy to:

 

 

 

Weinstock & Scavo, P.C.

 

3405 Piedmont Road, N.E.

 

Suite 300

 

Atlanta, Georgia 30305

 

Attention: Mark I. Sanders, Esq.

 

Fax: (404) 231-1618

 

 

 

If to the Club Trustee:

 

 

 

Vacation Trust, Inc.

 

4950 Communication Avenue

 

Suite 900

 

Boca Raton, Florida 33431

 

Attention: General Counsel’s Office

 

Fax: (561) 912-7999

 

 

 

If to the Servicer:

 

 

 

Bluegreen Corporation

 

4960 Conference Way North, Suite 100

 

Boca Raton, Florida 33431

 

Attention: Anthony M. Puleo, Senior Vice President, CFO and Treasurer

 

Fax: (561) 912-8123

 

 

 

with a copy to:

 

 

 

Weinstock & Scavo, P.C.

 

3405 Piedmont Road, N.E.

 

Suite 300

 

Atlanta, Georgia 30305

 

Attention: Mark I. Sanders, Esq.

 

Fax: (404) 231-1618

 

 

 

If to the Backup Servicer:

83

--------------------------------------------------------------------------------




 

 

 

Concord Servicing Corporation

 

4725 North Scottsdale Road

 

Suite 300

 

Scottsdale, Arizona 85251

 

Fax: (480) 281-5910

 

Attention: General Counsel

 

 

 

If to the Indenture Trustee and Paying Agent:

 

 

 

U.S. Bank National Association

 

60 Livingston Avenue

 

EP-MN-WS3D

 

St. Paul, Minnesota 55107

 

Attention: Structured Finance/BXG Legacy 2010

 

Fax: (651) 495-8090

 

Telephone Number: (651) 495-3880

or at such other address as the party may designate by notice to the other
parties hereto, which shall be effective when received.

                    (b) All communications and notices described hereunder to a
Noteholder shall be in writing and delivered or mailed first class mail, postage
prepaid or overnight courier at the address shown in the Note Register. The
Indenture Trustee agrees to deliver or mail to each Noteholder upon receipt, all
notices and reports that the Indenture Trustee may receive hereunder and under
any Transaction Documents. Unless otherwise provided herein, the Indenture
Trustee may consent to any requests received under such documents or, at its
option, follow the directions of Noteholders representing at least 66-2/3% of
the Aggregate Outstanding Note Balance within 30 days after prior written notice
to the Noteholders. All notices to Noteholders shall be sent simultaneously.
Expenses for such communications and notices shall be borne by the Servicer.

          SECTION 13.4. No Proceedings.

                    The Noteholders, the Servicer, the Indenture Trustee, the
Custodian, the Club Trustee and the Backup Servicer each hereby agrees that it
will not, directly or indirectly institute, or cause to be instituted, against
the Issuer any proceeding of the type referred to in Sections 6.1(d) and (e)
hereof, so long as there shall not have elapsed one year plus one day after
payment in full of the Notes.

84

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have caused this
Indenture to be duly executed as of the day and year first above written.

 

 

 

 

 

BXG LEGACY 2010 LLC,

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Allan J. Herz

 

 

 

Title: President and Assistant Treasurer

 

 

 

 

 

 

BLUEGREEN CORPORATION,

 

as Servicer

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Anthony M. Puleo

 

 

 

Title: Senior Vice President, CFO & Treasurer

 

 

 

 

 

 

CONCORD SERVICING CORPORATION,

 

as Backup Servicer

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Mary-Jeanne Fincher

 

 

 

Title: Vice President & General Counsel

 

 

 

 

 

 

VACATION TRUST, INC.,

 

 

as Club Trustee

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

as Indenture Trustee

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

[Signature Page to the Indenture]

 

85

--------------------------------------------------------------------------------